 



Exhibit 10-Q
 
$1,450,000,000
AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
Dated as of April 13, 2006
Among
DANA CORPORATION,
as Debtor and Debtor-in-Possession
as Borrower
and
THE GUARANTORS PARTY HERETO,
as Debtors and Debtors in Possession under Chapter 11 of the Bankruptcy Code
and
CITICORP NORTH AMERICA, INC.
as Administrative Agent
and
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
and
CITICORP NORTH AMERICA, INC.
as Initial Swing Line Lender
and
BANK OF AMERICA, N.A.,
CITICORP NORTH AMERICA, INC.
and
JPMORGAN CHASE BANK, N.A.
as Initial Issuing Banks
THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO
MORGAN STANLEY SENIOR FUNDING, INC.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
DEFINITIONS AND ACCOUNTING TERMS
       
 
       
Section 1.01 Certain Defined Terms
    2  
Section 1.02 Computation of Time Periods
    33  
Section 1.03 Accounting Terms
    33  
Section 1.04 Terms Generally
    33  
 
       
ARTICLE II
       
 
       
AMOUNTS AND TERMS OF THE ADVANCES
       
AND THE LETTERS OF CREDIT
       
 
       
Section 2.01 The Advances
    34  
Section 2.02 Making the Advances
    34  
Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit
    37  
Section 2.04 Repayment of Advances
    42  
Section 2.05 Termination or Reduction of Commitments
    42  
Section 2.06 Prepayments
    43  
Section 2.07 Interest
    44  
Section 2.08 Fees
    45  
Section 2.09 Conversion of Advances
    45  
Section 2.10 Increased Costs, Etc
    47  
Section 2.11 Payments and Computations
    48  
Section 2.12 Taxes
    49  
Section 2.13 Sharing of Payments, Etc
    51  
Section 2.14 Use of Proceeds
    52  
Section 2.15 Defaulting Lenders
    52  
Section 2.16 Evidence of Debt
    54  
Section 2.17 Priority and Liens
    54  
Section 2.18 Payment of Obligations
    55  
Section 2.19 No Discharge: Survival of Claims
    55  
 
       
ARTICLE III
       
 
       
CONDITIONS TO EFFECTIVENESS
       
 
       
Section 3.01 Conditions Precedent to Effectiveness
    56  
Section 3.02 Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit
    58  
Section 3.03 Conditions Precedent to the Term Borrowing
    59  
Section 3.04 Determinations Under Sections 3.01 and 3.03
    60  
Section 3.05 Conditions Precedent to the Amendment and Restatement Effective
Date; Effect of Amendment and Restatement
    60  



--------------------------------------------------------------------------------



 



ii 

              Page  
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
Section 4.01 Representations and Warranties of the Loan Parties 60
         
ARTICLE V
       
COVENANTS OF THE LOAN PARTIES
       
Section 5.01 Affirmative Covenants
    64  
Section 5.02 Negative Covenants
    67  
Section 5.03 Reporting Requirements
    72  
Section 5.04 Financial Covenants
    75  
 
       
ARTICLE VI
       
 
       
EVENTS OF DEFAULT
       
 
       
Section 6.01 Events of Default
    76  
Section 6.02 Actions in Respect of the Letters of Credit upon Default
    79  
 
       
ARTICLE VII
       
 
       
THE AGENTS
       
 
       
Section 7.01 Appointment and Authorization of the Agents
    80  
Section 7.02 Delegation of Duties
    80  
Section 7.03 Liability of Agents
    81  
Section 7.04 Reliance by Agents
    81  
Section 7.05 Notice of Default
    81  
Section 7.06 Credit Decision; Disclosure of Information by Agents
    82  
Section 7.07 Indemnification of Agents
    82  
Section 7.08 Agents in Their Individual Capacity
    82  
Section 7.09 Successor Agent
    83  
Section 7.10 Administrative Agent May File Proofs of Claim
    83  
Section 7.11 Collateral and Guaranty Matters
    84  
Section 7.12 Other Agents; Arrangers and Managers
    84  
 
       
ARTICLE VIII
       
 
       
SUBSIDIARY GUARANTY
       
 
       
Section 8.01 Subsidiary Guaranty
    85  
Section 8.02 Guaranty Absolute
    85  
Section 8.03 Waivers and Acknowledgments
    86  
Section 8.04 Subrogation
    86  
Section 8.05 Additional Guarantors
    87  
Section 8.06 Continuing Guarantee; Assignments
    87  
Section 8.07 No Reliance
    88  



--------------------------------------------------------------------------------



 



iii 

              Page  
ARTICLE IX
       
 
       
SECURITY
       
 
       
Section 9.01 Grant of Security
    88  
Section 9.02 Further Assurances
    92  
Section 9.03 Rights of Lender; Limitations on Lenders’ Obligations
    93  
Section 9.04 Covenants of the Loan Parties with Respect to Collateral
    94  
Section 9.05 Performance by Agent of the Loan Parties’ Obligations
    96  
Section 9.06 The Administrative Agent’s Duties
    97  
Section 9.07 Remedies
    97  
Section 9.08 Modifications
    100  
Section 9.09 Release; Termination
    101  
Section 9.10 Certain Provisions in Respect of Mexican Inventory
    101  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
       
Section 10.01 Amendments, Etc.
    102  
Section 10.02 Notices, Etc
    103  
Section 10.03 No Waiver; Remedies
    105  
Section 10.04 Costs, Fees and Expenses
    105  
Section 10.05 Right of Set-off
    107  
Section 10.06 Binding Effect
    107  
Section 10.07 Successors and Assigns
    107  
Section 10.08 Execution in Counterparts
    110  
Section 10.09 Confidentiality; Press Releases and Related Matters
    110  
Section 10.10 Patriot Act Notice
    111  
Section 10.11 Jurisdiction, Etc
    111  
Section 10.12 Governing Law
    111  
Section 10.13 Waiver of Jury Trial
    112  



--------------------------------------------------------------------------------



 



iv 

SCHEDULES

         
Schedule I
  -   Commitments and Applicable Lending Offices
Schedule II
  -   Intellectual Property
Schedule III
  -   Material IP Agreements
Schedule IV
  -   Initial Pledged Equity
Schedule V
  -   Initial Pledged Debt
Schedule VI
  -   Concentration Limits
Schedule 1.01(a)
  -   Material Guarantors
Schedule 1.01(b)
  -   Material Intellectual Property
Schedule 4.01
  -   Equity Investments; Subsidiaries
Schedule 4.01(i)
  -   Disclosures
Schedule 4.01(m)
  -   Environmental Matters
Schedule 5.01(n)(iii)
  -   Post-Closing Matters
Schedule 5.01(p)
  -   Sale and Lease Backs

EXHIBITS

         
Exhibit A-1
  -   Form of Term Note
Exhibit A-2
  -   Form of Revolving Credit Note
Exhibit B
  -   Form of Notice of Borrowing
Exhibit C
  -   Form of Assignment and Acceptance
Exhibit D-1
  -   Form of Opinion of Jones Day
Exhibit D-2
  -   Form of Opinion of Hunton & Williams LLP
Exhibit D-3
  -   Form of Opinion of Shumaker, Loop & Kendrick, LLP
Exhibit E
  -   Interim Order
Exhibit F
  -   Final Order
Exhibit G
  -   Form of IP Security Agreement Supplement
Exhibit H
  -   Form of Guaranty Supplement
Exhibit I
  -   Form of Borrowing Base Certificate
Exhibit J
  -   Form of Mexican Depositary Letter



--------------------------------------------------------------------------------



 



 

AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
     AMENDED AND RESTATED SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
CREDIT AGREEMENT (this “Agreement”) dated as of April 13, 2006 among DANA
CORPORATION, a Virginia corporation and a debtor and debtor-in-possession in a
case pending under chapter 11 of the Bankruptcy Code (as hereinafter defined)
(the “Borrower”), and each of the direct and indirect subsidiaries of the
Borrower signatory hereto (each, a “Guarantor”, and, collectively, together with
any person that becomes a Guarantor hereunder pursuant to Section 8.05, the
“Guarantors”), each of which is a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, the Initial Lenders (as
hereinafter defined) and the other banks, financial institutions and other
institutional lenders party hereto (each, a “Lender”, and collectively with the
Initial Lenders and any other person that becomes a Lender hereunder pursuant to
Section 10.07, the “Lenders”), BANK OF AMERICA, N.A. (“BofA”), CITICORP NORTH
AMERICA, INC. (“CNAI”) and JPMORGAN CHASE BANK, N.A. (“JPM”), as the initial
Issuing Banks (in such capacity, the “Initial Issuing Banks”), CNAI, as the
initial Swing Line Lender (in such capacity, the “Initial Swing Line Lender”),
CNAI, as administrative agent (or any successor appointed pursuant to
Article VII, the “Administrative Agent”) for the Lender Parties and the other
Secured Parties (each as hereinafter defined), JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A., as co-syndication agents (the “Syndication Agents”),
MORGAN STANLEY SENIOR FUNDING, INC. and WACHOVIA BANK, NATIONAL ASSOCIATION, as
co-documentation agents, and CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES INC. and BANC OF AMERICA SECURITIES LLC, as Joint Lead Arrangers and
Joint Bookrunners (the “Lead Arrangers”).
PRELIMINARY STATEMENTS
          (1) On March 3, 2006 (the “Petition Date”), the Borrower and the
Guarantors filed voluntary petitions in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) for relief, and
commenced proceedings (the “Cases”) under Chapter 11 of the U.S. Bankruptcy Code
(11 U.S.C. §§ 101 et seq.; the “Bankruptcy Code”) and have continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.
          (2) On March 3, 2006, the Borrower, Guarantors, Lenders and CNAI, as
administrative agent, entered into the $1,450,000,000 Senior Secured
Superpriority Credit Agreement dated as of March 3, 2006 (the “Original DIP
Credit Agreement”) and the Original DIP Credit Agreement as amended by Amendment
No. 1 and Amendment No. 2, each referred to below, the “Existing DIP Credit
Agreement”), which provides for (i) term, revolving credit, swing line and
letter of credit facilities (collectively, the “Facilities”) in an aggregate
principal amount not to exceed $1,450,000,000 and (ii) all of the Borrower’s
obligations thereunder to be guaranteed by the Guarantors.
          (3) On March 30, 2006 the Borrower, the Guarantors, BofA, JPM and
CNAI, as Lenders, and CNAI, as Administrative Agent, entered into Amendment
No. 1 to Senior Secured Superpriority Credit Agreement (“Amendment No. 1”) and
on April 12, 2006 the Borrower, the Guarantors, BofA, JPM and CNAI, as Lenders,
, and CNAI, as Administrative Agent, entered into Amendment No. 2 to Senior
Secured Superpriority Credit Agreement (“Amendment No. 2”).
          (4) There are no Revolving Credit Advances outstanding under the
Existing DIP Credit Agreement. There are (i) Term Advances outstanding under the
Existing DIP Credit Agreement, which will be deemed to be Term Advances
outstanding hereunder with interest periods as in effect on



--------------------------------------------------------------------------------



 



2

the Amendment and Restatement Effective Date and (ii) letters of credit
outstanding under the Existing DIP Credit Agreement, which will be deemed to be
Letters of Credit outstanding hereunder.
          (5) The Borrower, the Guarantors, the Lenders party hereto, the
Initial Issuing Banks, the Administrative Agent and the Syndication Agents wish
to amend and restate the Existing DIP Credit Agreement in its entirety in order
to add additional Lenders to the facility and re-allocate Commitments
accordingly and to effect certain other amendments to the Existing DIP Credit
Agreement as set forth herein.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto agree that, as of
the Amendment and Restatement Effective Date, the Existing DIP Credit Agreement
is amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Account Collateral” has the meaning specified in Section 9.01(f).
     “Account Debtor” means the Person obligated on an Account.
     “Accounts” has the meaning set forth in the UCC.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (i) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (ii) the acquisition or ownership of in excess of 50% of
the Equity Interests in any Person, or (iii) the acquisition of another Person
by a merger, consolidation, amalgamation or any other combination with such
Person.
     “Administrative Agent” has the meaning specified in the recital of parties
to this Agreement.
     “Administrative Agent’s Account” means the account of the Administrative
Agent maintained by the Administrative Agent with Citibank, N.A. and identified
to the Borrower and the Lender Parties from time to time.
     “Advance” means a Term Advance, a Revolving Credit Advance, a Swing Line
Advance or a Letter of Credit Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.



--------------------------------------------------------------------------------



 



3

     “After-Acquired Intellectual Property” has the meaning specified in Section
9.04(e)(v).
     “Agent-Related Persons” means, the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.
     “Agents” means the Administrative Agent, the Syndication Agent and the Lead
Arrangers.
     “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount equal to: (a) in the case of a Hedge Agreement
documented pursuant to the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc. (the
“Master Agreement”), the amount, if any, that would be payable by any Loan Party
or any of its Subsidiaries to its counterparty to such Hedge Agreement, as if
(i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party,”
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss or gain on such Hedge Agreement to
the Loan Party or Subsidiary of a Loan Party to such Hedge Agreement based on
the settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss or gain on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party to such Hedge Agreement determined as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present value of the future cash flows
to be received by such Loan Party or Subsidiary pursuant to such Hedge
Agreement; capitalized terms used and not otherwise defined in this definition
shall have the respective meanings set forth in the above described Master
Agreement.
          “Amendment and Restatement Effective Date” shall have the meaning
given such term in Section 3.05.
     “Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means (a) in respect of the Term Facility, 2.25% per
annum, in the case of Eurodollar Advances, and 1.25% per annum, in the case of
Base Rate Advances, (b) in respect of the Swing Line Facility, as set forth in
clause (c) below for Base Rate Advances, and (c) in respect of the Revolving
Credit Facility, 2.25% per annum, in the case of Eurodollar Rate Advances, and
1.25% per annum, in the case of Base Rate Advances.
     “Appropriate Lender” means, at any time, with respect to (a) the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment or
Advances outstanding, in each case with respect to or under such Facility at
such time, (b) the Letter of Credit Sublimit, (i) any Issuing Bank and (ii) if
the Revolving Credit Lenders have made Letter of Credit Advances pursuant to
Section 2.03(c) that are outstanding at such time, each such Revolving Credit
Lender and (c) the Swing Line Facility, (i) the Swing Line Lender and (ii) if
the Revolving Credit Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each Revolving Credit Lender.



--------------------------------------------------------------------------------



 



4

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender Party and an Eligible Assignee, and accepted by the Administrative
Agent, in accordance with Section 10.07 and in substantially the form of
Exhibit C hereto.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Availability” means at any time the excess of (a) the Revolving Credit
Availability Amount at such time over (b) the sum of (i) the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances outstanding at such
time plus (ii) the aggregate Available Amount of all Letters of Credit
outstanding at such time.
     “Bankruptcy Code” has the meaning specified in the Preliminary Statements.
     “Bankruptcy Court” has the meaning specified in the Preliminary Statements
and means the United States District Court for the Southern District of New York
when such court is exercising direct jurisdiction over the Cases.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:
     (a) the rate of interest announced publicly by Citibank, N.A. in New York,
New York, from time to time, as Citibank N.A.’s base rate; and
     (b) 1/2 of 1% per annum above the Federal Funds Rate.
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.
     “Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by the Appropriate Lenders.
     “Borrowing Base” means (a) the sum of the Loan Values less (b) Reserves.
     “Borrowing Base Amendment” means an amendment to this Agreement reasonably
satisfactory to the Initial Lenders to be executed and delivered prior to entry
of the Final Order pursuant to which aggregate availability under the Revolving
Credit Facility will not be permitted to exceed the Borrowing Base.
     “Borrowing Base Certificate” means a certificate in substantially the form
of Exhibit I hereto (with such changes therein as may be required by the
Administrative Agent or the Initial Lenders to reflect the components of, and
reserves against, the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Borrower or by the controller of the Borrower, which shall include
detailed



--------------------------------------------------------------------------------



 



5

calculations as to the Borrowing Base as reasonably requested by the
Administrative Agent or the Initial Lenders.
     “Borrowing Base Deficiency” means, at any time, the failure of (a) the
Borrowing Base at such time to equal or exceed (b) the sum of (i) the aggregate
principal amount of the Revolving Credit and Swing Line Advances outstanding at
such time plus (ii) the aggregate Available Amount under all Letters of Credit
outstanding at such time.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Budget Variance Report” means a report calculated in accordance with the
most recent Thirteen Week Forecast, in each case certified by a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Initial Lenders, to be delivered concurrently with each Thirteen Week Forecast
showing cash usage and borrowing variance for the period since the delivery of
the last Thirteen Week Forecast.
     “Canadian Revolving Facility” means the senior secured revolving credit
facility in an aggregate principal amount up to $100,000,000 entered into by
Dana Canada Holding Company and its Subsidiaries on or prior to the date of the
entry of the Final Order, on terms reasonably acceptable to the Initial Lenders.
     “Capital Expenditures” means, for any Person for any period, the sum
(without duplication) of all expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for replacements or substitutions
therefor or additions thereto, that have been or should be, in accordance with
GAAP, reflected as additions to property, plant or equipment on a Consolidated
balance sheet of such Person. For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Carve-Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States Trustee under Section
1930(a) of title 28 of the United States Code and (ii) an amount not exceeding
$20,000,000 in the aggregate, which amount may be used after the occurrence and
during the continuance of an Event of Default, to pay fees or expenses incurred
by the Borrower and any Committee in respect of (A) allowances of compensation
for services rendered or reimbursement or expenses awarded by the Bankruptcy
Court to the Borrower’s or any Committee’s professionals, any chapter 11 or
chapter 7 trustees or examiners appointed in these cases and (B) the
reimbursement of expenses incurred by Committee members in the performance of
their duties that are allowed by the Bankruptcy Court; provided, however, that
the Borrower and each Guarantor shall be permitted to pay compensation and
reimbursement of expenses allowed and payable under Sections 330 and 331 of the
Bankruptcy Code, such dollar limitation on fees and disbursements shall not be
reduced by the amount of any compensation and reimbursement of expenses paid or
incurred (to the extent ultimately allowed by the Bankruptcy Court) prior to the
occurrence of an Event of Default in



--------------------------------------------------------------------------------



 



6

respect of which the Carve-Out is invoked or any fees, expenses, indemnities or
other amounts paid to the Administration Agent or the Lenders and their
respective attorneys and agents under this Agreement or otherwise; and provided
further that nothing herein shall be construed to impair the ability of any
party to object to any of the fees, expenses, reimbursement or compensation
described in clauses (A) and (B) above.
     “Cases” has the meaning specified in the Preliminary Statements.
     “Cash Equivalents” means any of the following, to the extent owned by any
Loan Party free and clear of all Liens other than Liens created under the
Collateral Documents or claims or Liens permitted pursuant to this Agreement and
having a maturity of not greater than 12 months from the date of issuance
thereof: (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve System
that issues (or the parent of which issues) commercial paper rated as described
in clause (c), is organized under the laws of the United States or any state
thereof and has combined capital and surplus of at least $500,000,000,
(c) commercial paper in an aggregate amount of no more than $10,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P or
(d) Investments, classified in accordance with GAAP, as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P and which are approved by the Bankruptcy Court, or
(e) offshore overnight interest bearing deposits in foreign branches of
Citibank, N.A., JP Morgan Chase Bank, N.A. or Bank of America, N.A.
     “Cash Flow” means for any period, (a) EBITDAR for such period less (b) the
sum of (i) Professional Fees accrued in connection with the Cases during such
period and (ii) Capital Expenditures made during such period.
     “Cash Management Obligations” means all Obligations of any Loan Party owing
to a Lender Party (or a banking Affiliate of a Lender Party) in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any automated clearing house transfers
of funds.
     “Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events: (i) any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, and
regulations promulgated thereunder) shall have acquired beneficial ownership of
more than 40% of the outstanding Equity Interests in the Borrower and (ii) after
the Effective Date, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(A) nominated by the board of directors of the Borrower nor (B) appointed by the
directors so nominated.
     “CNAI” has the meaning specified in the recital of parties to this
Agreement.
     “Collateral” means all “Collateral” referred to in the Collateral Documents
and all other property that is or is intended to be subject to any Lien in favor
of the Administrative Agent for the benefit of the Secured Parties.



--------------------------------------------------------------------------------



 



7

     “Collateral Documents” means, collectively, the provisions of Article IX of
this Agreement, the Intellectual Property Security Agreement and any other
agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
     “Commitment” means a Term Commitment, a Revolving Credit Commitment, a
Swing Line Commitment or a Letter of Credit Commitment.
     “Committee” means any statutory committee appointed in the Cases.
     “Company” means, collectively, the Borrower and its Subsidiaries.
     “Computer Software” has the meaning specified in Section 9.01(g)(iv).
     “Concentration Limit” means, as to each Account Debtor set forth on
Schedule VI, the applicable percentage of Accounts owing from such Account
Debtor.
     “Confidential Information” means any and all material non-public
information delivered or made available by any Loan Party or any Subsidiary
relating to any Loan Party or any Subsidiary or their respective businesses,
other than any such information that is or has been made available publicly by a
Loan Party or any Subsidiary.
     “Confidential Information Memorandum” means the confidential information
memorandum that will be used by the Lead Arrangers in connection with the
syndication of the Commitments.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP which, for purposes of this Agreement, shall result in the treatment of DCC
and its Subsidiaries on an equity basis.
     “Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.
     “Copyrights” has the meaning specified in Section 9.01(g)(iii).
     “Credit Card Program” means the (i) Citibank Business Card Purchasing Card
Agreement, dated August 31, 1994, between Citibank (South Dakota), N.A. and Dana
Corporation, (ii) Citibank Purchasing Card Agreement, dated January 18, 2005,
between Citibank International plc and Dana Corporation, and (iii) Citibank
Corporate Card Agreement, dated January 24, 2005, between Citibank International
plc and Dana Corporation, each as amended, restated, or otherwise modified from
time to time, or any replacement of any of the foregoing for the same or
substantially similar purposes.
     “DCC” means Dana Credit Corporation, a Delaware corporation.
     “DCC Entity” means DCC or any of its Subsidiaries.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all indebtedness of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar



--------------------------------------------------------------------------------



 



8

instruments, (d) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
Capitalized Leases, (f) all obligations of such Person under acceptance, letter
of credit or similar facilities, (g) all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in cash in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.
     “Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Defaulted Advance” means, with respect to any Lender at any time, the
portion of any Advance required to be made by such Lender to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time which has not been
made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.02(e) as of such time. In the event that a portion
of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.
     “Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Lender pursuant to Section 2.02(b) to purchase a portion of the Swing Line
Advance made by the Swing Line Lender, (b) any Issuing Bank pursuant to
Section 2.03(d) to purchase a portion of a Letter of Credit Advance made by such
Issuing Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) the Administrative Agent or any Issuing Bank
pursuant to Section 7.07 to reimburse the Administrative Agent or such Issuing
Bank for such Lender Party’s ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank as provided
therein. In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid



--------------------------------------------------------------------------------



 



9

hereunder or under any other Loan Document on the same date as the Defaulted
Amount so deemed paid in part.
     “Defaulting Lender” means, at any time, any Lender Party that, at such
time, (a) owes a Defaulted Advance or a Defaulted Amount or (b) shall take any
action or be the subject of any action or proceeding under any Debtor Relief
Law.
     “DIP Budget” means a forecast heretofore delivered to the Initial Lenders,
as supplemented as provided in Section 5.03(g), detailing the Borrower’s
anticipated income statement, balance sheet and cash flow statement, each on a
Consolidated basis for the Borrower and its Subsidiaries, together with a
written set of assumptions supporting such statements, for 2006 and 2007 and
setting forth the anticipated uses of the Commitments on a monthly basis.
     “DIP Financing Orders” means the Interim Order and the Final Order.
     “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.
     “EBITDAR” means, for any period, without duplication (a) the sum,
determined on a Consolidated basis, of (i) net income (or net loss),
(ii) interest expense and facility fees, unused commitment fees, letter of
credit fees and similar fees, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, (vi) non-recurring, transactional or unusual
losses deducted in calculating net income less non-recurring, transactional or
unusual gains added in calculating net income, (vii) in each case without
duplication, cash Restructuring Charges to the extent deducted in computing net
income for such period and settled or to be settled in cash during such period
in an aggregate amount not to exceed $75,000,000 in any twelve-month period, in
each case of the Borrower and its Subsidiaries, determined in accordance with
GAAP for such period, (viii) non-cash Restructuring Charges and related non-cash
losses or other non-cash charges resulting from the writedown in the valuation
of any assets in each case of the Borrower and its Subsidiaries, determined in
accordance with GAAP for such period, (ix) without duplication, net losses from
discontinued operations, (x) Professional Fees and (xi) minority interest
expense, minus (b) (i) net income from discontinued operations, (ii) equity
earnings of Affiliates and (iii) interest income.
     “Effective Date” means the date on which this Agreement became effective
pursuant to Section 3.01.
     “Eligible Assignee” means with respect to any Facility (other than the
Letter of Credit Facility), (i) a Lender Party; (ii) an Affiliate of a Lender
Party; (iii) an Approved Fund; and (iv) any other Person (other than an
individual) approved by (x) the Administrative Agent, (y) in the case of an
assignment of a Revolving Credit Commitment, each Issuing Bank and (z) solely in
the case of the Revolving Credit Facility, unless an Event of Default has
occurred and is continuing, and except in the case of an assignment by an
Initial Lender during the primary syndication of the Revolving Credit Facility,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition.
     “Eligible Inventory” means, at the time of any determination thereof,
without duplication, the Inventory Value of the Loan Parties at such time that
is not ineligible for inclusion in the



--------------------------------------------------------------------------------



 



10

calculation of the Borrowing Base pursuant to any of clauses (a) through
(o) below. Criteria and eligibility standards used in determining Eligible
Inventory may be fixed and revised from time to time by the Administrative Agent
in its reasonable discretion. Unless otherwise from time to time approved in
writing by the Administrative Agent, no Inventory shall be deemed Eligible
Inventory if, without duplication:
(a) a Loan Party does not have good, valid and unencumbered title thereto,
subject only to Liens permitted under clause (i), (ii) or (iv) of the definition
of Permitted Liens (“Permitted Collateral Liens”); or
(b) it is not located in the United States, Mexico or Canada; provided that in
the case of Inventory located in Mexico or Canada, the Borrower provides
evidence satisfactory to the Administrative Agent that there is an enforceable,
perfected security interest under the laws of the applicable foreign
jurisdiction in such Inventory in favor of the Administrative Agent; provided
further that Availability in respect of Inventory located in Mexico shall be
limited to an aggregate amount up to $25,000,000; or
(c) it is either (i) not located on property owned by a Loan Party or
(ii) located at a third party processor or (except in the case of consigned
Inventory, which is covered by clause (f) below) in another location not owned
by a Loan Party (it being understood that the Borrower will provide its best
estimate of the value of such Inventory to be agreed to by the Administrative
Agent and reflected in the Borrowing Base Certificate), and either (A) is not
covered by a Landlord Lien Waiver, (B) a Rent Reserve has not been taken with
respect to such Inventory or, in the case of any third party processor, a
Reserve has not been taken by the Administrative Agent in the exercise of its
reasonable discretion or (C) is not subject to an enforceable agreement in form
and substance reasonably satisfactory to the Administrative Agent pursuant to
which the relevant Loan Party has validly assigned its access rights to such
Inventory and property to the Administrative Agent; or
(d) it is operating supplies, labels, packaging or shipping materials, cartons,
repair parts, labels or miscellaneous spare parts, nonproductive stores
inventory and other such materials, in each case not considered used for sale in
the ordinary course of business of the Loan Parties by the Administrative Agent
in its reasonable discretion from time to time; or
(e) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent subject only to Permitted Collateral Liens; or
(f) it is consigned at a customer, supplier or contractor location but still
accounted for in the Loan Party’s inventory balance; or
(g) it is Inventory that is in-transit to or from a location not leased or owned
by a Loan Party (it being understood that the Borrower will provide its best
estimate of the value of all such Inventory, which estimate is to be reflected
in the Borrowing Base Certificate) other than any such in-transit Inventory from
a Foreign Subsidiary to a Loan Party that is physically in-transit within the
United States and as to which a Reserve has been taken by the Administrative
Agent in the exercise of its reasonable discretion; or
(h) it is obsolete, slow-moving, nonconforming or unmerchantable or is
identified as a write-off, overstock or excess by a Loan Party, or does not
otherwise conform to the



--------------------------------------------------------------------------------



 



11

representations and warranties contained in this Agreement and the other Loan
Documents applicable to Inventory; or
(i) it is Inventory used as a sample or prototype, display or display item; or
(j) to the extent of any portion of Inventory Value thereof attributable to
intercompany profit among Loan Parties or their affiliates (it being understood
that the Borrower will provide its best estimate of the value of such Inventory
Value to be agreed by the Administrative Agent and reflected in the most recent
Borrowing Base Certificate); or
(k) any Inventory that is damaged, defective or marked for return to vendor, has
been deemed by a Loan Party to require rework or is being held for quality
control purposes; or
(l) such Inventory does not meet all material applicable standards imposed by
any Governmental Authority having regulatory authority over it; or
(m) any Inventory consisting of tooling the costs for which are capitalized by
the Borrower and its Subsidiaries;
(n) any Inventory as to which the Borrower takes an unrecorded book to physical
inventory reduction based on its most recent physical inventory or cycle counts
to the extent of such reduction or as otherwise determined by the Administrative
Agent in its reasonable discretion; or
(o) any Inventory as to which the Borrower takes a revaluation reserve whereby
favorable variances shall be deducted from Eligible Inventory and unfavorable
variances shall not be added to Eligible Inventory.
     “Eligible Receivables” means, at the time of any determination thereof,
each Account that satisfies the following criteria: such Account (i) has been
invoiced to, and represents the bona fide amounts due to a Loan Party from, the
purchaser of goods or services, in each case originated in the ordinary course
of business of such Loan Party and (ii) is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through
(s) below. In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (A) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Loan Party may
be obligated to rebate to a customer pursuant to the terms of any written
agreement or understanding), (B) the aggregate amount of all limits and
deductions provided for in this definition and elsewhere in this Agreement, if
any, and (C) the aggregate amount of all cash received in respect of such
Account but not yet applied by a Loan Party to reduce the amount of such
Account. Criteria and eligibility standards used in determining Eligible
Receivables may be fixed and revised from time to time by the Administrative
Agent in its reasonable discretion. Unless otherwise approved from time to time
in writing by the Administrative Agent, no Account shall be an Eligible
Receivable if, without duplication:
(a) (i) a Loan Party does not have sole lawful and absolute title to such
Account (subject only to Liens permitted under clause (ii) or (iv) of the
definition of Permitted Liens) or (ii) the goods sold with respect to such
Account have been sold under a



--------------------------------------------------------------------------------



 



12

purchase order or pursuant to the terms of a contract or other written agreement
or understanding that indicates that any Person other than a Loan Party has or
has purported to have an ownership interest in such goods; or
(b) (i) it is unpaid more than 90 days from the original date of invoice or 60
days from the original due date or (ii) it has been written off the books of a
Loan Party or has been otherwise designated on such books as uncollectible; or
(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or
(d) the Account Debtor is insolvent or the subject of any bankruptcy case or
insolvency proceeding of any kind (other than postpetition accounts payable of
an Account Debtor that is a debtor-in-possession under the Bankruptcy Code and
reasonably acceptable to the Administrative Agent); or
(e) (i) the Account is not payable in Dollars or Canadian Dollars or other
currency as to which a Reserve has been taken by the Administrative Agent in the
exercise of its reasonable discretion or (ii) the Account Debtor is either not
organized under the laws of the United States of America, any state thereof, or
the District of Columbia, or Canada or any province thereof or is located
outside or has its principal place of business or substantially all of its
assets outside the United States or Canada, unless, in each case, either (A)
such Account is supported by a letter of credit from an institution and in form
and substance satisfactory to the Administrative Agent in its sole discretion or
(B) the Borrower provides evidence satisfactory to the Administrative Agent that
there is an enforceable, perfected security interest under the laws of the
applicable foreign jurisdiction in such Account in favor of the Administrative
Agent; or
(f) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless the relevant Loan Party duly assigns its
rights to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance reasonably satisfactory to
the Administrative Agent; or
(g) the Account is subject to any security deposit (to the extent received from
the applicable Account Debtor), progress payment, retainage or other similar
advance made by or for the benefit of the applicable Account Debtor, in each
case to the extent thereof; or
(h) (i) it is not subject to a valid and perfected first priority Lien in favor
of the Administrative Agent, subject to no other Liens other than Liens
permitted by this Agreement or (ii) it does not otherwise conform in all
material respects to the representations and warranties contained in this
Agreement and the other Loan Documents relating to Accounts; or
(i) (i) such Account was invoiced in advance of goods or services provided, (ii)
such Account was invoiced twice or more, or (iii) the associated revenue has not
been earned; or



--------------------------------------------------------------------------------



 



13

(j) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other agreement providing for repurchases
or return of any merchandise which has been claimed to be defective or otherwise
unsatisfactory; or
(k) the goods giving rise to such Account have not been shipped and/or title has
not been transferred to the Account Debtor, or the Account represents a
progress-billing or otherwise does not represent a complete sale; for purposes
hereof, “progress-billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon the completion by a
Loan Party of any further performance under the contract or agreement; or
(l) it arises out of a sale made by a Loan Party to an employee, officer, agent,
director, Subsidiary or Affiliate of a Loan Party; or
(m) such Account was not paid in full, and a Loan Party created a new receivable
for the unpaid portion of the Account, and other Accounts constituting
chargebacks, debit memos and other adjustments for unauthorized deductions; or
(n) (A) the Account Debtor (i) has or has asserted a right of set-off, offset,
deduction, defense, dispute, or counterclaim against a Loan Party (unless such
Account Debtor has entered into a written agreement reasonably satisfactory to
the Administrative Agent to waive such set-off, offset, deduction, defense,
dispute, or counterclaim rights), (ii) has disputed its liability (whether by
chargeback or otherwise) or made any claim with respect to the Account or any
other Account of a Loan Party which has not been resolved, in each case of
clauses (i) and (ii), without duplication, only to the extent of the amount of
such actual or asserted right of set-off, or the amount of such dispute or
claim, as the case may be (except to the extent that such right of set-off (x)
may not be exercised as a result of the automatic stay pursuant to Section 362
of the Bankruptcy Code or (y) otherwise may not be currently exercised pursuant
to the terms of the Final Order) or (iii) is also a creditor or supplier of the
Loan Party (but only to the extent of such Loan Party’s obligations to such
Account Debtor from time to time) or (B) the Account is contingent in any
respect or for any reason; or
(o) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local,
including without limitation, the Federal Consumer Credit Protection Act,
Federal Truth in Lending Act and Regulation Z; or
(p) as to any Account, to the extent that (i) a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason or (ii) such
Account is otherwise classified as a note receivable and the obligation with
respect thereto is evidenced by a promissory note or other debt instrument or
agreement; or
(q) the Account is created on cash on delivery terms, or on extended terms and
is due and payable more than 90 days from the invoice date; or



--------------------------------------------------------------------------------



 



14

(r) the Account represents tooling receivables related to tooling that has not
been completed or received by a Loan Party and approved and accepted by the
applicable customer; or
(s) Accounts designated by a Loan Party as convenience accounts.
Notwithstanding the forgoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate, exceed (i) in respect of any Account Debtor,
20% of all Eligible Receivables or (ii) as to any Account Debtor set forth on
Schedule VI, the Concentration Limit (provided that the Concentration Limit with
respect to Eligible Receivables owing from Ford Motor Company shall be increased
to 33% for four months of each year to be agreed between the Borrower and the
Administrative Agent in the exercise of its reasonable discretion). In addition,
in determining the aggregate amount from the same Account Debtor that is unpaid
more than 90 days from the date of invoice or more than 60 days from the due
date pursuant to clause (b) above there shall be excluded the amount of any net
credit balances relating to Accounts due from an Account Debtor with invoice
dates more than 90 days from the date of invoice or more than 60 days from the
due date.
     “Environmental Action” means any action, suit, written demand, demand
letter, written claim, written notice of noncompliance or violation, notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit, any Hazardous Material, or arising from alleged injury or
threat to public or employee health or safety, as such relates to exposure to
Hazardous Material, or to the environment, including, without limitation, (a) by
any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.
     “Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to exposure to Hazardous Material, or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equipment” has the meaning specified in the UCC.
     “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.



--------------------------------------------------------------------------------



 



15

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party (other than a DCC Entity),
or under common control with any Loan Party (other than a DCC Entity), within
the meaning of Section 414(b), (c), (m) or (o) of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any ERISA Plan unless the
30-day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any ERISA Plan; (g) the adoption of an amendment to an ERISA Plan
requiring the provision of security to such ERISA Plan pursuant to Section 307
of ERISA; or (h) the institution by the PBGC of proceedings to terminate an
ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such ERISA Plan.
     “ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Eurodollar Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.
     “Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period for all Eurodollar Rate Advances comprising
part of the same Borrowing, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period); provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates) by



--------------------------------------------------------------------------------



 



16

(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Property” means property constituting withholdings required under
any law (including but not limited to federal, state and local income, payroll
and trust fund taxes and insurance payments of any nature, whether imposed on
the employer or employee or otherwise) from any amounts due to any employee of a
Loan Party, and any withholdings from an employee considered a “plan asset”
under Title I of ERISA.
     “Existing Credit Agreement” means the Five-Year Credit Agreement, dated as
March 4, 2005, among the Borrower, Citicorp USA, Inc., as administrative agent
and the other lenders signatory thereto from time to time, as amended, modified
or supplemented prior to the date hereof.
     “Existing Letter of Credit” means each Letter of Credit issued under the
Existing DIP Credit Agreement prior to the Amendment and Restatement Effective
Date.
     “Existing Receivables Facility” means the sale and securitization of
certain Accounts of the Borrower and certain of its Subsidiaries pursuant to the
(a) Amended and Restated Purchase and Contribution Agreement, dated as of
April 15, 2005, between Dana Corporation and Dana Asset Funding LLC, and
(b) Amended and Restated Purchase and Contribution Agreement, dated as April 15,
2005, among Dana Asset Funding LLC, Dana Corporation, as collection agent,
Falcon Asset Securitization Corporation and Blue Ridge Asset Funding Corp., as
conduit purchasers, Wachovia Bank, N.A., as a committed purchaser, Blue Ridge
Agent and JPMorgan Chase Bank, N.A., each as a committed purchaser and as agents
in the capacities set forth therein, each agreement as amended, restated, or
otherwise modified from time to time.
     “Facility” means the Term Facility, the Revolving Credit Facility, the
Swing Line Facility or the Letter of Credit Sublimit.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day



--------------------------------------------------------------------------------



 



17

that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the fee letter dated March 2, 2006 among the Borrower,
the Initial Lenders and the Lead Arrangers, as amended.
     “Final Order” has the meaning specified in Section 3.02(i)(C).
     “First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five Business Days of the Petition Date or based on
motions filed on the Petition Date.
     “Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries
ending on December 31.
     “Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States, any state thereof or the District of Columbia at such time.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” has the meaning specified in Section 1.03.
     “General Intangibles” has the meaning specified in the UCC.
     “Granting Lender” has the meaning specified in Section 10.07(k).
     “Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligation of a primary
obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.



--------------------------------------------------------------------------------



 



18

     “Guaranteed Obligations” has the meaning specified in Section 8.01.
     “Guarantor” has the meaning specified in the recital of parties to this
Agreement, but shall exclude the Non-Filing Domestic Subsidiaries.
     “Guaranty” has the meaning specified in Section 8.01.
     “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls, mold and radon gas and (b) any other
chemicals, materials or substances designated, classified or regulated as
hazardous, toxic or words of similar import under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
     “Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in
its capacity as a party to a Secured Hedge Agreement.
     “Honor Date” has the meaning specified in Section 2.03(c).
     “Indemnified Liabilities” has the meaning specified in Section 10.04(b).
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
     “Initial Issuing Banks” has the meaning specified in the recital of parties
to this Agreement.
     “Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages to the Existing DIP Credit
Agreement; provided that any such bank, financial institution or other
institutional lender shall cease to be an Initial Lender on any date on which it
ceases to have a Commitment.
     “Initial Pledged Debt” means Debt in existence on the Petition Date which
is evidenced by a promissory note payable to a Loan Party by a third party with
a principal face amount in excess of $2,500,000 as listed opposite such Loan
Party’s name on and as otherwise described in Schedule V hereto.
     “Initial Pledged Equity” means the shares of stock and other Equity
Interests in any Subsidiary of a Loan Party as set forth opposite each Loan
Party’s name on and as otherwise described in Schedule IV hereto; provided that
no Loan Party shall be required to pledge any shares of stock in any Foreign
Subsidiary owned or otherwise held by such Loan Party which, when aggregated
with all of the other shares of stock in such Foreign Subsidiary pledged by any
Loan Party, would result in more than 66% of the shares of stock in such Foreign
Subsidiary entitled to vote (within the meaning of Treasury Regulation
Section 1.956(d)(2) promulgated under the Internal Revenue Code) (the “Voting
Foreign Stock”) (on a fully diluted basis) being pledged to the Administrative
Agent, on behalf of the Secured Parties, under this Agreement



--------------------------------------------------------------------------------



 



19

(although all of the shares of stock in such Foreign Subsidiary not entitled to
vote (within the meaning of Treasury Regulation Section 1.956-2(c)(2)
promulgated under the Internal Revenue Code) (the “Non-Voting Foreign Stock”)
shall be pledged by each of the Loan Parties that owns or otherwise holds any
such Non-Voting Foreign Stock therein).
     “Initial Swing Line Lender” has the meaning specified in the recital of
parties to this Agreement.
     “Insufficiency” means, with respect to any ERISA Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
     “Intellectual Property” has the meaning specified in Section 9.01(g).
     “Intellectual Property Collateral” shall mean all Material Intellectual
Property.
     “Intellectual Property Security Agreement” has the meaning specified in
Section 3.01(a)(vii).
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the



--------------------------------------------------------------------------------



 



20

number of months in such Interest Period, such Interest Period shall end on the
last Business Day of such succeeding calendar month.
     “Interim Order” means a certified copy of an order entered by the
Bankruptcy Court in substantially the form of Exhibit E.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Inventory” has the meaning specified in the UCC.
     “Inventory Value” means with respect to any Inventory of a Loan Party at
the time of any determination thereof, the standard cost determined on a first
in first out basis and carried on the general ledger or inventory system of such
Loan Party stated on a basis consistent with its current and historical
accounting practices, in Dollars, determined in accordance with the standard
cost method of accounting less, without duplication, (i) any markup on Inventory
from an affiliate and (ii) in the event variances under the standard cost method
are expensed, a reserve reasonably determined by the Administrative Agent as
appropriate in order to adjust the standard cost of Eligible Inventory to
approximate actual cost.
     “Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Debt of any other Person, (b) any direct or indirect purchase or
other acquisition (whether for cash, securities, property, services or
otherwise) by such Person of all or substantially all of the property and assets
of any other Person or of any division, branch or other unit of operation of any
other Person, (c) any direct or indirect loan, advance, other extension of
credit or capital contribution by such Person to, or any other investment by
such Person in, any other Person (including, without limitation, any arrangement
pursuant to which the investor incurs indebtedness of the types referred to in
clause (i) or (j) of the definition of “Debt” set forth in this Section 1.01 in
respect of such other Person) and (d) any written agreement to make any
Investment.
     “Issuing Bank” means each Initial Issuing Bank and any other Revolving
Credit Lender approved as an Issuing Bank by the Administrative Agent and any
Eligible Assignee to which a Letter of Credit Commitment hereunder has been
assigned pursuant to Section 7.09 or 10.07.
     “Landlord Lien Waiver” means a written agreement that is reasonably
acceptable to the Administrative Agent, pursuant to which a Person shall waive
or subordinate its rights (if any, that are or would be prior to the Liens
granted to the Administrative Agent for the benefit of the Lenders under the
Loan Documents) and claims as landlord in any Inventory of a Loan Party for
unpaid rents, grant access to the Administrative Agent for the repossession and
sale of such inventory and make other agreements relative thereto.
     “L/C Cash Collateral Account” means the account established by the Borrower
in the name of the Administrative Agent and under the sole and exclusive control
of the Administrative Agent that shall be used solely for the purposes set forth
herein.
     “L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all Letter of Credit Borrowings.



--------------------------------------------------------------------------------



 



21

     “Lead Arrangers” has the meaning specified in the recital of parties to
this Agreement.
     “Lender Party” means any Lender, any Issuing Bank or the Swing Line Lender.
     “Lenders” has the meaning specified in the recital of parties to this
Agreement.
     “Letter of Credit” means any letter of credit issued hereunder.
     “Letter of Credit Advance” means an advance made by any Issuing Bank or
Revolving Credit Lender pursuant to Section 2.03(c).
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.
     “Letter of Credit Commitment” means with respect to any Issuing Bank, the
amount set forth opposite such Issuing Bank’s name on Schedule I hereto under
the caption “Letter of Credit Commitment” or if such Issuing Bank has entered
into one or more Assignment and Acceptances, set forth (for such Issuing Bank in
the Register maintained by the Administrative Agent pursuant to Section 10.07(d)
as such Issuing Bank’s Letter of Credit Commitment,” as such amount may be
reduced at or prior to such time pursuant to Section 2.05.
     “Letter of Credit Expiration Date” means the day that is five days prior to
the Maturity Date, or such later date as the applicable Issuing Bank may, in its
sole discretion, specify.
     “Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $400,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Documents” means (i) this Agreement, (ii) the Notes, if any,
(iii) the DIP Financing Orders, (iv) the Collateral Documents, (v) the Fee
Letter, (vi) solely for purposes of the Collateral Documents, each Secured Hedge
Agreement and (vii) any other document, agreement or instrument executed and
delivered by a Loan Party in connection with the Facilities, in each case as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.
     “Loan Parties” means, collectively, the Borrower and the Guarantors.
     “Loan Value” means (a) with respect to Eligible Receivables, up to 85% of
the value of Eligible Receivables and (b) with respect to Eligible Inventory,
the lesser of (i) 65% of the value of Eligible Inventory and (ii) 85% of the Net
Recovery Rate of Eligible Inventory (based on the then most recent independent
inventory appraisal) on any date of determination.
     “Margin Stock” has the meaning specified in Regulation U.



--------------------------------------------------------------------------------



 



22

     “Material Adverse Change” means any event or occurrence which has resulted
in or would reasonably be expected to result in any material adverse change in
the business, financial or other condition, operations or properties of the
Borrower and its Subsidiaries, taken as a whole (other than events publicly
disclosed prior to the commencement of the Cases and the commencement and
continuation of the Cases and the consequences that would normally result
therefrom); provided that events, developments and circumstances disclosed in
public filings and press releases of the Borrower and any other events of
information made available in writing to the Lead Arrangers, in each case at
least three days prior to the Effective Date, shall not be considered in
determining whether a Material Adverse Change has occurred, although subsequent
events, developments and circumstances relating thereto may be considered in
determining whether or not a Material Adverse Change has occurred.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial or other condition, operations or properties of the Borrower
and its Subsidiaries, taken as a whole (other than events publicly disclosed
prior to the commencement of the Cases and the commencement and continuation of
the Cases and the consequences that would normally result therefrom), (b) the
rights and remedies of the Administrative Agent or any Lender Party under any
Loan Document or (c) the ability of any Loan Party to perform its Obligations
under any Loan Document to which it is or is to be a party; provided that
events, developments and circumstances disclosed in public filings and press
releases of the Borrower and any other events of information made available in
writing to the Lead Arrangers, in each case at least three days prior to the
Effective Date, shall not be considered in determining whether a Material
Adverse Effect has occurred, although subsequent events, developments and
circumstances relating thereto may be considered in determining whether or not a
Material Adverse Effect has occurred.
     “Material Guarantors” means, on any date of determination, (a) those
Guarantors set forth on Schedule 1.01(a) and (b) any other Guarantor that is a
Material Subsidiary, on such date, has (i) assets with a book value equal to or
in excess of $1,000,000, (ii) annual net income in excess of $1,000,000 or
(iii) liabilities in an aggregate amount equal to or in excess of $1,000,000;
provided, however, that in no event shall Guarantors that are not Material
Guarantors have (i) assets with an aggregate book value in excess of $5,000,000,
(ii) aggregate annual net income in excess of $5,000,000 or (iii) liabilities in
an aggregate amount in excess of $5,000,000.
     “Material Intellectual Property” means the Intellectual Property set forth
on Schedule 1.01(b).
     “Material Subsidiary” means, on any date of determination, any Subsidiary
of the Borrower that, on such date, has (i) assets with a book value equal to or
in excess of $1,000,000, (ii) annual net income in excess of $1,000,000 or
(iii) liabilities in an aggregate amount equal to or in excess of $1,000,000;
provided, however, that in no event shall all Subsidiaries of the borrower that
are not Material Subsidiaries have (i) assets with an aggregate book value in
excess of $5,000,000, (ii) aggregate annual net income in excess of $5,000,000
or (iii) liabilities in an aggregate amount in excess of $5,000,000.
     “Maturity Date” means the earlier of (i) the date that is twenty-four
months following the Effective Date and (ii) the effective date of a
Reorganization Plan in respect of the Cases.
     “Mexican Collateral” has the meaning set forth in Section 9.10.
     “Mexican Depository” shall mean each Subsidiary of the Borrower domiciled
in Mexico that is at any time in possession of Inventory owned by any Loan Party
and included in the



--------------------------------------------------------------------------------



 



23

calculation of Elibigle Inventory, in each case in its capacity as depository of
the Mexican Collateral, or any succesor depository thereof.
     “Moody’s” means Moody’s Investor Services, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
     “Net Cash Proceeds” means, with respect to any sale, lease, transfer or
other disposition of any asset of the Borrower or any of its Subsidiaries (other
than any sale, lease, transfer or other disposition of assets pursuant to
clauses (i), (ii), (iv) or (v) of Section 5.02(h) and, to the extent that the
distribution to any Loan Party of any proceeds of any sale, transfer or other
disposition of any asset of a Foreign Subsidiary would (1) result in material
adverse tax consequences, (2) result in a breach of any agreement governing Debt
of such Foreign Subsidiary permitted to exist or to be incurred by such Foreign
Subsidiary under the terms of this Agreement and/or (3) be limited or prohibited
under applicable local law, clause (x) of Section 5.02(h)), the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
sale, lease, transfer or other disposition (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by such asset and that is required to be repaid
in connection with such sale, lease, transfer or other disposition thereof,
(B) in the case of Net Cash Proceeds received by a Foreign Subsidiary, the
principal amount of any Debt of Foreign Subsidiaries permanently prepaid or
repaid with such proceeds, (C) the reasonable and customary out-of-pocket costs,
fees (including investment banking fees), commissions, premiums and expenses
incurred by the Borrower or its Subsidiaries, (D) federal, state, provincial,
foreign and local taxes reasonably estimated (on a Consolidated basis) to be
actually payable within the current or the immediately succeeding tax year as a
result of any gain recognized in connection therewith, and (E) a reasonable
reserve (which reserve shall be deposited into an escrow account with the
Administrative Agent) for any purchase price adjustment or any indemnification
payments (fixed and contingent) attributable to the seller’s obligations to the
purchaser undertaken by the Borrower or any of its Subsidiaries in connection
with such sale, lease, transfer or other disposition (but excluding any purchase
price adjustment or any indemnity which, by its terms, will not under any
circumstances be made prior to the Maturity Date); provided, however, that Net
Cash Proceeds shall not include any such amounts to the extent (i) such amounts
are reinvested in the business of the Borrower and its Subsidiaries within
180 days after the date of receipt thereof or (ii) a binding agreement with a
third party to so invest is entered into by the Borrower and its Subsidiaries
within 180 days after the date of receipt thereof and such amounts are invested
within 270 days after the date of receipt thereof; provided, further, that Net
Cash Proceeds shall not include the first $100,000,000 of cash receipts received
after the Effective Date from sales, leases, transfers or other dispositions of
assets by Foreign Subsidiaries permitted by Section 5.02(h)(x).



--------------------------------------------------------------------------------



 



24

     “Net Orderly Liquidation Value” shall mean, with respect to Inventory or
Equipment, as the case may be, the orderly liquidation value with respect to
such Inventory or Equipment, net of expenses estimated to be incurred in
connection with such liquidation, based on the most recent third party appraisal
in form and substance, and by an independent appraisal firm, reasonably
satisfactory to the Administrative Agent.
     “Net Recovery Rate” shall mean, with respect to Inventory at any time, the
quotient (expressed as a percentage) of (i) the Net Orderly Liquidation Value of
all Inventory owned by the Borrower and the Guarantors divided by (ii) the gross
inventory cost of such Inventory, determined on the basis of the then most
recently conducted third party inventory appraisal in form and substance, and
performed by an independent appraisal firm, reasonably satisfactory to the
Administrative Agent.
     “Non-Filing Domestic Subsidiary” means Dana Asset Funding LLC and each
other direct or indirect Subsidiary of the Borrower that is organized under the
laws of the United States or any state or other political subdivision thereof
that is not a party to a Case.
     “Non-Loan Party” means any Subsidiary of a Loan Party that is not a Loan
Party.
     “Note” means a Term Note or a Revolving Credit Note.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Default” has the meaning specified in Section 7.05.
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.
     “Other Taxes” has the meaning specified in Section 2.12(b).
     “Outstanding Amount” means (i) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Borrowing occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.



--------------------------------------------------------------------------------



 



25

     “Patents” has the meaning specified in Section 9.01(g)(i).
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Acquisition” means any Acquisition by the Borrower or any of its
Subsidiaries; provided that (A) such Acquisition shall be in property and assets
which are part of, or in lines of business that are, substantially the same
lines of business as (or ancillary to) one or more of the businesses of the
Borrower and its Subsidiaries in the ordinary course; (B) any determination of
the amount of consideration paid in connection with such investment shall
include all cash consideration paid, the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
of such investment, and the principal amount of all assumptions of debt,
liabilities and other obligations in connection therewith; (C) immediately
before and immediately after giving effect to any such purchase or other
acquisition, no Default shall have occurred and be continuing and
(2) immediately after giving effect to such purchase or other acquisition, the
Borrower and its Subsidiaries shall be in pro forma compliance with all of the
financial covenants set forth in Section 5.04 hereof, such compliance to be
determined, in the case of any Permitted Acquisition involving consideration in
excess of $10,000,0000, on the basis of audited financial statements (or, if
such audited financial statements are unavailable, on the basis of such other
historical financial information as is reasonably acceptable to the
Administrative Agent) for such investment as though such investment had been
consummated as of the first day of the fiscal period covered thereby.
     “Permitted Lien” means (i) liens in favor of the Administrative Agent for
the benefit of the Secured Parties and the other parties intended to share the
benefits of the Collateral granted pursuant to any of the Loan Documents;
(ii) liens for taxes and other obligations or requirements owing to or imposed
by governmental authorities existing or having priority, as applicable, by
operation of law which in either case (A) are not yet overdue or (B) are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as appropriate reserves in accordance with GAAP
shall have been made with respect to such taxes or other obligations;
(iii) statutory liens of banks and other financial institutions (and rights of
set-off), (iv) statutory liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other liens imposed by law (other than
any such lien imposed pursuant to Section 401 (a)(29) or 412(n) of the Internal
Revenue Code or by ERISA), in each case incurred in the ordinary course of
business (A) for amounts not yet overdue or (B) for amounts that are overdue and
that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts; (v) liens incurred in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (vi) liens, pledges
and deposits to secure the performance of tenders, statutory obligations,
performance and completion bonds, surety bonds, appeal bonds, bids, leases,
licenses, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations; (vii) easements, rights-of-way, zoning
restrictions, licenses, encroachments, restrictions on use of real property and
other similar encumbrances incurred in the ordinary course of business, in each
case which do not and will not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
(viii) (A) any interest or title of a lessor or sublessor under any lease or
sublease by the Borrower or any Subsidiary and (B) any leases or subleases by
the Borrower or any Subsidiary to another Person(s) in the ordinary course of
business; (ix) liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with a Permitted Acquisition or
another Investment permitted hereunder; (x) the filing of precautionary



--------------------------------------------------------------------------------



 



26

UCC financing statements relating to leases entered into in the ordinary course
of business and the filing of UCC financing statements by bailees and consignees
in the ordinary course of business; (xi) liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (xii) leases and subleases or licenses
and sublicenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary; (xiii) liens arising out of
judgments not constituting an Event of Default hereunder; (xiv) liens securing
reimbursement obligations with respect to letters of credit that encumber
documents and other property relating to such letters of credit and the proceeds
and products thereof; and (xv) any right of first refusal or first offer,
redemption right, or option or similar right in respect of any capital stock
owned by the Borrower or any Subsidiary with respect to any joint venture or
other Investment, in favor of any co-venturer or other holder of capital stock
in such investment.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Petition Date” has the meaning specified in Preliminary Statement (1).
     “Pledged Collateral” means, collectively, (i) the Initial Pledged Equity,
(ii) the Initial Pledged Debt, (iii) Pledged Equity which is (x) all Equity
Interests in any domestic Subsidiary of a Loan Party other than the Initial
Pledged Equity that are acquired after the Petition Date or (y) all Equity
Interests in any third party entities owned by any Loan Party which individually
is valued (in accordance with GAAP) to be in excess of $1,000,000 and represents
more than 10% ownership in such third party entity, (iv) Pledged Debt (other
than the Initial Pledged Debt) which has a face principal amount in excess of
$1,000,000 and which arises after the Petition Date and (v) any Pledged
Investment Property (other than an Equity Interest) which has an individual
value in excess of $1,000,000, subject in the case of each of the foregoing to
the limitations and exclusions set forth in this Agreement.
     “Pledged Debt” has the meaning specified in Section 9.01(e)(iv).
     “Pledged Equity” has the meaning specified in Section 9.01(e)(iii).
     “Pledged Investment Property” has the meaning specified in
Section 9.01(e)(v).
     “Pre-Petition Agent” means Citicorp USA, Inc. in its capacity as agent
under the Pre-Petition Security Agreement.
     “Pre-Petition Collateral” means the “Collateral” as defined in the
Pre-Petition Security Agreement.
     “Pre-Petition Debt” means Debt existing prior to the date of the Original
DIP Credit Agreement.
     “Pre-Petition Document” means each of the “Secured Documents” as defined in
the Pre-Petition Security Agreement.



--------------------------------------------------------------------------------



 



27

     “Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
Debt or trade payables or other pre-petition claims against the Borrower or any
Guarantor.
     “Pre-Petition Secured Creditors” means the Persons from time to time
holding Pre-Petition Secured Indebtedness.
     “Pre-Petition Secured Indebtedness” means all indebtedness and other
Obligations of the Borrower and the Guarantors that are secured pursuant to the
Pre-Petition Security Agreement.
     “Pre-Petition Security Agreement” means the Security Agreement dated as of
November 18, 2005 from Dana Corporation and the other grantors referred to
therein to Citicorp USA, Inc., as Agent.
     “Preferred Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person’s property and assets, whether by dividend or upon liquidation.
     “Priority Collateral” means, in respect of each of the Revolving Credit
Facility and the Term Facility, in each case following satisfaction by the Loan
Parties of the conditions set forth in Section 3.03, the Collateral securing
such Facility on a first priority basis (subject solely to unavoidable
pre-petition Liens and Liens permitted under Section 5.02(a) and the Carve-Out).
     “Professional Fees” means legal, appraisal, financing, consulting, and
other advisor fees incurred in connection with the Cases, the Restructuring and
this Agreement.
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Commitment (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in
effect immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the amount of such Facility or
Facilities as in effect immediately prior to such termination).
     “Redeemable” means, with respect to any Equity Interest, Debt or other
right or Obligation, any such right or Obligation that (a) the issuer has
undertaken to redeem at a fixed or determinable date or dates, whether by
operation of a sinking fund or otherwise, or upon the occurrence of a condition
not solely within the control of the issuer or (b) is redeemable at the option
of the holder.
     “Reduction Amount” has the meaning specified in Section 2.06(b)(iv).
     “Register” has the meaning specified in Section 10.07(d).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Assets” means, all (i) all Related Security with respect to all
Accounts, (ii) lockboxes, lockbox accounts or any collection account, in each
case if and to the extent of any



--------------------------------------------------------------------------------



 



28

such interest therein, (iii) proceeds of the foregoing, including all funds
received by any Person in payment of any amounts owed (including invoice prices,
finance charges, interest and all other charges, if any) in respect of any
Accounts described above or Related Security with respect to any such Accounts,
or otherwise applied to repay or discharge any such Accounts (including
insurance payments applied in the ordinary course of business to amounts owed in
respect of any such Accounts and net proceeds of any sale or other disposition
of repossessed goods that were the subject of any such Accounts) or other
collateral or property of any Person obligated to make payments under Accounts
or any other party directly or indirectly liable for payment of such Account and
(iv) records relating to the foregoing.
     “Related Contracts” has the meaning specified in Section 9.01(c).
     “Related Security” means, with respect to any Account, (i) all of the
applicable Loan Party’s right, title and interest in and to the goods (including
returned or repossessed goods), if any, relating to the sale which gave rise to
such Account, (ii) all other security interests or liens and property subject
thereto from time to time purporting to secure payment of such Account, whether
pursuant to the obligation giving rise to such Account or otherwise, (iii) all
guarantees and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Account whether pursuant to the
obligation giving rise to such Account or otherwise, (iv) all records relating
to the foregoing and (v) all proceeds of the foregoing.
     “Rent Reserve” means, with respect to any plant, warehouse distribution
center or other operating facility where any Inventory subject to landlords’
Liens or other Liens arising by operation of law is located, a reserve equal to
three (3) month’s rent at such plant, warehouse distribution center, or other
operating facility, and such other reserve amounts that may be determined by the
Administrative Agent in its reasonable discretion.
     “Reorganization Plan” shall mean a Chapter 11 plan of reorganization in any
of the Cases of the Borrower or a Material Guarantor.
     “Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate Unused Term
Commitments at such time and (d) the aggregate Unused Revolving Credit
Commitment at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit issued by such Lender and outstanding at such time,
(C) the Unused Term Commitment of such Lender at such time and (D) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate amount of Swing Line Advances owing to any Swing Line
Lender, the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments.
     “Reserves” means, at any time of determination, (a) Rent Reserves, (b) the
Carve-Out and (c) such other reserves as determined from time to time in the
reasonable discretion of the Administrative Agent to preserve and protect the
value of the Collateral.



--------------------------------------------------------------------------------



 



29

     “Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
or under any other Loan Document that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restructuring” means the reorganization or discontinuation of the
Borrower’s or any Subsidiary’s business, operations and structure in respect of
(a) facility closures and the consolidation, relocation or elimination of
operations and (b) related severance costs and other costs incurred in
connection with the termination, relocation and training of employees.
     “Restructuring Charges” means non-recurring and other one-time costs
incurred by the Borrower or any Subsidiary in connection with the Restructuring.
     “Revolving Credit Advance” has the meaning specified in Section 2.01(b).
     “Revolving Credit Availability Amount” means (a) prior to the satisfaction
of the conditions set forth in Section 3.02, the lesser of (i) $800,000,000 (as
such amount may be reduced in accordance with the provisions of Section 2.05)
and (ii) the aggregate amount permitted by the Interim Order and (b) thereafter,
the lesser of (i) the Borrowing Base and (ii) the Revolving Credit Commitments
at such time.
     “Revolving Credit Collateral” means (a) all Accounts and Related Contracts,
(b) all Inventory, (c) all Related Assets, (d) all Account Collateral and
(e) Intellectual Property to the extent necessary to sell, transfer, convey or
otherwise dispose of the Accounts and Inventory.
     “Revolving Credit Commitment” means, with respect to any Lender at any
time, the amount set forth for such time opposite such Lender’s name on
Schedule I hereto under the caption “Revolving Credit Commitment” or, if such
Lender has entered into one or more Assignments and Assignments, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Revolving Credit Lender, in substantially the form of
Exhibit A-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Lender resulting from the Revolving Credit Advances made by such Lender.
     “S&P” means Standard & Poor’s, a division of The Mc-Graw Hill Companies,
Inc.
     “SEC” means the Securities and Exchange Commission or any governmental
authority succeeding to any of its principal functions.



--------------------------------------------------------------------------------



 



30

     “Secured Credit Card Obligations” means any Obligations arising on and
after the Petition Date under the Credit Card Program.
     “Secured Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank, in each case solely to the extent that the obligations in respect of such
Hedge Agreement are not cash collateralized or otherwise secured (other than
pursuant to the Collateral Documents).
     “Secured Obligation” has the meaning specified in Section 9.01.
     “Secured Parties” means, collectively, the Administrative Agent, the Lender
Parties, the Hedge Banks and the Affiliates of Lender Parties party to the
Credit Card Program.
     “Security Collateral” has the meaning specified in Section 9.01(e).
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “SPC” has the meaning specified in Section 10.07(k).
     “Subagent” has the meaning specified in Section 9.06(b).
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided that, for purposes of
the Loan Documents, no DCC Entity shall be a “Subsidiary” of the Borrower.
     “Supermajority Lenders” means, at any time, Lenders owed or holding at
least 66% in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate Unused Term
Commitments at such time and (d) the aggregate Unused Revolving Credit
Commitment at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender’s Pro Rata Share of the aggregate Available Amount of
all Letters of Credit issued by such Lender and outstanding at such time,
(C) the Unused Term Commitment of such Lender at such time and (D) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate amount of Swing Line Advances owing to any Swing Line
Lender, the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments.



--------------------------------------------------------------------------------



 



31

     “Supermajority Revolving Credit Lenders” means, at any time, Lenders owed
or holding at least 80% in interest of the sum of (a) the aggregate principal
amount of the Revolving Credit Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
and (c) the aggregate Unused Revolving Credit Commitment at such time; provided,
however, that if any Lender shall be a Defaulting Lender at such time, there
shall be excluded from the determination of Required Lenders at such time
(A) the aggregate principal amount of the Revolving Credit Advances owing to
such Lender (in its capacity as a Lender) and outstanding at such time, (B) such
Lender’s Pro Rata Share of the aggregate Available Amount of all Letters of
Credit issued by such Lender and outstanding at such time, and (C) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate amount of Swing Line Advances owing to any Swing Line
Lender, the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments.
     “Superpriority Claim” shall mean a claim against the Borrower or a
Guarantor in any of the Cases that is a superpriority administrative expense
claim having priority over any or all administrative expenses and other claims
of the kind specified in, or otherwise arising or ordered under, any Sections of
the Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), whether or not such
claim or expenses may become secured by a judgment lien or other non-consensual
lien, levy or attachment.
     “Swing Line Advance” means an advance made by (a) the Swing Line Lender
pursuant to Section 2.01(d) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.01(d) or the Revolving
Credit Lenders pursuant to Section 2.02(b).
     “Swing Line Commitment” means, with respect to the Swing Line Lender, the
amount set forth opposite its name on Schedule I hereto under the caption “Swing
Line Commitment” or, if the Swing Line Lender has entered into an Assignment and
Acceptance, set forth for the Swing Line Lender in the Register maintained by
the Administrative Agent pursuant to Section 10.07(d) as the Swing Line Lender’s
“Swing Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.
     “Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Lender’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
     “Swing Line Lender” means the Initial Swing Line Lender and any Eligible
Assignee to which the Swing Line Commitment hereunder has been assigned pursuant
to Section 10.07 so long as such Eligible Assignee expressly agrees to perform
in accordance with their terms all obligations that by the terms of this
Agreement are required to be performed by it as a Swing Line Lender and notifies
the Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Lender or
Eligible Assignee, as the case may be, shall have a Swing Line Commitment.
     “Syndication Agent” has the meaning specified in the recital of parties to
this Agreement.



--------------------------------------------------------------------------------



 



32

     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.
     “Taxes” has the meaning specified in Section 2.12(a).
     “Term Advance” has the meaning specified in Section 2.01(a).
     “Term Collateral” means all Collateral other than Revolving Credit
Collateral.
     “Term Commitment” means, with respect to any Term Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Commitment” or, if such Lender has entered into one or more
Assignments and Assignments, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Lender’s “Term Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.05. As of the Effective Date, the aggregate principal
amount of the Term Commitments is $700,000,000.
     “Term Facility” means, at any time, the aggregate amount of the Term
Lenders’ Term Commitments at such time.
     “Term Lender” means any Lender that has a Term Commitment.
     “Term Note” means a promissory note of the Borrower payable to the order of
any Term Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender.
     “Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the effective date of a Reorganization Plan and (iii) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
     “Thirteen Week Forecast” has the meaning set forth in Section 5.03(f).
     “Tooling Program” means any program whereby tooling equipment is purchased
or progress payments are made to facilitate production customer’s products and
whereby the customer will ultimately repurchase the tooling equipment after the
final approval by such customer.
     “Total Outstandings” means the aggregate Outstanding Amount of all Advances
and all L/C Obligations.
     “Trade Secrets” has the meaning specified in Section 9.01(g)(v).
     “Trademarks” has the meaning specified in Section 9.01(g)(ii).
     “Type” refers to the distinction between Advances bearing interest at the
Base Rate and Advances bearing interest at the Eurodollar Rate.



--------------------------------------------------------------------------------



 



33

     “UCC” means the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unused Revolving Credit Commitment” means, with respect to any Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time, and (C) the aggregate principal amount of all
Swing Line Advances made by the Swing Line Lender pursuant to Section 2.01(d) at
any time.
     “Unused Term Commitment” means, with respect to any Lender at any time
(a) such Lender’s Term Commitment at such time minus (b) the aggregate principal
amount of all Term Advances made by such Lender (in its capacity as a Lender).
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA,
that is maintained for employees of any Loan Party or in respect of which any
Loan Party could have liability.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
          Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          Section 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(f) (“GAAP”).
          Section 1.04 Terms Generally. When any Reserve is to be established or
a change in any amount, percentage, reserve, eligibility criteria or other item
in the definitions of the terms “Borrowing Base”, “Eligible Inventory”,
“Eligible Receivables” and “Rent Reserve” is to be determined in each case in
the Administrative Agent’s “reasonable discretion”, such Reserve shall be
implemented or such change shall become effective on the date of delivery of a
written notice thereof to the Borrower (a “Borrowing Base Change Notice”), or
immediately, without prior written notice, during the continuance of an Event of
Default.



--------------------------------------------------------------------------------



 



34

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
          Section 2.01 The Advances. (a) The Term Advances. Each Term Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single advance to the Borrower (a “Term Advance”) on any Business Day during the
period from the date of the entry of the Final Order until such date as the
Initial Lenders and the Borrower shall mutually determine, in an amount not to
exceed such Lender’s Term Commitment at such time. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.
          (b) The Revolving Credit Advances. Each Revolving Credit Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each, a “Revolving Credit Advance”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date (i) in an amount for each such Advance not to exceed such
Revolving Credit Lender’s Unused Revolving Credit Commitment at such time and
(ii) in an aggregate amount for all such Advances not to exceed such Lender’s
ratable portion (based on the aggregate amount of the Unused Revolving Credit
Commitments at such time) of the Revolving Credit Availability Amount at such
time; provided that the sum of (x) the aggregate principal amount of all
Revolving Credit Advances, Swing Line Advances and Letter of Credit Advances
outstanding at such time plus (y) the aggregate Available Amount of all Letters
of Credit outstanding at such time shall not exceed the Revolving Credit
Availability Amount at any time.
          (c) Borrowings. Each Borrowing shall be in a principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Borrowing the proceeds of which shall be used solely to repay or prepay in full
outstanding Swing Line Advances or Letter of Credit Advances) and shall consist
of Advances made simultaneously by the Lenders under the applicable Facility
ratably according to the Lenders’ Commitments under such Facility. Within the
limits of each Lender’s Unused Revolving Credit Commitment in effect from time
to time, the Borrower may borrow under Section 2.01(a), prepay pursuant to
Section 2.06, and reborrow under Section 2.01(a).
          (d) The Swing Line Advances. The Swing Line Lender severally agrees on
the terms and conditions hereinafter set forth, to make Swing Line Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount owing to the
Swing Line Lender not to exceed at any time outstanding the lesser of (i) the
Swing Line Facility at such time and (ii) the Swing Line Lender’s Swing Line
Commitment at such time; provided, however, that no Swing Line Borrowing shall
exceed the aggregate of the Unused Revolving Credit Commitments of the Revolving
Credit Lenders at such time. No Swing Line Advance shall be used for the purpose
of funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $500,000 or an integral multiple of
$100,000 in excess thereof. Within the limits of the Swing Line Facility and
within the limits referred to in the first sentence of this subsection (d), the
Borrower may borrow under this Section 2.01(d), repay pursuant to
Section 2.04(d) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(d). Immediately upon the making of a Swing Line Advance, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the principal amount of such Swing Line
Advance.
          Section 2.02 Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M.



--------------------------------------------------------------------------------



 



35

(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
the first Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier,
in substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) the Facility under which such Borrowing is to
be made, (iii) Type of Advances comprising such Borrowing, (iv) aggregate amount
of such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar
Rate Advances, initial Interest Period for each such Advance. Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders. After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account or such other account as the
Borrower shall request; provided, however, that, in the case of Revolving Credit
Advances, the Administrative Agent shall first apply such funds to prepay
ratably the aggregate principal amount of any Swing Line Advances and Letter of
Credit Advances outstanding on the date of such Borrowing, plus interest accrued
and unpaid thereon to and as of such date.
          (b) (i) Each Swing Line Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) on the date of the proposed Swing
Line Borrowing, by the Borrower to the Swing Line Lender and the Administrative
Agent. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the seventh day after the requested date of such
Borrowing). The Swing Line Lender will make the amount of the requested Swing
Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account or such other account as the
Borrower shall request.
          (ii) The Swing Line Lender may, at any time in its sole and absolute
discretion, request on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf) that
each Revolving Credit Lender make a Base Rate Advance in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Advances then outstanding.
Such request shall be deemed to be a Notice of Borrowing for purposes hereof and
shall be made in accordance with the provisions of Section 2.02(a) without
regard solely to the minimum amounts specified therein but subject to the
satisfaction of the conditions set forth in Section 3.02 (except that the
Borrower shall not be deemed to have made any representations and warranties).
The Swing Line Lender shall furnish the Borrower with a copy of the Notice of
Borrowing promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Notice of Borrowing available for the account of
its Applicable Lending Office to the Administrative Agent for the account of
such Swing Line Lender, by deposit to the Administrative Agent’s Account, in
same date funds, not later than 3:00 P.M. on the day specified in such Notice of
Borrowing.
          (iii) If for any reason any Swing Line Advance cannot be refinanced by
a Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Lender as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by such



--------------------------------------------------------------------------------



 



36

Swing Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Advance and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.02(b)(ii) shall be deemed payment in respect of
such participation.
          (iv) If and to the extent that any Revolving Credit Lender shall not
have made the amount of its Pro Rata Share of such Swing Line Advance available
to the Administrative Agent in accordance with the provisions of
Section 2.02(b)(ii), such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of the applicable Notice of Borrowing
delivered by such Swing Line Lender until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in a Swing Line Advance
pursuant to this Section 2.02(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Advances
pursuant to this Section 2.02(b) is subject to satisfaction of the conditions
set forth in Section 3.02. No funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Advances,
together with interest as provided herein.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $5,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09 or
2.10 and (ii) the Revolving Credit Advances may not be outstanding as part of
more than 15 separate Borrowings.
          (d) Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.
          (e) Unless the Administrative Agent shall have received notice from
any Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such



--------------------------------------------------------------------------------



 



37

Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Advance as part of such Borrowing
for all purposes of this Agreement.
          (f) The failure of any Lender to make the Advance to be made by it
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Advance or make available on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by it.
          Section 2.03 Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) The Letter of Credit Commitment.
          (i) Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any of its Subsidiaries;
provided that the Issuing Banks shall not be obligated to issue any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such issuance, (x) the Available Amount for all Letters of
Credit issued by such Issuing Bank would exceed the lesser of the Letter of
Credit Sublimit at such time and such Issuing Bank’s Letter of Credit Commitment
at such time, (y) the Available Amount of such Letter of Credit would exceed the
Unused Revolving Credit Commitment or (z) the sum of (1) the aggregate principal
amount of all Revolving Credit Advances plus Swing Line Advances and Letter of
Credit Advances outstanding at such time plus (2) the aggregate Available Amount
of all Letters of Credit outstanding at such time exceed the Borrowing Base at
such time. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
          (ii) No Issuing Bank shall be under any obligation to issue any Letter
of Credit if: (A) any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which such Issuing Bank
in good faith deems material to it; (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date; (C) the issuance of
such Letter of Credit would violate one or more policies of such Issuing Bank;
or (D) such Letter of Credit is in an initial amount less than $100,000 (unless
such Issuing Bank agrees otherwise), or is to be denominated in a currency other
than U.S. dollars.
          (iii) No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (A) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
          (iv) Letters of Credit may be issued for the account of a Subsidiary
that is not a Loan Party so long as such Subsidiary is primarily liable for its
reimbursement obligations thereunder



--------------------------------------------------------------------------------



 



38

pursuant to a separate reimbursement agreement entered into between such
Subsidiary and the applicable Issuing Bank, to the extent practicable (in the
Issuing Bank’s sole discretion).
          (b) Procedures for Issuance and Amendment of Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower or such Subsidiary for whose account such Letter of Credit is to be
issued. Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as such Issuing Bank may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable Issuing
Bank: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such Issuing Bank may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may reasonably require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof. Upon receipt by such
Issuing Bank of confirmation from the Administrative Agent that the requested
issuance or amendment is permitted in accordance with the terms hereof, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Letter of Credit.
          (iii) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the Business Day following any payment by the applicable Issuing
Bank under a Letter of Credit, so long as the Borrower has received notice of
such drawing by 10:00 a.m. on such following Business Day (each such date, an
“Honor Date”), the Borrower



--------------------------------------------------------------------------------



 



39

shall reimburse such Issuing Bank through the Administrative Agent in an amount
equal to the amount of such drawing (together with interest thereon at the rate
set forth in Section 2.07 for Revolving Credit Advances bearing interest at the
Base Rate). If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Borrowings, but subject to the
amount of the Unused Revolving Credit Commitments and the conditions set forth
in Section 3.02 (other than the delivery of a Notice of Borrowing). Any notice
given by an Issuing Bank or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
          (ii) Each Revolving Credit Lender (including a Revolving Credit Lender
acting as Issuing Bank) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable Issuing Bank at the Administrative Agent’s Office in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Letter of Credit
Advance to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable Issuing Bank.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable Issuing Bank a Letter of Credit Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
Issuing Bank pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such Letter of Credit Borrowing and shall constitute a
Letter of Credit Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03.
          (iv) Until each Revolving Credit Lender funds its Revolving Credit
Advance or Letter of Credit Advance pursuant to this Section 2.03(c) to
reimburse the applicable Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Revolving Credit Lender’s Pro Rata Share of
such amount shall be solely for the account of such Issuing Bank.
          (v) Each Revolving Credit Lender’s obligation to make Letter of Credit
Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against such Issuing Bank, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a Letter of Credit Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Bank for the amount of any payment made by such Issuing Bank
under any Letter of Credit, together with interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving



--------------------------------------------------------------------------------



 



40

Credit Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the such Issuing Bank at a rate per annum equal to the Federal
Funds Rate from time to time in effect. A certificate of the applicable Issuing
Bank submitted to any Revolving Credit Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.
          (d) Repayment of Participations.
          (i) At any time after any Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s Letter of Credit Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the applicable Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s Letter of Credit Advance was outstanding) in the same
funds as those received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of the applicable Issuing Bank pursuant to Section 2.03(c)(i) is
required to be returned under any circumstances (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
any Issuing Bank for each drawing under each Letter of Credit and to repay each
Letter of Credit Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or



--------------------------------------------------------------------------------



 



41

any payment made by such Issuing Bank under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the applicable Issuing Bank. The Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.
          (f) Role of Issuing Bank. Each Revolving Credit Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, no Issuing
Bank shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Issuing Banks, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any Issuing Bank shall be liable to
any Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Banks, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any Issuing Bank, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an Issuing Bank, any related Agent-Related
Person, any of their respective correspondents, participants or assignees of
such Issuing Bank or any Agent-Related Person, and they may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Bank’s, any such Agent-Related Person’s, or
any of such respective correspondents, participants or assignees of such Issuing
Bank or of any Agent-Related Person’s willful misconduct or gross negligence or
such Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent, if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially



--------------------------------------------------------------------------------



 



42

or wholly undrawn, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to 105% of such
Outstanding Amount determined as of the date of such Letter of Credit Borrowing
or the Letter of Credit Expiration Date, as the case may be). For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Revolving
Credit Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the Issuing Banks (which documents are hereby
consented to by the Revolving Credit Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Banks and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Such cash collateral shall be maintained in
the L/C Cash Collateral Account.
          (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.
          (i) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
          Section 2.04 Repayment of Advances. (a) Term Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Term
Lenders on the Termination Date the aggregate outstanding principal amount of
the Term Advances then outstanding.
          (b) Revolving Credit Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Termination Date the aggregate outstanding principal amount of the Revolving
Credit Advances then outstanding.
          (c) Swing Line Advances. The Borrower shall repay to the
Administrative Agent for the account of the Swing Line Lender and each other
Revolving Credit Lender that has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made by each of them on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing) and the Termination Date.
          (d) Letter of Credit Advances. The Borrower shall repay to the
Administrative Agent for the account of the Issuing Banks and each Revolving
Credit Lender that has made a Letter of Credit Advance the outstanding principal
amount of each Letter of Credit Advance made by each of them on the earlier of
(i) the date of demand therefor and (ii) the Termination Date.
          Section 2.05 Termination or Reduction of Commitments. (a) Optional.
The Borrower may, upon at least two Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility and the Letter of Credit Sublimit, the Unused Term Commitments and
the Unused Revolving Credit Commitments; provided, however, that each partial
reduction shall be in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof.



--------------------------------------------------------------------------------



 



43

          (b) Mandatory.
          (i) Upon the making of the Term Advances pursuant to Section 2.01(a),
the Term Commitments shall be automatically and permanently reduced to zero.
          (ii) The Revolving Credit Facility shall be automatically and
permanently reduced (A) upon the entry of the Final Order by an amount equal to
$50,000,000 and (B) on each date (prior to the date on which the Loan Parties
shall have satisfied the conditions set forth in Section 3.03) on which
prepayment thereof is required to be made pursuant to clause (i) of
Section 2.06(b), by an amount equal to the applicable Reduction Amount.
          (iii) The Letter of Credit Sublimit shall be automatically and
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Sublimit exceeds the Revolving Credit Facility after giving
effect to such reduction of the Revolving Credit Facility.
          (iv) The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
          (c) Application of Commitment Reductions. Upon each reduction of the
Revolving Credit Facility pursuant to this Section 2.05, the Commitment of each
of the Revolving Credit Lenders shall be reduced by such Revolving Credit
Lender’s Pro Rata Share of the amount by which the Revolving Credit Facility is
reduced in accordance with the Lenders’ respective Revolving Credit Commitments.
          Section 2.06 Prepayments. (a) Optional. The Borrower may, upon at
least one Business Day’s notice to the Administrative Agent received not later
than 11:00 A.M. (New York, New York time) stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of Advances,
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
each partial prepayment shall be in an aggregate principal amount of $5,000,000
or an integral multiple of $1,000,000 in excess thereof or, if less, the
aggregate outstanding principal amount of any Advance.
          (b) Mandatory.
          (i) The Borrower shall, within five Business Days after the date of
receipt of any Net Cash Proceeds (or, (A) if the Borrower or its applicable
Subsidiary has elected to reinvest such Net Cash Proceeds, on the 185th day
after receipt of such Net Cash Proceeds, to the extent any such Net Cash
Proceeds remain uninvested or (B) if the Borrower or its applicable Subsidiary
has entered into a binding agreement with a third party to reinvest such Net
Cash Proceeds within 180 days following the date of receipt of such Net Cash
Proceeds, on the 275th day after receipt of such Net Cash Proceeds, to the
extent any such Net Cash Proceeds remain uninvested) by any Loan Party or any of
its Subsidiaries, prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings equal to such Net Cash Proceeds (or
portion thereof); provided that the Borrower shall not be required to make any
prepayment hereunder in respect of any transaction or series of related
transactions as to which Net Cash Proceeds are not greater than $5,000,000
unless and until the aggregate amount of all Net Cash Proceeds that have not
theretofore been applied to prepay the Advances pursuant to this
Section 2.06(b)(i) exceeds



--------------------------------------------------------------------------------



 



44

$10,000,000. Each such prepayment shall be applied first ratably to the
outstanding Term Advances and second to the Revolving Credit Facility as set
forth in clause (iv) below.
          (ii) The Borrower shall, on each Business Day, if applicable, prepay
an aggregate principal amount of the Revolving Credit Advances comprising part
of the same Borrowings, the Letter of Credit Advances and the Swing Line
Advances or deposit an amount in the Collateral Account in an amount equal to
the amount by which (A) the sum of (x) the aggregate principal amount of the
Revolving Credit Advances, the Letter of Credit Advances and the Swing Line
Advances then outstanding plus (y) the aggregate Available Amount of all Letters
of Credit then outstanding exceeds (B) the Revolving Credit Availability Amount.
          (iii) The Borrower shall, on each Business Day, if applicable, pay to
the Administrative Agent for deposit in the L/C Cash Collateral Account an
amount sufficient to cause the aggregate amount on deposit in such L/C Cash
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit then outstanding exceeds the Letter of Credit Sublimit
on such Business Day.
          (iv) Prepayments of the Revolving Credit Facility made pursuant to
clause (i) and (ii) above shall be first applied to prepay Letter of Credit
Advances then outstanding, if any, until such Advances are paid in full, second
applied to prepay Swing Line Advances then outstanding until such Advances are
paid in full, third applied ratably to prepay Revolving Credit Advances then
outstanding, if any, comprising part of the same Borrowings until such Advances
are paid in full and third, if required under Section 2.03(g), deposited in the
L/C Cash Collateral Account; and, in the case of any prepayment of the Revolving
Credit Facility pursuant to clause (i) above, the amount remaining, if any, from
the Revolving Credit Facility’s ratable portion of such Net Cash Proceeds after
the prepayment of the Letter of Credit Advances and the Revolving Credit
Advances then outstanding and any required cash collateralization of Letters of
Credit then outstanding (the sum of such prepayment amounts, cash
collateralization amounts and remaining amounts being referred to herein as the
“Reduction Amount”) may be retained by the Borrower for use in its business and
operations in the ordinary course. Upon the drawing of any Letter of Credit for
which funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the applicable Issuing Bank or Revolving Credit Lenders,
as applicable.
          (v) All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.
          Section 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay
interest on each Term Advance and each Revolving Credit Advance owing to each
Lender from the date of such Term Advance and each Revolving Credit Advance
until such principal amount shall be paid in full, at the following rates per
annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears monthly on the first Business Day of each month during
such periods.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last Business Day
of such Interest Period and, if such Interest Period has a duration of more than
one



--------------------------------------------------------------------------------



 



45

month, on the first Business Day of each month that occurs during such Interest
Period every month from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a) above and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a) and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Advances pursuant to clause
(a)(i) above.
          (c) Notice of Interest Rate. Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a), the Administrative Agent shall give
notice to the Borrower and each Lender of the interest rate determined by the
Administrative Agent for purposes of clause (a) above.
          Section 2.08 Fees. (a) Commitment Fees. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Credit Lenders a
commitment fee, from the date hereof in the case of each such Initial Lender and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other such Lender until the
Termination Date, payable in arrears on the Effective Date, thereafter monthly
on the first day of each month and on the Termination Date, at the rate of
0.375% per annum on the average daily unused portion of the Unused Revolving
Credit Commitment of such Lender; provided, however, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.
          (b) Letter of Credit Fees, Etc.
          (i) The Borrower shall pay to the Administrative Agent for the account
of each Revolving Credit Lender a commission, payable in arrears on the first
Business Day of each month, on the earliest to occur of the full drawing,
expiration, termination or cancellation of any such Letter of Credit and on the
Termination Date, on such Revolving Credit Lender’s Pro Rata Share of the
average daily aggregate Available Amount during such month of all Letters of
Credit outstanding from time to time at a rate per annum equal to the Applicable
Margin for Eurodollar Rate Advances under the Revolving Credit Facility.
          (ii) The Borrower shall pay to the Issuing Banks, for their own
account, (A) a fronting fee, payable in arrears on the first Business Day of
each month and on the Termination Date, on the average daily amount of its
Letter of Credit Commitment during such month, from the Effective Date until the
Termination Date, at the rate of 0.25% per annum and (B) the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Banks.
          (c) Initial Lender Fees. The Borrower shall pay to the Administrative
Agent for the account of the Initial Lenders (and their respective Affiliates)
such other fees as may be from time to time agreed among the Borrower and the
Initial Lenders (and their respective Affiliates).
          Section 2.09 Conversion of Advances. (a) Optional. The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.10, Convert
all or any portion of the Advances of one Type comprising the same Borrowing



--------------------------------------------------------------------------------



 



46

into Advances of the other Type; provided, however, that any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, any Conversion of
Base Rate Advances into Eurodollar Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.02(c), no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.02(c) and each Conversion of Advances comprising part of the same
Borrowing shall be made ratably among the Lenders in accordance with their
Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
          (b) Mandatory.
          (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall, at the
end of the applicable Interest Period, automatically Convert into Base Rate
Advances.
          (ii) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.
          (iii) Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.



--------------------------------------------------------------------------------



 



47

          Section 2.10 Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder and other commitments of such type or the issuance or
maintenance of or participation in the Letters of Credit (or similar contingent
obligations), then, upon demand by such Lender Party or such corporation (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.
          (c) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.
          (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or



--------------------------------------------------------------------------------



 



48

maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
          Section 2.11 Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (New York, New York time) on the day when due (or, in the
case of payments made by a Guarantor pursuant to Section 8.01, on the date of
demand therefor) in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds. The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by
the Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 10.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Advances to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender Party ratably in
accordance with such Lender Party’s proportionate share of the principal amount
of all outstanding Advances and the Available Amount of all Letters of Credit
then outstanding, in repayment or prepayment of such of the outstanding Advances
or other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct.
          (c) The Borrower hereby authorizes each Lender Party, if and to the
extent payment owed to such Lender Party is not made when due hereunder or, in
the case of a Lender, under the Note held by such Lender, to charge from time to
time against any or all of the Borrower’s accounts with such Lender Party any
amount so due. Each of the Lender Parties hereby agrees to notify the Borrower
promptly after any such setoff and application shall be made by such Lender
Party; provided, however, that the failure to give such notice shall not affect
the validity of such charge.
          (d) All computations of interest based on the Base Rate, of fees and
Letter of Credit commissions shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate or the Federal Funds Rate shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual



--------------------------------------------------------------------------------



 



49

number of days (including the first day but excluding the last day) occurring in
the period for which such interest, fees or commissions are payable. Each
determination by the Administrative Agent of an interest rate, fee or commission
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (e) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (f) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.
          Section 2.12 Taxes. (a) Except as otherwise provided herein, any and
all payments by any Loan Party to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender Party and each
Agent, (x) taxes, levies, imposts, deductions, charges or withholdings that are
imposed on or measured by its overall net income and franchise taxes imposed in
lieu thereof by the United States or by the state or foreign jurisdiction or any
political subdivision thereof under the laws of which such Lender Party or such
Agent, as the case may be, is organized or, in the case of each Lender Party,
such Lender Party’s Applicable Lending Office is located or (y) any branch
profit taxes imposed by the United States of America (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings being hereinafter
referred to as “Taxes”). If any Loan Party shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender Party or any Agent, subject to Section 2.12(f),
(i) the sum payable by such Loan Party shall be increased as may be necessary so
that after such Loan Party and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12) such Lender Party or such Agent, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make all such deductions and (iii) such Loan
Party shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law.
          (b) In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).
          (c) Except as otherwise provided herein, the Loan Parties shall
indemnify each Lender Party and each Agent for and hold them harmless against
the full amount of Taxes and Other



--------------------------------------------------------------------------------



 



50

Taxes imposed on or paid by such Lender Party or such Agent (as the case may be)
and any liability (including penalties, additions to tax, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender Party or such Agent (as the case may
be) makes written demand therefor, which written demand shall be accompanied by
copies of the applicable documentation evidencing the amount of such taxes.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 10.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.12,
the terms “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
          (e) Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and Borrower with two original properly completed Internal
Revenue Service Forms W-8BEN, W-8IMY or W-8ECI, (in the case of a Lender Party
that has certified in writing to the Administrative Agent that it is not (i) a
“bank” (within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code), (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), Internal Revenue Service Form W-8BEN,) as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender Party is exempt from or entitled to a
reduced rate of United States withholding tax on payments pursuant to this
Agreement or the other Loan Documents or, in the case of a Lender Party that has
certified that it is not a “bank” as described above, certifying that such
Lender Party is a foreign corporation, partnership, estate or trust. If the
forms provided by a Lender Party at the time such Lender Party first becomes a
party to this Agreement indicate a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8IMY, W-8ECI or any successor, or the related certificate described above,
that the applicable Lender Party reasonably considers to be confidential, such
Lender Party shall give notice thereof to the Borrower and shall not be
obligated to include in such form or document such confidential information.



--------------------------------------------------------------------------------



 



51

          (f) For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
increased payment or indemnification under subsection (a) or (c) of this
Section 2.12 with respect to taxes imposed by the United States by reason of
such failure; provided, however, that should a Lender Party become subject to
taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such taxes.
          (g) If any Lender Party determines, in its sole discretion, that it
has actually and finally realized by reason of the refund of any Taxes paid or
reimbursed by any Loan Party pursuant to subsection (a) or (c) above in respect
of payments under the Loan Documents, a current monetary benefit that it would
otherwise not have obtained, and that would result in the total payments under
this Section 2.12 exceeding the amount needed to make such Lender Party whole,
such Lender Party shall pay to the Borrower or other Loan Party, as the case may
be, with reasonable promptness following the date on which it actually realizes
such benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, net of all out-of-pocket expenses in securing such
refund.
          Section 2.13 Sharing of Payments, Etc. If any Lender Party shall
obtain at any time any payment, whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise (other than pursuant to
Section 2.10, 2.12, 10.04 or 10.07), (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time (other than
pursuant to Section 2.10, 2.12, 10.04 or 10.07) to (ii) the aggregate amount of
the Obligations due and payable to all Lender Parties hereunder and under the
Notes at such time) of payments on account of the Obligations due and payable to
all Lender Parties hereunder and under the Notes at such time obtained by all
the Lender Parties at such time or (b) on account of Obligations owing (but not
due and payable) to such Lender Party hereunder and under the Notes at such time
(other than pursuant to Section 2.10, 2.12, 10.04 or 10.07) in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 10.04 or 10.07) to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lender Parties hereunder and under the Notes at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lender Parties hereunder and under the Notes at such time obtained by all
of the Lender Parties at such time, such Lender Party shall forthwith purchase
from the other Lender Parties such participations in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.



--------------------------------------------------------------------------------



 



52

          Section 2.14 Use of Proceeds. The proceeds of (a) the Revolving Credit
Advances, the Swing Line Advances and the Letters of Credit shall only be
utilized (i)(A) to refinance the Existing Receivables Facility and (B) to
satisfy the obligations under the Credit Card Program as of the Petition Date in
the ordinary course of business, (ii) to pay costs and expenses in connection
with such refinancing and the Cases, and (iii) to provide financing for working
capital, letters of credit, capital expenditures and other general corporate
purposes of the Borrower and the Guarantors, provided that not more than
$200,000,000 in Available Amount of Letters of Credit may be issued to provide
credit support for Foreign Subsidiaries of the Borrower and (b) the Term
Advances shall only be utilized (i) to refinance Pre-Petition Secured
Indebtedness and to repay Revolving Credit Advances on the date of the Term
Advance, (ii) to pay costs and expenses in connection such refinancing and
(iii) for other general corporate purposes of the Loan Parties, provided,
however, that no amounts shall be paid pursuant to this Section 2.14 for fees
and disbursements incurred by any Loan Party in connection with any assertion or
prosecution of claims or causes of action against the Agents or any Lender
Party, including, without limitation, (x) any objection to, the contesting in
any manner of, or the raising of any defenses to, the validity, perfection,
priority or enforceability of the Obligations under this Agreement or the
Administrative Agent’s Liens upon the Collateral, or (y) any other rights or
interest of the Agents or the Lender Parties under the Loan Documents but not
including assertions or prosecutions of claims and causes of action arising from
an Agent’s or a Lender’s failure to perform hereunder; provided, further, that,
the proceeds of the Advances shall be available, and the Borrower agrees that it
shall use all such proceeds in a manner consistent with the most recent Thirteen
Week Forecast.
          Section 2.15 Defaulting Lenders. (a) In the event that, at any time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be
required to make any payment hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower may, to the fullest
extent permitted by applicable law, set off and otherwise apply the Obligation
of the Borrower to make such payment to or for the account of such Defaulting
Lender against the obligation of such Defaulting Lender to make such Defaulted
Advance. In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall
constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date under the Facility pursuant
to which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01. Such Advance shall be considered, for all purposes of
this Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a). The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this subsection
(a) and shall set forth in such notice (A) the name of the Defaulting Lender and
the Defaulted Advance required to be made by such Defaulting Lender and (B) the
amount set off and otherwise applied in respect of such Defaulted Advance
pursuant to this subsection (a). Any portion of such payment otherwise required
to be made by the Borrower to or for the account of such Defaulting Lender which
is paid by the Borrower, after giving effect to the amount set off and otherwise
applied by the Borrower pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) or (c) of this Section 2.15.
          (b) In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) the
Borrower shall make any payment hereunder or under any other Loan Document to
the Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent



--------------------------------------------------------------------------------



 



53

permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent and such
other Lender Parties and, if the amount of such payment made by the Borrower
shall at such time be insufficient to pay all Defaulted Amounts owing at such
time to the Administrative Agent and the other Lender Parties, in the following
order of priority:
     (i) first, to the Administrative Agent for any Defaulted Amount then owing
to the Administrative Agent in its capacity as Administrative Agent; and
     (ii) second, to the Issuing Banks and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to the Issuing
Banks and the Swing Line Lender; and
     (iii) third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.
          (c) In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, the Administrative Agent or any
other Lender Party shall be required to pay or distribute any amount hereunder
or under any other Loan Document to or for the account of such Defaulting
Lender, then the Borrower or such other Lender Party shall pay such amount to
the Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with Citibank, N.A., in the name and under the control of the Administrative
Agent, but subject to the provisions of this subsection (c). The terms
applicable to such account, including the rate of interest payable with respect
to the credit balance of such account from time to time, shall be Citibank,
N.A.’s standard terms applicable to escrow accounts maintained with it. Any
interest credited to such account from time to time shall be held by the
Administrative Agent in escrow under, and applied by the Administrative Agent
from time to time in accordance with the provisions of, this subsection (c). The
Administrative Agent shall, to the fullest extent permitted by applicable law,
apply all funds so held in escrow from time to time to the extent necessary to
make any Advances required to be made by such Defaulting Lender and to pay any
amount payable by such Defaulting Lender hereunder and under the other Loan
Documents to the Administrative Agent or any other Lender Party, as and when
such Advances or amounts are required to be made or paid and, if the amount so
held in escrow shall at any time be insufficient to make and pay all such
Advances and amounts required to be made or paid at such time, in the following
order of priority:
     (i) first, to the Administrative Agent for any amount then due and payable
by such Defaulting Lender to the Administrative Agent hereunder in its capacity
as Administrative Agent;



--------------------------------------------------------------------------------



 



54

     (ii) second, to the Issuing Banks and the Swing Line Lender for any amounts
then due and payable to them hereunder, in their capacities as such, by such
Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Banks and the Swing Line Lender;
     (iii) third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and
     (iv) fourth, to the Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.
          (d) The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender Party may have against such
Defaulting Lender with respect to any Defaulted Amount.
          Section 2.16 Evidence of Debt. (a) The Advances made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.
          (b) In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
          Section 2.17 Priority and Liens. Subject to the limitations and
exclusions set forth in Section 9.01(e)(iii) hereof, each of the Borrower and
each Guarantor hereby covenants, represents and warrants that, upon entry of the
Interim Order, the Obligations of the Borrower and such Guarantor hereunder and
under the Loan Documents: (i) pursuant to Section 364(c)(1) of the Bankruptcy
Code, shall at all times constitute an allowed Superpriority Claim;
(ii) pursuant to Section 364(c)(2) of the



--------------------------------------------------------------------------------



 



55

Bankruptcy Code, shall at all times be secured by a perfected first priority
Lien on all unencumbered tangible and intangible property of the Borrower and
such Guarantor and on all cash maintained in the L/C Cash Collateral Account and
any investments of the funds contained therein, including any such property that
is subject to valid and perfected Liens in existence on the Petition Date, which
Liens are thereafter released or otherwise extinguished in connection with the
satisfaction of the obligations secured by such Liens (excluding any avoidance
actions under the Bankruptcy Code (but including the proceeds therefrom));
(iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by
a perfected Lien upon all real, personal and mixed property of the Borrower and
such Guarantor that is subject to valid and perfected liens in existence on the
Petition Date, junior to such valid and perfected Liens; and (iv) pursuant to
Section 364(d)(1), shall be secured by a perfected priming Lien upon all
tangible and intangible property of the Borrower and such Guarantor that
presently secure the Pre-Petition Secured Indebtedness, subject and subordinated
in each case with respect to clauses (i) through (iv) above, only to the
Carve-Out. Except for the Carve-Out having priority over the Obligations, the
Superpriority Claims shall at all times be senior to the rights of the Borrower,
each Guarantor, any chapter 11 trustee and, subject to section 726 of the
Bankruptcy Code, any chapter 7 trustee, or any other creditor (including,
without limitation, post-petition counterparties and other post-petition
creditors) in the Cases or any subsequent proceedings under the Bankruptcy Code,
including, without limitation, any chapter 7 cases if any of the Borrower’s or
the Guarantor’s cases are converted to cases under chapter 7 of the Bankruptcy
Code.
          Section 2.18 Payment of Obligations. Subject to the provisions of
Section 6.01 and the DIP Financing Orders, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents of the Borrower and the Guarantors, the Lender
Parties shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court.
          Section 2.19 No Discharge: Survival of Claims. Each of the Borrower
and each Guarantor agree that (i) its obligations hereunder shall not be
discharged by the entry of an order confirming any Reorganization Plan (and each
of the Borrower and each Guarantor, pursuant to Section 1141(d)(4) of the
Bankruptcy Code hereby waives any such discharge), (ii) the Superpriority Claim
granted to the Administrative Agent and the Lender Parties pursuant to the Order
and described in Section 2.17 and the Liens granted to the Administrative Agent
and the Lender Parties pursuant to the Order and described in Section 2.17 shall
not be affected in any manner by the entry of any order by the Bankruptcy Court,
including an order confirming any Reorganization Plan, and (iii) notwithstanding
the terms of any Reorganization Plan, its Obligations hereunder and under each
other Loan Document shall be repaid in full in accordance with the terms hereof
and the terms of each other Loan Document, the Interim Order, and the Final
Order.
          Section 2.20 Replacement of Certain Lenders.
          In the event a Lender (“Affected Lender”) shall have (i) become a
Defaulting Lender under Section 2.15, (ii) requested compensation from the
Borrowers under Section 2.12 with respect to Taxes or Other Taxes or with
respect to increased costs or capital or under Section 2.10 or other additional
costs incurred by such Lender which, in any case, are not being incurred
generally by the other Lenders, or (iii) delivered a notice pursuant to
Section 2.10(d) claiming that such Lender is unable to extend Eurodollar Rate
Advances to the Borrower for reasons not generally applicable to the other
Lenders, then, in any case, the Borrower or the Administrative Agent may make
written demand on such Affected Lender (with a copy to the Administrative Agent
in the case of a demand by the Borrower and a copy to the Borrower in the case
of a demand by the Administrative Agent) for the Affected Lender to assign, and
such Affected Lender shall use commercially reasonable efforts to assign
pursuant to one or more duly executed Assignments and Acceptances 5 Business
Days after the date of such demand, to one or



--------------------------------------------------------------------------------



 



56

more financial institutions that comply with the provisions of Section 10.07
which the Borrower or the Administrative Agent, as the case may be, shall have
engaged for such purpose (“Replacement Lender”), all of such Affected Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, its Commitment, all Advances owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with
Section 10.07. The Administrative Agent is authorized to execute one or more of
such Assignments and Acceptances as attorney-in-fact for any Affected Lender
failing to execute and deliver the same within 5 Business Days after the date of
such demand. Further, with respect to such assignment, the Affected Lender shall
have concurrently received, in cash, all amounts due and owing to the Affected
Lender hereunder or under any other Loan Document; provided that upon such
Affected Lender’s replacement, such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.10 and
10.04, as well as to any fees accrued for its account hereunder and not yet
paid, and shall continue to be obligated under Section 7.07 with respect to
losses, obligations, liabilities, damages, penalties, actions, judgments, costs,
expenses or disbursements for matters which occurred prior to the date the
Affected Lender is replaced.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
          Section 3.01 Conditions Precedent to Effectiveness. The effectiveness
of Original DIP Credit Agreement, the initial obligation of the Revolving Credit
Lenders to make Revolving Credit Advances up to the Revolving Credit
Availability Amount then in effect, the obligation of the Initial Swing Line
Lender to make the initial Swing Line Advance and obligation of the Initial
Issuing Banks to issue the initial Letter of Credit are, in each case, subject
to the satisfaction of the following conditions precedent (other than those
conditions specified in Schedule 5.01(n)(iii)):
     (a) The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day (unless otherwise specified), in form
and substance reasonably satisfactory to the Initial Lenders (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Initial
Lender:
     (i) The Notes payable to the order of the Lenders to the extent requested
in accordance with Section 2.16(a).
     (ii) Certified copies of the resolutions of the Boards of Directors of each
of the Borrower and each Guarantor approving the execution and delivery of this
Agreement, and of all documents evidencing other necessary constitutive action
and, if any, governmental and other third party approvals and consents, if any,
with respect to this Agreement and each other Loan Document other than any
approval required and granted pursuant to the Interim Order.
     (iii) A copy of the charter or other constitutive document of each
Guarantor and each amendment thereto, certified (as of a date on or after
November 15, 2005) by the Secretary of State of the jurisdiction of its
incorporation or organization, as the case may be, thereof as being a true and
correct copy thereof.
     (iv) A certificate of each of the Borrower and each Material Guarantor
signed on behalf of the Borrower and such Guarantor, respectively, by its
President or a Vice President and its Secretary or any Assistant Secretary,
dated the Effective Date (the



--------------------------------------------------------------------------------



 



57

statements made in which certificate shall be true on and as of the Effective
Date), certifying as to (A) the accuracy and completeness of the charter of the
Borrower or such Guarantor and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws of the Borrower or such Guarantor as in
effect on the date on which the resolutions of the board of directors (or
persons performing similar functions) of such Person referred to in
Section 3.01(a)(ii) were adopted and the absence of any changes thereto (a copy
of which shall be attached to such certificate); (C) the absence of any
proceeding known to be pending for the dissolution, liquidation or other
termination of the existence of the Borrower or any Guarantor; (D) the accuracy
in all material respects of the representations and warranties made by the
Borrower or such Guarantor in the Loan Documents to which it is or is to be a
party as though made on and as of the Effective Date, before and after giving
effect to all of the Borrowings and the issuance of all of the Letters of Credit
to be made on such date and to the application of proceeds, if any, therefrom;
and (E) the absence of any event occurring and continuing, or resulting from any
of the Borrowings or the issuance of any of the Letters of Credit to be made on
the Effective Date or the application of proceeds, if any, therefrom, that would
constitute a Default.
     (v) A certificate of the Secretary or an Assistant Secretary of each of the
Borrower and each Material Guarantor certifying the names and true signatures of
the officers of the Borrower and such Guarantor, respectively, authorized to
sign this Agreement and the other documents to be delivered hereunder.
     (vi) The following: (A) such certificates representing the Initial Pledged
Equity of domestic entities referred to on Schedule V hereto, accompanied by
undated stock powers, duly executed in blank, and such instruments evidencing
the Initial Pledged Debt referred to on Schedule V hereto, duly indorsed in
blank, as the Loan Parties may be able to deliver using their reasonable best
efforts, (B) proper financing statements (Form UCC-1 or a comparable form) under
the UCC of all jurisdictions that the Initial Lenders may deem necessary or
desirable in order to perfect and protect the liens and security interest
created or purported to be created under Article IX hereof, covering the
Collateral described in Article IX hereof, in each case completed in a manner
reasonably satisfactory to the Lender Parties, and (C) evidence of insurance as
reasonably requested by the Initial Lenders.
     (vii) An intellectual property security agreement (as amended, supplemented
or otherwise modified from time to time in accordance with its terms, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all actions that the Initial Lenders may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Intellectual Property
Security Agreement have been taken or will be taken in accordance with the terms
of the Loan Documents.
     (viii) A Thirteen Week Forecast detailing the Borrower’s anticipated cash
receipts and disbursements reasonably satisfactory in form and substance to the
Initial Lenders.
     (ix) A Notice of Borrowing for any Borrowing to be made, and/or one or more
Letter of Credit Applications for each Letter of Credit to be issued, on the
Effective Date.



--------------------------------------------------------------------------------



 



58

     (x) A favorable opinion of (A) Jones Day, counsel to the Loan Parties, in
substantially the form of Exhibit D-1 hereto, and addressing such other matters
as the Initial Lenders may reasonably request, (B) Hunton & Williams LLP,
Virginia and Delaware counsel to the Loan Parties, in substantially the form of
Exhibit D-2 hereto, and addressing such other matters as the Initial Lenders may
reasonably request and (C) Shumaker, Loop & Kendrick, LLP, Michigan counsel to
the Loan Parties, in substantially the form of Exhibit D-3 hereto and addressing
such other matters as the Initial Lenders may reasonably request .
     (b) Interim Order. At the time of the Initial Extension of Credit, the
Bankruptcy Court shall have entered an order in substantially the form of
Exhibit E (the “Interim Order”) approving the Loan Documents and granting the
Superpriority Claim status and the Liens described in Section 2.17.
     (c) First Day Orders. All of the First Day Orders entered by the Bankruptcy
Court at the time of commencement of the Cases shall be in form and substance
reasonably satisfactory to the Initial Lenders.
     (d) Payment of Fees. The Borrower shall have paid all accrued fees and
expenses of the Lead Arrangers, the Administrative Agent and the Initial
Lenders.
          Section 3.02 Conditions Precedent to Each Borrowing and Each Issuance
of a Letter of Credit. Each of (a) the obligation of each Appropriate Lender to
make an Advance (other than a Letter of Credit Advance to be made by the Issuing
Banks or a Lender pursuant to Section 2.03(c) and as set forth in
Section 2.02(b) with respect to the Swing Line Advances made by a Lender) on the
occasion of each Borrowing, and (b) the obligation of the Issuing Banks to issue
a Letter of Credit (including the initial issuance of a Letter of Credit
hereunder) or to renew a Letter of Credit and the right of the Borrower to
request a Swing Line Borrowing, shall be subject to the further conditions
precedent that on the date of such Borrowing, issuance or renewal:
     (i) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
renewal of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that both on the date of such notice
and on the date of such Borrowing, issuance or renewal such statements are
true):
     (A) the representations and warranties contained in each Loan Document, are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing, issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing, issuance or renewal, in which case as of
such specific date;
     (B) no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or from the application of the proceeds, if any,
therefrom, that constitutes a Default; and
     (C) the Interim Order is in full force and effect and has not been stayed,
reversed, modified or amended in any respect without the prior written consent
of the Initial Lenders, provided that at the time of the making of any Advance
or the issuance of any Letter of Credit the amount of either of which, when
added to the sum of the



--------------------------------------------------------------------------------



 



59

aggregate Advances outstanding and the aggregate Available Amount of all Letters
of Credit then outstanding, would exceed the amount authorized by the Interim
Order (collectively, the “Additional Credit”), the Administrative Agent and each
of the Lenders shall have received a copy of an order of the Bankruptcy Court in
substantially the form of Exhibit F hereto (the “Final Order”), which, in any
event, shall have been entered by the Bankruptcy Court no later than 45 days
after entry of the Interim Order and at the time of the extension of any
Additional Credit the Final Order shall be in full force and effect, shall
authorize extensions of credit in respect of the Revolving Credit Facility and
the Swing Line Facility in the aggregate amount up to the Revolving Credit
Availability Amount and in respect of the Term Facility in the amount up to
$700,000,000, and shall not have been stayed, reversed, modified or amended in
any respect that is adverse to the Lender Parties without the prior written
consent of the Initial Lenders; and if either the Interim Order or the Final
Order is the subject of a pending appeal in any respect, neither the making of
Advances nor the issuance of any Letter of Credit nor the performance by the
Borrower or the Guarantor of any of their respective obligations under any of
the Loan Documents shall be the subject of a presently effective stay pending
appeal; and
(D) no Borrowing Base Deficiency will exist after giving effect to such
Borrowing, issuance or renewal and to the application of the proceeds therefrom;
and
     (ii) the Lenders shall have received the Borrowing Base Certificate most
recently required to be delivered pursuant to Section 5.03(q), the calculations
contained in which shall be reasonably satisfactory to the Administrative Agent.
          Section 3.03 Conditions Precedent to the Term Borrowing. The
obligation of each Term Lender to make its Term Loan is subject to the
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received a Notice of Borrowing with
respect to such Borrowing as required by Section 2.02.
     (b) The Final Order shall have been entered by the Bankruptcy Court.
     (c) The Borrower shall have furnished to the Administrative Agent (i) the
DIP Budget, which shall be reasonably satisfactory to the Administrative Agent
and the Initial Lenders and (ii) the unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2005, and the related unaudited
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the Fiscal Year then ended, each in form and substance
reasonably satisfactory to the Initial Lenders.
     (d) The Loan Parties and the Lenders shall have entered into the Borrowing
Base Amendment.
     (e) The Borrower shall have used commercially reasonable efforts to obtain
debt ratings for the Facilities from each of Moody’s and S&P.
     (f) The Borrower shall have paid to the Administrative Agent and the Lead
Arrangers the then unpaid balance of all accrued and unpaid fees of the
Administrative Agent and the Lead Arrangers, and the reasonable fees and
out-of-pocket expenses of counsel to the Administrative Agent and the Lead
Arrangers as to which invoices have been issued.
     (g) The conditions set forth in Sections 3.01 and 3.02 shall have been
satisfied.



--------------------------------------------------------------------------------



 



60

          Section 3.04 Determinations Under Sections 3.01 and 3.03. For purposes
of determining compliance with the conditions specified in Sections 3.01 and
3.03, each Lender Party shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties unless an officer of the Administrative Agent responsible for
the transactions contemplated by the Loan Documents shall have received notice
from such Lender Party prior to the Effective Date specifying its objection
thereto, and if a Borrowing occurs on the Effective Date, such Lender Party
shall not have made available to the Administrative Agent such Lender Party’s
ratable portion of such Borrowing.
          Section 3.05 Conditions Precedent to the Amendment and Restatement
Effective Date; Effect of Amendment and Restatement(a) . (a) This Agreement
shall become effective upon the date (the “Amendment and Restatement Effective
Date”) that the following conditions precedent are satisfied (or waived in
accordance with Section 10.01):
          (i) The Administrative Agent shall have received from each party
hereto a counterpart of this Agreement signed on its behalf (which counterpart
may be a facsimile of an original counterpart).
          (ii) The Borrower shall have paid to the Administrative Agent and the
Initial Lenders all fees that have accrued under the Existing DIP Credit
Agreement for the period commencing on the Effective Date to the Amendment and
Restatement Effective Date.
          (b) On the Amendment and Restatement Effective Date, each Existing
Letter of Credit shall be deemed, without further action by any party hereto, to
be a Letter of Credit issued under this Agreement for all purposes of this
Agreement and the other Loan Documents.
          (c) On the Amendment and Restatement Effective Date, each Term Advance
under the Existing DIP Credit Agreement shall be deemed, without further action
by any party hereto, to be a Term Advance issued under this Agreement for all
purposes of this Agreement and the other Loan Documents and the Interest Period
with respect to such Term Advance shall continue as in effect on the Amendment
and Restatement Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01 Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows:
     (a) Each of the Borrower and its Material Subsidiaries (i) is a
corporation, partnership, limited liability company or other organization duly
organized, validly existing and in good standing (or to the extent such concept
is applicable to a non-U.S. entity, the functional equivalent thereof) under the
laws of the jurisdiction of its incorporation or formation except where the
failure to be in good standing (or the functional equivalent), individually or
in the aggregate, would not have a Material Adverse Effect, (ii) is duly
qualified as a foreign corporation (or other entity) and in good standing (or
the functional equivalent thereof, if applicable) in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed and in good standing (or the functional equivalent thereof, if
applicable), individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, and (iii) subject to the entry of the
Interim Order by the Bankruptcy Court, has all requisite power and



--------------------------------------------------------------------------------



 



61

authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power or authority, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date, all of the outstanding capital stock of each Loan Party (other
than the Borrower) has been validly issued, is fully paid and non-assessable and
is owned by the Persons listed on Schedule 4.01 hereto in the percentages
specified on Schedule 4.01 hereto free and clear of all Liens, except those
created under the Collateral Documents or otherwise permitted under
Section 5.02(a) hereof.
     (b) Set forth on Schedule 4.01 hereto is a complete and accurate list of
all Subsidiaries of the Borrower (other than DCC and its Subsidiaries as of the
Effective Date), showing as of the Effective Date (as to each such Subsidiary)
the jurisdiction of its incorporation or organization, as the case may be, and
the percentage of the Equity Interests owned (directly or indirectly) by the
Borrower or its Subsidiaries.
     (c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) subject to the entry of the Interim
Order by the Bankruptcy Court, violate any applicable law (including, without
limitation, the Securities Exchange Act of 1934), rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
under, any contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument binding on or affecting any Loan Party, or any of their
properties entered into by such Loan Party after the Petition Date except, in
each case, other than any conflict, breach or violation which, individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect or (iv) except for the Liens created under the Loan Documents, the
Interim Order and the Final Order, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries.
     (d) Except for the entry of the DIP Financing Orders, filings or recordings
already made or to be made pursuant to any federal law, rule or regulation or
filings or recordings to be made in any jurisdiction outside of the United
States, no authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement, the Notes or any other Loan
Document to which it is or is to be a party, or for the consummation of each
aspect of the transactions contemplated hereby, (ii) the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the requisite priority set forth in the DIP Financing Orders) or
(iv) subject to the DIP Financing Orders, the exercise by the Administrative
Agent or any Lender Party of its rights under the Loan Documents or the remedies
in respect of the Collateral pursuant to the Collateral Documents.
     (e) This Agreement has been, and each of the Notes, if any, and each other
Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each of the Notes
and each other Loan Document when delivered hereunder will be, subject to the
entry of the Interim Order by the Bankruptcy Court,



--------------------------------------------------------------------------------



 



62

the legal, valid and binding obligation of each Loan Party thereto, enforceable
against such Loan Party in accordance with its terms.
     (f) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2004, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the Fiscal Year then ended, and
the interim Consolidated balance sheets of the Borrower and its Subsidiaries as
at March 31, 2005, June 30, 2005, and September 30, 2005 and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the respective periods then ended, in each case as restated,
which have been furnished to each Lender Party present fairly the financial
condition and results of operations of the Borrower and its Subsidiaries as of
such dates and for such periods all in accordance with GAAP consistently applied
(subject to year-end adjustments and in the case of unaudited financial
statements, except for the absence of footnote disclosure). Since December 31,
2004, there has not occurred a Material Adverse Change.
     (g) The DIP Budget and all projected Consolidated balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries
delivered to the Lender Parties pursuant to Section 5.03(f) were prepared and
will be prepared, as applicable, in good faith on the basis of the assumptions
stated therein, which assumptions were fair and will be fair in the light of
conditions existing at the time of delivery of such DIP Budget or projections,
as the case may be, and represented and will represent, at the time of delivery,
the Borrower’s best estimate of its future financial performance.
     (h) Neither the Confidential Information Memorandum nor any other written
information, exhibits and reports furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender Party on or after February 4, 2006 in
connection with any Loan Document (other than to the extent that any such
information, exhibits and reports constitute projections described in
Section 4.01(g) above and any historical financial information delivered prior
to the restatement thereof by the Borrower and its auditors) taken as a whole
and in light of the circumstances in which made, contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements made therein, in light of the circumstances in which any such
statements were made, not misleading.
     (i) Except as set forth on Schedule 4.01(i) or as disclosed in any SEC
filings, there is no action, suit, or proceeding affecting the Borrower or any
of its Material Subsidiaries pending or, to the best knowledge of the Loan
Parties, threatened before any court, governmental agency or arbitrator that
(i) is reasonably expected to be determined adversely to the Loan Party and, if
so adversely determined, would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note or any other Loan Document.
     (j) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or any drawing under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.
     (k) Other than the filing of the Cases and events related to such filing,
no ERISA Event has occurred or is reasonably expected to occur with respect to
any Plan that has resulted in or is reasonably expected to result in a Material
Adverse Effect.



--------------------------------------------------------------------------------



 



63

     (l) The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower, its Material Subsidiaries, nor
any ERISA Affiliates has incurred or is reasonably expected to incur any
material withdrawal liability (as defined in Part I of Subtitle E of Title IV of
ERISA) under any multiemployer plan.
     (m) Except as set forth in Schedule 4.01(m) hereto, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply with
all applicable Environmental Laws and Environmental Permits except for
non-compliance that could not be reasonably likely to have a Material Adverse
Effect, all past non compliance with such Environmental Laws and Environmental
Permits has been resolved in a manner that could not be reasonably likely to
have a Material Adverse Effect, and, to the knowledge of the Loan Parties after
reasonable inquiry, no circumstances exist that would be reasonably likely to
(i) form the basis of an Environmental Action against any Loan Party or any of
its Material Subsidiaries or any of their properties that could be reasonably
likely to have a Material Adverse Effect or (ii) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law that could be reasonably likely to have a Material
Adverse Effect.
     (n) The DIP Financing Orders and the Collateral Documents create a valid
and perfected security interest in the Collateral having the priority set forth
therein securing the payment of the Secured Obligations, and all filings and
other actions necessary or desirable, as determined in the reasonable discretion
of the Initial Lenders, to perfect and protect such security interest have been
duly taken, except that the execution and delivery of local law governed pledge
or analogous documentation with respect to Equity Interests in Subsidiaries of
the Borrower organized in jurisdictions outside the United States, and the
filing, notarization, registration or other publication thereof, and the taking
of other actions, if any, required under local law of the relevant jurisdictions
of organization for the effective grant and perfection of a Lien on such Equity
Interests under laws of such jurisdictions of organization outside the United
States, may be required in order to fully grant, perfect and protect such
security interest under such local laws. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.
     (o) Neither the making of any Advances, nor the issuance of any Letters of
Credit, nor the application of the proceeds or repayment thereof by the
Borrowers, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of the Investment Company Act of
1940, as amended, or any rule, regulation or order of the Securities and
Exchange Commission thereunder.
     (p) Each Loan Party and each of its Subsidiaries has filed or caused to be
filed all tax returns and reports (federal, state, local and foreign) which are
required to have been filed and has paid or caused to be paid all taxes required
to have been paid by it, together with applicable interest and penalties, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which such Borrower or such Subsidiary, as applicable, has set aside on its



--------------------------------------------------------------------------------



 



64

books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
ARTICLE V
COVENANTS OF THE LOAN PARTIES
          Section 5.01 Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender Party
shall have any Commitment hereunder, each Loan Party will:
     (a) Corporate Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
(i)(A) if in the reasonable business judgment of the Borrower or such Guarantor,
as the case may be, it is in its best economic interest not to preserve and
maintain such rights, privileges, qualifications, permits, licenses and
franchises and the loss thereof is not materially disadvantageous to the Loan
Parties, taken as a whole, and (B) such failure to preserve the same could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(ii) as otherwise permitted by Section 5.02(h).
     (b) Compliance with Laws. Comply with all laws, rules, regulations and
orders of any governmental authority applicable to it or its property, such
compliance to include without limitation, ERISA, Environmental Laws and The
Racketeer Influenced and Corrupt Organizations Chapter of The Organized Crime
Control Act of 1970, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
     (c) Insurance. Keep its insurable properties insured at all times, against
such risks, including fire and other risks insured against by extended coverage,
as is customary with companies of the same or similar size in the same or
similar businesses (subject to deductibles and including provisions for
self-insurance); and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by the Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area and in each case with financially sound and reputable insurance
companies (subject to provisions for self-insurance).
     (d) Obligations and Taxes. Pay all its obligations arising after the
Petition Date promptly and in accordance with their terms and pay and discharge
and cause each of its Subsidiaries to pay and discharge promptly all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property arising, or attributed to the
period, after the Petition Date, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise arising
after the Petition Date which, if unpaid, would become a Lien or charge upon
such properties or any part thereof; provided, however, that the Borrower and
each Guarantor shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment, charge, levy or claim so long as the
(i) payment or discharge thereof shall be stayed by Section 362(a)(8) of the
Bankruptcy Code, or (ii) the validity or amount thereof shall be contested in
good faith by appropriate proceedings, in each case, if the Borrower and the
Guarantors shall have set aside on their books adequate reserves therefor in
conformity with GAAP.



--------------------------------------------------------------------------------



 



65

     (e) Access to Books and Records.
     (i) Maintain or cause to be maintained at all times true and complete books
and records in accordance with GAAP of the financial operations of the Borrower
and the Guarantors; and provide the Lender Parties and their representatives
access to all such books and records during regular business hours upon
reasonable advance notice, in order that the Lender Parties may examine and make
abstracts from such books, accounts, records and other papers for the purpose of
verifying the accuracy of the various reports delivered by the Borrower or the
Guarantors to any Agent or the Lenders pursuant to this Agreement or for
otherwise ascertaining compliance with this Agreement and to discuss the
affairs, finances and condition of the Borrower and the Guarantors with the
officers and independent accountants of the Borrower; provided that the Borrower
shall have the right to be present at any such visit or inspection.
     (ii) Grant the Lender Parties access to and the right to inspect all
reports, audits and other internal information of the Borrower and the
Guarantors relating to environmental matters upon reasonable advance notice, but
subject to appropriate limitations so as to preserve attorney-client privilege.
     (iii) At any reasonable time and from time to time during regular business
hours, upon reasonable notice, permit the Initial Lenders and/or any
representatives designated by the Initial Lenders (including any consultants,
accountants, lawyers and appraisers retained by the Initial Lenders) to visit
the properties of the Borrower and the Guarantors to conduct evaluations,
appraisals, environmental assessments and ongoing maintenance and monitoring in
connection with the Borrower’s computation of the Borrowing Base and the assets
included in the Borrowing Base and such other assets and properties of the
Borrower or its Subsidiaries as the Initial Lenders may require, and to monitor
the Collateral and all related systems; provided that the Borrower shall have
the right to be present at any such visit and, unless an Event of Default has
occurred and is continuing, such visits permitted under this clause (iii) shall
be coordinated through the Administrative Agent and shall be made no more
frequently than once in any fiscal quarter.
     (iv) Permit third-party appraisals of Inventory; provided that such
third-party appraisals may be conducted (i) no more than once per year or
(ii) at any time upon the occurrence and continuance of an Event of Default.
     (f) Use of Proceeds. Use the proceeds of the Advances solely for the
purposes, and subject to the restrictions, set forth in Section 2.14.
     (g) Restructuring Advisor; Financial Advisor. Retain at all times (i) a
restructuring advisor and (ii) a financial advisor that, in each case, has
substantial experience and expertise advising Chapter 11 debtors-in-possession
in large and complex bankruptcy cases; provided that the Loan Parties shall be
permitted to replace any such advisor with any another advisor satisfying the
requirements of this subsection (g) and shall be permitted a period a time (not
to exceed 10 Business Days) to file an application with the Bankruptcy Court to
employ such replacement advisor.
     (h) Priority. Acknowledge pursuant to Section 364(c)(1) of the Bankruptcy
Code, the Obligations of the Loan Parties hereunder and under the other Loan
Documents constitute allowed Superpriority Claims.
     (i) Validity of Loan Documents. Use its best efforts to object to any
application made on behalf of any Loan Party or by any Person to the validity of
any Loan Document or the



--------------------------------------------------------------------------------



 



66

applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto.
     (j) Maintenance of Cash Management System. Maintain a cash management
system on terms reasonably acceptable to the Initial Lenders, it being
acknowledged that the Cash Management System of the Borrower as in effect on the
Effective Date is reasonably acceptable to the Initial Lenders.
     (k) Account Control Agreements. (i) Maintain, with respect to lockbox or
other blocked accounts maintained in connection with the Existing Receivables
Facility immediately prior to the termination thereof, and (ii) obtain and
deliver to the Administrative Agent no later than 60 days following the
Effective Date (or such later date as the Initial Lenders may reasonably
determine), with respect to all other lockbox and deposit accounts (other than
disbursement accounts maintained in the ordinary course of business consistent
with past practices), account control agreements with respect to all such
lockboxes and other deposit accounts of the Borrower and each Guarantor in form
and substance reasonably satisfactory to the Administrative Agent; provided,
however, that this Section 5.01(k) shall not apply to (i) cash collateral
accounts for Hedge Agreements, letters of credit, surety bonds and existing
equipment leases (solely for purposes of collateralizing such letters of credit,
surety bonds and existing equipment leases and solely to the extent permitted by
Section 5.02(a)), (ii) payroll accounts maintained in the ordinary course of
business, (iii) disbursement accounts maintained in the ordinary course of
business for the prompt disbursement of amounts payable in the ordinary course
of business, and (iv) deposit accounts to the extent the aggregate amount on
deposit in each such deposit account does not exceed $1,000,000 at any time and
the aggregate amount on deposit in all deposit accounts under this clause
(iv) does not exceed $5,000,000 at any time.
     (l) Additional Guarantors. Cause each Material Subsidiary that hereafter
becomes party to a Case to execute a Guaranty Supplement within 10 days of
becoming party thereto; provided, however, that notwithstanding the foregoing,
no subsidiary will be required to become or remain a Guarantor or provide or
maintain a lien on any of its assets as security for any of the Obligations
(A) if such Subsidiary is not a wholly-owned Subsidiary; or (B) to the extent
doing so would (1) result in any adverse tax consequences or (2) be prohibited
by any applicable law.
     (m) DIP Budget; Financial Statements. Furnish to the Administrative Agent
(i) a DIP Budget which shall be reasonably satisfactory to the Administrative
Agent and the Initial Lenders and (ii) the unaudited Consolidated balance sheet
of the Borrower and its Subsidiaries as at December 31, 2005, and the related
unaudited Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the Fiscal Year then ended, in each case not later than
March 22, 2006.
     (n) Further Assurances.
     (i) Promptly upon reasonable request by any Agent, or any Lender Party
through the Administrative Agent, correct, and cause each of its Subsidiaries
promptly to correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation thereof
     (ii) Promptly upon reasonable request by any Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, conveyances,



--------------------------------------------------------------------------------



 



67

pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as any
Agent, or any Lender Party through the Administrative Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter required to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens required to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
     (iii) Promptly take, or cause to be taken, each action set forth in
Schedule 5.01(n)(iii) to be taken by such Loan Party within the time period
specified for such action to be taken on such schedule.
     (o) Maintenance of Properties, Etc. Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided that, this subsection (o) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.
     (p) Transfer of Receivables. Use commercially reasonable efforts to cause
the Accounts subject to the Existing Receivables Facility to be transferred to
the originator Loan Parties as promptly as practicable following payment in full
of the Existing Receivables Facility.
          Section 5.02 Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, no Loan Party will, at any time:
     (a) Liens. Incur, create, assume or suffer to exist any Lien on any asset
of the Borrower or any of its Material Subsidiaries now owned or hereafter
acquired by any of the Borrower or the Guarantors, other than: (i) Liens
existing on the Petition Date, (ii) Permitted Liens, (iii) Liens on assets of
Foreign Subsidiaries to secure Debt permitted by Section 5.02(b)(vi), (iv) Liens
in favor of the Administrative Agent and the Secured Parties, (v) Liens in
connection with Debt permitted to be incurred pursuant to Section 5.02(b)(vii)
so long as such Liens extend solely to the property (and improvements and
proceeds of such property) acquired with the proceeds of such Debt or subject to
the applicable Capitalized Lease, (vi) Liens in the form of cash collateral
deposited to secure Obligations under Hedge Agreements provided and such cash is
not in excess of $75,000,000, (vii) Liens arising pursuant to the Tooling
Program and (viii) Liens on cash or Cash Equivalents to secure cash management
obligations to Keybank National Association provided that such cash or cash
equivalents are not in excess of $1,000,000.
     (b) Debt. Contract, create, incur, assume or suffer to exist any Debt, or
permit any of its Material Subsidiaries to contract, create, incur, assume or
suffer to exist any Debt, except for (i) Debt under this Agreement and the other
Loan Documents, (ii) Debt incurred prior to the



--------------------------------------------------------------------------------



 



68

Petition Date (including any capital lease obligations assumed after the
Petition Date), (iii) Debt arising from Investments among the Borrower and its
Subsidiaries that are permitted hereunder, (iv) Debt in respect of any
overdrafts and related liabilities arising from treasury, depository and cash
management services or in connection with any automated clearing house transfers
of funds; (v) Debt consisting of guaranties permitted by Section 5.02(c);
(vi) Debt of Foreign Subsidiaries owing to third parties in an aggregate
outstanding principal amount (together with the aggregate outstanding principal
amount of all other Debt of Foreign Subsidiaries permitted under this subsection
(b)) not in excess of $400,000,000 at any time outstanding and Debt of Canadian
Subsidiaries of the Borrower under the Canadian Revolving Facility, (vii) Debt
constituting purchase money debt and Capitalized Lease obligations (not
otherwise included in subclause (ii) above) in an aggregate outstanding amount
not in excess of $75,000,000, (viii)(x) Debt in respect of Hedge Agreements
entered into in the ordinary course of business to protect against fluctuations
in interest rates, foreign exchange rates and commodity prices and (y) Debt
arising on and after the Petition Date under the Credit Card Program, provided
that the aggregate amount of Debt in respect of (A) Secured Hedge Agreements and
Secured Credit Card Obligations shall not exceed $50,000,000 at any time
outstanding and (B) Hedge Agreements subject to Liens permitted under
Section 5.02(a)(vi) shall not exceed $75,000,000 at any time outstanding,
(ix) indebtedness which may be deemed to exist pursuant to any surety bonds,
appeal bonds or similar obligations incurred in connection with any judgment not
constituting an Event of Default, (x) indebtedness in respect of netting
services, customary overdraft protections and otherwise in connection with
deposit accounts in the ordinary course of business, (xi) payables owing to
suppliers in connection with the Tooling Program, and (xii) Debt not otherwise
permitted hereunder in an aggregate outstanding principal amount of $20,000,000.
     (c) Guarantees and Other Liabilities. Contract, create, incur, assume or
permit to exist, or permit any Material Subsidiary to contract, create, assume
or permit to exist, any Guarantee Obligations, except (i) for any guaranty of
Debt or other obligations of the Borrower or any Guarantor if the Borrower or
such Guarantor could have incurred such Debt or obligations under this
Agreement, (ii) by endorsement of negotiable instruments for deposit or
collection in the ordinary course of business and (iii) Guarantee Obligations
constituting Investments of the Borrower and its Subsidiaries permitted
hereunder.
     (d) Chapter 11 Claims. Incur, create, assume, suffer to exist or permit any
other Superpriority Claim that is pari passu with or senior to the claims of the
Agents and the Secured Parties against the Borrower and the Guarantors except
with respect to the Carve-Out.
     (e) Dividends; Capital Stock. Declare or pay, directly or indirectly, any
dividends or make any other distribution, or payment, whether in cash, property,
securities or a combination thereof, with respect to (whether by reduction of
capital or otherwise) any             shares of capital stock (or any options,
warrants, rights or other equity securities or agreements relating to any
capital stock) of the Borrower, or set apart any sum for the aforesaid purposes.
     (f) Transactions with Affiliates. Enter into or permit any of its Material
Subsidiaries to enter into any transaction with any Affiliate, other than on
terms and conditions at least as favorable to the Borrower or such Subsidiary as
would reasonably be obtained at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate, except for the following:
(i) any transaction between any Loan Party and any other Loan Party or between
any Non-Loan Party and any other Non-Loan Party; (ii) any transaction between
any Loan Party and any Non-Loan Party that is at least as favorable to such Loan
Party as would reasonably be obtained at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; (iii) any transaction
individually or of a type expressly permitted pursuant to the terms



--------------------------------------------------------------------------------



 



69

of the Loan Documents; (iv) reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, in each case approved by the relevant Board of Directors; or
(v) transactions in existence, or of a type in existence, on the Petition Date.
     (g) Investments. Make or hold, or permit any of its Material Subsidiaries
to make, any Investment in any Person, except for (i) (A) ownership by the
Borrower or the Guarantors of the capital stock of each of the Subsidiaries
listed on Schedule 4.01 and (B) other Investments existing on the Petition Date;
(ii) Investments in Cash Equivalents and Investments by Foreign Subsidiaries in
securities and deposits similar in nature to Cash Equivalents and customary in
the applicable jurisdiction; (iii) advances and loans existing on the Petition
Date among the Borrower and the Subsidiaries (including any refinancings or
extensions thereof but excluding any increases thereof or any further advances
of any kind in connection therewith); (iv) Investments or intercompany loans or
advances made on or after the Petition Date (A) by any Loan Party to or in any
other Loan Party, (B) by any Non-Loan Party to or in any Loan Party or (C) by
any Non-Loan Party to or in any other Non-Loan Party; (v) investments
(A) received in satisfaction or partial satisfaction thereof from financially
troubled account debtors or in connection with the settlement of delinquent
accounts and disputes with customers and suppliers, or (B) received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Subsidiary or in satisfaction of judgments; (vi) Investments
(A) in the form of deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with current market practices, (B) in
the form of extensions of trade credit in the ordinary course of business, or
(C) in the form of prepaid expenses and deposits to other Persons in the
ordinary course of business; (vii) Investments made in any Person to the extent
such investment represents the non-cash portion of consideration received for an
asset sale permitted under the terms of the Loan Documents; (viii) loans or
advance to directors, officers and employees for bona fide business purposes and
in the ordinary course of business in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding; (ix) investments constituting
guaranties permitted pursuant to Section 5.02(c)(i) or (ii) above; (x) Permitted
Acquisitions in an amount not to exceed $75,000,000 in the case of the Borrower
and its Subsidiaries during any Fiscal Year (provided that the Loan Parties may
only make Permitted Acquisitions in an amount not to exceed $10,000,000 during
any Fiscal Year); (xi) Investments in Spicer S.A. in an aggregate amount not in
excess of the sum of $45,000,000 plus the aggregate amount of any transfers made
to Spicer S.A. or any of its Subsidiaries in accordance with Section 5.02(h)(v)
below, (xii) Investments in connection with the Tooling Program in an aggregate
amount (together with any Investments in connection with the Tooling Program
permitted under sub-clause (i)(B) above) not in excess of $135,000,000;
(xiii) Investments by Loan Parties in Foreign Subsidiaries (A) in an aggregate
amount not to exceed $50,000,000 at any time outstanding and (B) to the extent
that Letters of Credit are permitted to be issued hereunder to provide credit
support for third-party Debt of Foreign Subsidiaries; (xiv) Investments by
Foreign Subsidiaries in other Foreign Subsidiaries and in the Loan Parties; and
(xv) other Investments to the extent not permitted pursuant to any other subpart
of this Section in an amount not to exceed $15,000,000 in any Fiscal Year.
     (h) Disposition of Assets. Sell or otherwise dispose of, or permit any of
its Material Subsidiaries to sell or otherwise dispose of, any assets
(including, without limitation, the capital stock of any Subsidiary) except for
(i) proposed divestitures publicly disclosed as of the Effective Date or
otherwise disclosed to the Administrative Agent and the Lenders prior to the
Effective Date; (ii) (x) sales of inventory or obsolete or worn-out property by
the Borrower or any of its Subsidiaries in the ordinary course of business,
(y) sales, leases or transfers of property by the Borrower or any of its
Subsidiaries to the Borrower or a Subsidiary or to a third party in connection
with the asset value recovery program to be established with GOIndustries, or
(z)



--------------------------------------------------------------------------------



 



70

sales by Non-Loan Parties of property no longer used or useful; (iii) the sale,
lease, transfer or other disposition of any assets (A) by any Loan Party to any
other Loan Party, (B) by any Non-Loan Party to any Loan Party or (C) by any
Non-Loan Party to any other Non-Loan Party; (iv) sales, transfers or other
dispositions of assets in connection with the Tooling Program; (v) the transfer
by any US Loan Party of certain machinery, equipment and inventory to Spicer
S.A. or any of its Subsidiaries so long as the aggregate value of all such
assets transferred does not exceed $50,000,000; (vi) any sale, lease, transfer
or other disposition made in connection with any Investment permitted under
Sections 5.02(g)(ii), (v), (vi) or (ix) hereof; (vii) licenses, sublicenses or
similar transactions of intellectual property in the ordinary course of business
and the abandonment of intellectual property deemed no longer useful;
(viii) equity issuances by any subsidiary to the Borrower or any other
subsidiary to the extent such equity issuance constitutes an Investment
permitted pursuant to Section 5.02(g)(iv); (ix) transfers of receivables and
receivables related assets or any interest therein by any Foreign Subsidiary in
connection with any factoring or similar arrangement, subject to compliance with
Section 5.02(b)(vi); (x) other sales, leases, transfers or dispositions of
assets for fair value at the time of such sale (as reasonably determined by
Borrower) so long as (A) in the case of any sale or other disposition, not less
than 75% of the consideration is cash, (B) no Default or Event of Default exists
immediately before or after giving effect to any such sale, lease, transfer or
other disposition, and (C) in the case of any sale, lease transfer or other
disposition by any Loan Party, the fair value of all such assets sold, leased,
transferred or otherwise disposed of in any fiscal year does not exceed an
amount equal to $25,000,000.
     (i) Nature of Business. Modify or alter, or permit any of its Material
Subsidiaries to modify or alter, in any material manner the nature and type of
its business as conducted at or prior to the Petition Date or the manner in
which such business is currently conducted (except as required by the Bankruptcy
Code), it being understood that sales permitted by Section 5.02(h) and
discontinuing operations expressly identified as operations to be discontinued
in the DIP Budget shall not constitute such a material modification or
alteration.
     (j) Limitation on Prepayments and Pre-Petition Obligations. Except as
otherwise allowed pursuant to the Interim Order or the Final Order, (i) make any
payment or prepayment on or redemption or acquisition for value (including,
without limitation, by way of depositing with the trustee with respect thereto
money or securities before due for the purpose of paying when due) of any
Pre-Petition Debt or other pre-Petition Date obligations of the Borrower or
Guarantor, (ii) pay any interest on any Pre-Petition Debt of the Borrower or
Guarantor (whether in cash, in kind securities or otherwise), or (iii) except as
provided in the Interim Order, the Final Order or any order of the Bankruptcy
Court and approved by the Required Lenders, make any payment or create or permit
any Lien pursuant to Section 361 of the Bankruptcy Code (or pursuant to any
other provision of the Bankruptcy Code authorizing adequate protection), or
apply to the Court for the authority to do any of the foregoing; provided that
(w) the Borrower may make payments pursuant to the Order approving Stipulation
Among the Debtors, the Official Committee of Unsecured Creditors, the Debtors’
Postpetition Lenders and the Pension Benefit Guaranty Corporation Regarding the
Debtors’ April 15, 2006 Pension Funding Payment entered by the Bankruptcy Court,
(x) the Borrower may make payments for administrative expenses that are allowed
and payable under Sections 330 and 331 of the Bankruptcy Code, (y) the Borrower
may prepay the obligations under the Loan Documents and make payments permitted
by the First Day Orders, and (z) the Borrower may make payments to such other
claimants and in such amounts as may be consented to by the Initial Lenders and
approved by the Bankruptcy Court. In addition, no Loan Party shall permit any of
its Subsidiaries to make any payment, redemption or acquisition on behalf of
such Loan Party which such Loan Party is prohibited from making under the
provisions of this subsection (j).



--------------------------------------------------------------------------------



 



71

     (k) Capital Expenditures. Make, or permit any of its Subsidiaries to make,
any Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Borrower and its Subsidiaries during any fiscal year to
exceed $325,000,000; provided, however, that if, for any year, the aggregate
amount of capital expenditures made by the Borrower and its Subsidiaries is less
than $325,000,000 (the difference between $325,000,000 and the amount of Capital
Expenditures in such year (the “Excess Amount”), the Borrower shall be entitled
to make additional Capital Expenditures in the immediately succeeding year in an
amount equal to the Excess Amount, it being understood that the Excess Amount
for any Fiscal Year shall be deemed the first amount used in any succeeding
Fiscal Year.
     (l) Mergers. Merge into or consolidate with any Person or permit any Person
to merge into it, except (i) for mergers or consolidation constituting permitted
Investments under Section 5.02(g) or asset dispositions permitted pursuant to
Section 5.02(h), (ii) mergers, consolidations, liquidations or dissolutions
(A) by any Loan Party (other than the Borrower) with or into any other Loan
Party, (B) by any Non-Loan Party (other than a DCC Entity) with or into any Loan
Party or (C) by any Non-Loan Party (other than a DCC Entity) with or into any
other Non-Loan Party (other than a DCC Entity); provided that, in the case of
any such merger or consolidation, the person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower, and provided
further that in the case of any such merger or consolidation (x) to which the
Borrower is a party, the Person formed by such merger or consolidation shall be
the Borrower and (y) to which a Loan Party (other than the Borrower) is a party
(other than a merger or consolidation made in accordance with subclause (D)
above), the Person formed by such merger or consolidation shall be a Loan Party
on the same terms; and (iii) the dissolution, liquidation or winding up of any
subsidiary of the Borrower, provided that such dissolution, liquidation or
winding up would not reasonably be expected to have a Material Adverse Effect
and the assets of the Person so dissolved, liquidated or wound-up are
distributed to its Borrower or to a Loan Party.
     (m) Amendments of Constitutive Documents. Amend its constitutive documents,
except for amendments that would not reasonably be expected to materially affect
the interests of the Lenders.
     (n) Accounting Changes. Make or permit any changes in (i) accounting
policies or reporting practices, except as permitted or required by generally
accepted accounting principles, or (ii) its Fiscal Year.
     (o) Payment Restrictions Affecting Subsidiaries. Enter into or allow to
exist, or allow any Material Subsidiary to enter into or allow to exist, any
agreement prohibiting or conditioning the ability of the Borrower or any such
Subsidiary to (i) create any lien upon any of its property or assets, (ii) make
dividends to, or pay any indebtedness owed to, any Loan Party, (iii) make loans
or advances to, or other investments in, any Loan Party, or (iv) transfer any of
its assets to any Loan Party other than (A) any such agreement with or in favor
of the Administrative Agent or the Lenders; (B) in connection with (1) any
agreement evidencing any Liens permitted pursuant to Section 5.02(a)(iii),
(v) or (vii) (so long as (x) in the case of agreements evidencing Liens
permitted under Section (a)(iii), such prohibitions or conditions are customary
for such Liens and the obligations they secure and (y) in the case of agreements
evidencing Liens permitted under Section (a)(v) or (vii), such prohibitions or
conditions relate solely to the assets that are the subject of such Liens) or
(2) any Indebtedness permitted to be incurred under Sections 5.02(b)(vi), (vii),
or (viii) above (so long as (x) in the case of agreements evidencing
Indebtedness permitted under Section 5.02(b)(vi), such prohibitions or
conditions are customary for such Indebtedness and (y) in the case of agreements
evidencing Indebtedness permitted under



--------------------------------------------------------------------------------



 



72

Section 5.02(b)(vii) or (viii), such prohibitions or conditions are limited to
the assets securing such Indebtedness; (C) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
(D) any restriction or encumbrance imposed pursuant to an agreement that has
been entered into by the Borrower or any Subsidiary for the disposition of any
of its property or assets so long as such disposition is otherwise permitted
under the Loan Documents; (E) any such agreement imposed in connection with
consignment agreements entered into in the ordinary course of business; (F)
customary anti-assignment provisions contained in any agreement entered into in
the ordinary course of business; (G) any agreement in existence on the Petition
Date and any assumption of any such agreement permitted hereunder so long as the
terms or provisions in connection with any such assumption relating to liens are
no more restrictive than the agreement in effect on the Petition Date; (H) any
agreement in existence at the time a Subsidiary is acquired so long as such
agreement was not entered into in contemplation of such acquisition; or (I) such
encumbrances or restrictions required by applicable law.
     (p) Sales and Lease Backs. Except as set forth on Schedule 5.02(p), become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property, whether now owned or hereafter acquired (i) which such
Loan Party has sold or transferred or is to sell or transfer to any other Person
(other than another Loan Party) or (ii) which such Loan Party intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by a Loan Party to any Person (other than another Loan
Party) in connection with such lease.
          Section 5.03 Reporting Requirements. So long as any Advance shall
remain unpaid, any Letter of Credit shall be outstanding or any Lender Party
shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent:
     (a) Default Notice. As soon as possible and in any event within three
Business Days after any Responsible Officer of the Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of the Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of the Borrower setting forth details
of such Default or other event and the action that the Borrower has taken and
proposes to take with respect thereto.
     (b) Monthly Financials. For each month, as soon as available and in any
event on the later of (i) 30 days after the end of such month and (ii) the date
on which the Bankruptcy Court shall require the delivery thereof (but in no
event later than the 60th days after the end of such month), in each case, the
financial information required to be delivered to the Bankruptcy Court for such
month, which information shall be in form and detail satisfactory to the
Required Lenders, and, without duplication, a comparison of such financial
information with the projections for such month in the DIP Budget and a schedule
in form reasonably satisfactory to the Initial Lenders of the computations used
in determining compliance with the covenants contained in Section 5.04, all in
reasonable detail and duly certified by a Responsible Officer of the Borrower.
     (c) Quarterly Financials. Commencing with the fiscal quarter ending
March 31, 2006, as soon as available and in any event within 45 days after the
end of each of the first three quarters of each Fiscal Year (or such earlier
date as the Borrower may be required by the SEC to deliver its Form 10-Q or such
later date as the SEC may permit for the delivery of the Borrower’s Form 10-Q
and in the case of the first quarter of 2006, by May 31, 2006), a Consolidated
balance



--------------------------------------------------------------------------------



 



73

sheet of the Borrower and its Subsidiaries as of the end of such quarter, and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous quarter and
ending with the end of such quarter, and Consolidated statements of income cash
flows of the Borrower and its Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, setting
forth, in each case in comparative form the corresponding figures for the
corresponding period of the immediately preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP, together with a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto.
     (d) Annual Financials. As soon as available and in any event no later than
90 days (or 120 days in the case of the Fiscal Year ending December 31, 2005)
following the end of the Fiscal Year ending December 31, 2005, a copy of the
annual audit report for such Fiscal Year, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, in each case accompanied by (A) an
opinion acceptable to the Initial Lenders of independent public accountants of
recognized national standing acceptable to the Initial Lenders and (B) a
certificate of a Responsible Officer of the Borrower stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Borrower has taken
and proposes to take with respect thereto, together with a schedule in form
reasonably satisfactory to the Initial Lenders of the computations used in
determining, as of the end of such Fiscal Year, compliance with the covenants
contained in Sections 5.02(k) and 5.04; provided that, in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.02(k) and 5.04, a statement of reconciliation conforming such
financial statements to GAAP.
     (e) Annual Forecasts. No later than 30 days after the end of each fiscal
year (commencing with the fiscal year ending December 31, 2006) annual forecasts
of the Borrower and its Consolidated Subsidiaries on a monthly basis.
     (f) Cash Flows. (i) No later than the last Business Day of each month,
commencing March 31, 2006, a cash flow forecast detailing cash receipts and cash
disbursements on a weekly basis for the next 13 weeks (a “Thirteen Week
Forecast”), the information and calculations contained in which shall be
reasonably satisfactory to the Initial Lenders and (ii) as promptly as possible
following delivery of a Thirteen Week Forecast and in no event later than five
Business Days following such delivery, a Budget Variance Report for the month
then ended.
     (g) DIP Budget Supplement. No later than December 31, 2006, and on any
other date on which the Borrower may deliver the same to the Bankruptcy Court, a
supplement to the DIP Budget setting forth on a monthly basis for the remainder
of the term of the Facilities an updated forecast of the information contained
in the DIP Budget for such period and a written set of supporting assumptions,
all in form reasonably satisfactory to the Initial Lenders.
     (h) ERISA Events and ERISA Reports. Promptly and in any event within 10
Business Days after any Loan Party or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred with respect to an ERISA Plan, a
statement of a Responsible Officer of the Borrower describing such ERISA Event
and the action, if any, that such Loan Party or such



--------------------------------------------------------------------------------



 



74

ERISA Affiliate has taken and proposes to take with respect thereto, on the date
any records, documents or other information must be furnished to the PBGC with
respect to any ERISA Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information.
     (i) Plan Terminations. Promptly and in any event within two Business Days
after receipt thereof by any Loan Party or any ERISA Affiliate, copies of each
notice from the PBGC stating its intention to terminate any ERISA Plan or to
have a trustee appointed to administer any ERISA Plan.
     (j) Actuarial Reports. Promptly upon receipt thereof by any Loan Party or
any ERISA Affiliate, a copy of the annual actuarial valuation report for each
Plan the funded current liability percentage (as defined in Section 302(d)(8) of
ERISA) of which is less than 90% or the unfunded current liability of which
exceeds $5,000,000.
     (k) Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(i) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(ii) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (iii) the amount of liability incurred, or
that may be incurred, by such Loan Party or any ERISA Affiliate in connection
with any event described in clause (i) or (ii) above.
     (l) Litigation. Promptly after the commencement thereof, notice of each
unstayed action, suit, investigation, litigation and proceeding before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries that (i) is reasonably likely to be determined adversely and if so
determined adversely would be reasonably likely to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note, any other Loan Document or the consummation of the
transactions contemplated hereby.
     (m) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that the
Borrower sends to its public stockholders, copies of all regular, periodic and
special reports, and all registration statements, that the Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange; provided that
such documents may be made available by posting on the Borrower’s website.
     (n) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any non-compliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that would reasonably be expected to (i) have a Material
Adverse Effect or (ii) cause any real property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be expected to have a Material Adverse Effect.
     (o) Bankruptcy Pleadings, Etc. Promptly after the same is available, copies
of all pleadings, motions, applications, judicial information, financial
information and other documents filed by or on behalf of any of the Loan Parties
with the Bankruptcy Court in the cases, or distributed by or on behalf of any of
the Loan Parties to any Official Committee appointed in the cases, providing
copies of same to the Initial Lenders and counsel for Administrative Agent;
provided that such documents may be made available by posting on a website
maintained by the Borrower, and identified to the Lenders, in connection with
the Cases.



--------------------------------------------------------------------------------



 



75

     (p) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Lender Party
(through the Administrative Agent), the Administrative Agent or any of their
advisors may from time to time reasonably request.
     (q) Borrowing Base Certificate. A Borrowing Base Certificate substantially
in the form of Exhibit I as of the date required to be delivered or so
requested, in each case with supporting documentation (including, without
limitation, the documentation described in Schedule 1 to Exhibit I) shall be
furnished to the Initial Lenders: (i) as soon as available and in any event
prior to the Initial Extension of Credit to be made after the date of entry of
the Final Order, (ii)(A) after the Initial Extension of Credit, on or before the
15th day following the end of each fiscal month, which monthly Borrowing Base
Certificate shall reflect the Accounts and Inventory updated as of the end of
each such month and (B) in addition to such monthly Borrowing Base Certificates,
(x) upon the occurrence and continuance of an Event of Default or if
Availability is less than $150,000,000, on or before the third Business Day
following the end of each week, which weekly Borrowing Base Certificate shall
reflect the Accounts updated as of the immediately preceding Friday; provided
that if Availability is equal to or greater than $250,000,000 for three
consecutive Business Days, such Borrowing Base Certificate shall be delivered
pursuant to clause (ii)(A) herein and (y) on or before the third Business Day of
each week, weekly updates of Accounts, certified by a Responsible Officer, and
(iii) if requested by the Initial Lenders at any other time when the Initial
Lenders reasonably believe that the then existing Borrowing Base Certificate is
materially inaccurate, as soon as reasonably available after such request, in
each case with supporting documentation as the Initial Lenders may reasonably
request (including without limitation, the documentation described on Schedule 1
to Exhibit I).
          Section 5.04 Financial Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender Party shall have
any Commitment hereunder, the Borrower will:
     (a) Minimum Global EBITDAR. Maintain Consolidated EBITDAR of the Borrower
and its Subsidiaries as at the last day of each calendar month not less than the
amount set forth below for each period set forth below, as determined for such
period then ended:

          Month   Period then Ended   EBITDAR May 2006   3 months   $25,000,000
June 2006   4 months   $40,000,000 July 2006   5 months   $55,000,000
August 2006   6 months   $75,000,000 September 2006   7 months   $105,000,000
October 2006   8 months   $135,000,000 November 2006   9 months   $165,000,000
December 2006   10 months   $195,000,000



--------------------------------------------------------------------------------



 



76

          Month   Period then Ended   EBITDAR January 2007   11 months  
$230,000,000 February 2007   12 months   $250,000,000 March 2007   12 months  
$250,000,000 April 2007   12 months   $250,000,000 May 2007   12 months  
$250,000,000 June 2007   12 months   $250,000,000 July 2007   12 months  
$250,000,000 August 2007   12 months   $250,000,000 September 2007   12 months  
$250,000,000 October 2007   12 months   $250,000,000 November 2007   12 months  
$250,000,000 December 2007   12 months   $250,000,000 January 2008   12 months  
$250,000,000 February 2008   12 months   $250,000,000

     (b) Minimum Availability. Not permit Availability to be less than
$100,000,000 on any Business Day if Availability on the immediately preceding
Business Day was less than $100,000,000.
ARTICLE VI
EVENTS OF DEFAULT
          Section 6.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Advance or any
unreimbursed drawing with respect to any Letter of Credit when the same shall
become due and payable or any Loan Party shall fail to make any payment of
interest on any Advance or any other payment under any Loan Document within
three business days after the same becomes due and payable; or
     (b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or



--------------------------------------------------------------------------------



 



77

     (c) any Loan Party shall fail to perform or observe (i) any term, covenant
or agreement contained in Sections 2.14, 5.01(f), 5.02, 5.03 or 5.04 or (ii) any
term, covenant or agreement (other than those listed in clause (i) above)
contained in Article V hereof, if such failure shall remain unremedied for 5
Business Days; or
     (d) any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 10 days; or
     (e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
one or more items of Debt arising after the Petition Date of the Loan Parties
and their Subsidiaries (excluding Debt outstanding hereunder) that is
outstanding in an aggregate principal or notional amount (or, in the case of any
Hedge Agreement, an Agreement Value) of at least $35,000,000 when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreements or instruments
relating to all such Debt; or (ii) any other event shall occur or condition
shall exist under the agreements or instruments relating to one or more items of
Debt arising after the Petition Date of the Loan Parties and their Subsidiaries
(excluding Debt outstanding hereunder) that is outstanding in an aggregate
principal or notional amount of at least $35,000,000, and such other event or
condition shall continue after the applicable grace period, if any, specified in
all such agreements or instruments, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature; or (iii) one or more items of Debt arising after the Petition Date of
the Loan Parties and their Subsidiaries (excluding Debt outstanding hereunder)
that is outstanding in an aggregate principal or notional amount (or, in the
case of any Hedge Agreement, an Agreement Value) of at least $35,000,000 shall
be declared to be due and payable or required to be prepaid or redeemed (other
than by a regularly scheduled or required prepayment or redemption), purchased
or defeased, or an offer to prepay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or
     (f) one or more final, non-appealable judgments or orders for the payment
of money in excess of $35,000,000 (exclusive of any judgment or order the
amounts of which are fully covered by insurance (less any applicable deductible)
which is not in dispute) in the aggregate at any time, as an administrative
expense of the kind specified in Section 503(b) of the Bankruptcy Code shall be
rendered against any Loan Party or any of its Subsidiaries and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; or
     (g) one or more nonmonetary judgments or orders shall be rendered against
any Loan Party or any of its Subsidiaries that is reasonably likely to have a
Material Adverse Effect, and there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
     (h) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or Section 3.03 shall for any reason cease to be valid and binding
on or enforceable against any Loan Party intended to be a party to it, or any
such Loan Party shall so state in writing; or



--------------------------------------------------------------------------------



 



78

     (i) any Collateral Document after delivery thereof pursuant to Section 3.01
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected lien on and security interest in the Collateral purported
to be covered thereby; or
     (j) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) is reasonably likely to have a Material Adverse Effect; or
     (k) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $2,500,000 per
annum; or
     (l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $2,000,000; or
     (m) any of the Cases concerning the Borrower or Guarantors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Loan Party shall file a motion or other pleading or support a motion or other
pleading filed by any other Person seeking the dismissal of any of the Cases
concerning the Borrower or Material Guarantors under Section 1112 of the
Bankruptcy Code or otherwise; a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases and the order appointing
such trustee, responsible officer or examiner shall not be reversed or vacated
within 30 days after the entry thereof; or an application shall be filed by the
Borrower or any Guarantor for the approval of any other Superpriority Claim
(other than the Carve-Out) in any of the Cases which is pari passu with or
senior to the claims of the Administrative Agent and the Lenders against the
Borrower or any Guarantor hereunder, or there shall arise or be granted any such
pari passu or senior Superpriority Claim; or
     (n) the Bankruptcy Court shall enter an order or orders granting relief
from the automatic stay applicable under Section 362 of the Bankruptcy Code to
the holder or holders of any security interest to permit foreclosure (or the
granting of a deed in lieu of foreclosure or the like) on any assets of any of
the Borrower or the Guarantors that have a value in excess of $10,000,000 in the
aggregate, provided that this subsection (n) shall not apply to any order
granting relief from the automatic stay pursuant to which a creditor exercises
valid setoff rights pursuant to Section 553 of the Bankruptcy Code, the Interim
Order, Final Order, the First Day Orders, pursuant to Section 5.02 (j), in
connection with any Lien permitted pursuant to Section 5.02(a)(ii) through
(vii) or in connection with any pre-petition Lien on cash collateral securing a
performance obligation (other than indebtedness for borrowed money); or



--------------------------------------------------------------------------------



 



79

     (o) an order of the Bankruptcy Court shall be entered (i) reversing,
amending, staying for a period in excess of 10 days or vacating either of the
DIP Financing Orders, (ii) without the written consent of the Administrative
Agent and the requisite Lenders (in accordance with the provisions of
Section 10.01), otherwise amending, supplementing or modifying either of the DIP
Financing Orders in a manner that is reasonably determined by the Administrative
Agent to be adverse to the Agents and the Lenders or (iii) terminating the use
of cash collateral by the Borrower or the Guarantors pursuant to the DIP
Financing Orders; or
     (p) default in any material respect shall be made by the Borrower or any
Guarantor in the due observance or performance of any term or condition
contained in any DIP Financing Order; or
     (q) any Loan Party shall bring a motion in the Cases: (i) to obtain working
capital financing from any Person other than Lenders under Section 364(d) of the
Bankruptcy Code; or (ii) to obtain financing for such Loan Party from any Person
other than the Lenders under Section 364(c) of the Bankruptcy Code (other than
with respect to a financing used, in whole or part, to repay in full the
Obligations); or (iii) to grant any Lien other than those permitted under
Section 5.02(a) upon or affecting any Collateral; or (iv) to use Cash Collateral
of the Administrative Agent or Lenders under Section 363(c) of the Bankruptcy
Code without the prior written consent of the Required Lenders (as provided in
Section 10.01); except to pay the Carve-Out or (v) to recover from any portions
of the Collateral any costs or expenses of preserving or disposing of such
Collateral under Section 506(c) of the Bankruptcy Code; or (vi) to effect any
other action or actions adverse to the Administrative Agent or Lenders or their
rights and remedies hereunder or their interest in the Collateral that would,
individually or in the aggregate, have a Material Adverse Effect; or
     (r) the entry of the Final Order shall not have occurred within 45 days of
the entry of the Interim Order; or
     (s) any challenge by any Loan Party to the validity of any Loan Document or
the applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto; or
     (t) a Change of Control shall occur;
then, and in any such event, subject only to the giving of an “Enforcement
Notice” under and as defined in the DIP Financing Orders to the parties entitled
thereunder to receive such notice, without further order of or application to
the Bankruptcy Court, the Administrative Agent (i) shall at the request, or may
with the consent, of the Required Lenders, by notice to the Borrower, declare
the obligation of each Lender to make Advances (other than Letter of Credit
Advances by the Issuing Banks or a Lender pursuant to Section 2.03(c) and Swing
Line Advances by a Lender pursuant to Section 2.02(b)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Notes, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower.
          Section 6.02 Actions in Respect of the Letters of Credit upon Default.
If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of



--------------------------------------------------------------------------------



 



80

the Required Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, pay to the Administrative Agent on
behalf of the Lender Parties in same day funds at the Administrative Agent’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to 105% of the aggregate Available Amount of all
Letters of Credit then outstanding. If at any time the Administrative Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Administrative Agent and the
Lender Parties or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds, if any, then held in the L/C Cash Collateral Account that
the Administrative Agent determines to be free and clear of any such right and
claim.
ARTICLE VII
THE AGENTS
          Section 7.01 Appointment and Authorization of the Agents. (a) Each
Lender Party hereby irrevocably appoints, designates and authorizes each of the
Agents to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender Party or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
          (b) Each Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each Issuing Bank shall have all of the benefits and immunities (i) provided
to each Agent in this Article VII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the applications and agreements for letters
of credit pertaining to such Letters of Credit as fully as if the term “Agent”
as used in this Article VII and in the definition of “Agent-Related Person”
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuing Bank.
          (c) Citicorp North America, Inc. hereby appoints Citicorp USA, Inc. to
act as “collateral agent” or as “administrative agent” solely for the purpose of
negotiating, executing, accepting delivery of and otherwise acting pursuant to
collateral access agreements, Landlord Lien Waivers or any other similar
agreement.
          Section 7.02 Delegation of Duties. Each Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such



--------------------------------------------------------------------------------



 



81

duties. No Agent shall be responsible for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct.
          Section 7.03 Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender Party or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
Party or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.
          Section 7.04 Reliance by Agents. (a) Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent, as applicable. Each Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 3.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the relevant Agent or Agents
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto.
          Section 7.05 Notice of Default. No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
any Agent for the account of the Lenders, unless such Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “Notice of Default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent, in consultation with the Initial Lenders,
shall take such action with respect to such Default as may be directed by the
Required Lenders in accordance with Article VI; provided, however, that unless
and until the Administrative Agent has received any such direction, it may (but
shall not be obligated to) take such action, or refrain from taking such action,
in each case, in consultation with the Initial Lenders, with respect to such
Default as it shall deem advisable or in the best interest of the Lenders.



--------------------------------------------------------------------------------



 



82

          Section 7.06 Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the Agents
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
          Section 7.07 Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of each of
the Agents. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Lender Party, its directors, shareholders or creditors and whether or not
the transactions contemplated hereby are consummated.
          Section 7.08 Agents in Their Individual Capacity. CNAI, JPM and BofA
and their respective Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
CNAI, JPM and BofA, as the case may be, were not an Agent or Issuing Bank
hereunder, as the case may be, and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such



--------------------------------------------------------------------------------



 



83

activities, each of CNAI, JPM and BofA and each of their respective Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that each of CNAI, JPM and BofA
and their respective Affiliates shall be under no obligation to provide such
information to them. With respect to its Loans, each of CNAI, JPM and BofA and
their respective Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not an Agent, the Swing Line Lender or an Issuing Bank, as the case may
be, and the terms “Lender” and “Lenders” include CNAI, JPM and BofA in its
individual capacity.
          Section 7.09 Successor Agent. Each Agent may resign from acting in
such capacity upon 30 days’ notice to the Lenders and the Borrower; provided
that any such resignation by CNAI shall also constitute the resignation by CNAI
as Issuing Bank. If an Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
such Agent, such Agent may appoint, after consulting with the Lenders, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and Issuing
Bank and the term “Agent” shall mean such successor agent, and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated and in the
case of the Administrative Agent, the retiring Issuing Bank’s rights, powers and
duties as such shall be terminated, without any other or further act or deed on
the part of such retiring Agent or Issuing Bank, as the case may be, or any
other Lender, other than the obligation of the successor Issuing Bank to issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or to make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring with
respect to such Letters of Credit. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article VII and Section 10.04 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.
          Section 7.10 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.08
and 10.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative



--------------------------------------------------------------------------------



 



84

Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due to the Administrative Agent under Sections 2.08 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          Section 7.11 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.02(a);
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or if all of such Person’s assets are sold or liquidated as permitted
under the terms of the Loan Documents and the proceeds thereof are distributed
to the Borrower; and
     (d) to acquire, hold and enforce any and all Liens on Collateral granted by
and of the Loan Parties to secure any of the Secured Obligations, together with
such other powers and discretion as are reasonably incidental thereto.
          Upon request by the Administrative Agent at any time, the Required
Lenders (acting on behalf of all the Lenders) will confirm in writing that the
Administrative Agent’s authority to release Liens or subordinate the interests
of the Secured Parties in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.11.
          Section 7.12 Other Agents; Arrangers and Managers. None of the Lenders
or other Persons identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “book runner,” “documentation agent,”
“arranger,” or “lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.



--------------------------------------------------------------------------------



 



85

ARTICLE VIII
SUBSIDIARY GUARANTY
          Section 8.01 Subsidiary Guaranty. Each Guarantor, severally,
unconditionally and irrevocably guarantees (the undertaking by each Guarantor
under this Article VIII being the “Guaranty”) the punctual payment when due,
whether at scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, of all of the Obligations of each of the
other Loan Parties now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnification payments, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Secured Parties solely in enforcing any
rights under this Guaranty. Without limiting the generality of the foregoing,
each Guarantor’s liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by any of the other Loan Parties to
the Administrative Agent or any of the other Secured Parties under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
          Section 8.02 Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions. The liability of each Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of,
and such Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any Loan Party under the Loan Documents, or any other amendment or waiver of or
any consent to departure from any Loan Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;
     (c) any taking, exchange, release or nonperfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;
     (d) any manner of application of Collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents, or any other property
and assets of any other Loan Party or any of its Subsidiaries;



--------------------------------------------------------------------------------



 



86

     (e) any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries;
     (f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the financial condition,
operations, properties or prospects of any other Loan Party now or hereafter
known to the Administrative Agent or such other Secured Party, as the case may
be (such Guarantor waiving any duty on the part of the Secured Parties to
disclose such information);
     (g) the failure of any other Person to execute this Guaranty or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party
or any other guarantor or surety other than payment in full in cash of the
Guaranteed Obligations.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.
          Section 8.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.
          (b) Each Guarantor hereby unconditionally waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Secured Parties which in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights to proceed against any of the other Loan Parties, any other guarantor or
any other Person or any Collateral, and (ii) any defense based on any right of
setoff or counterclaim against or in respect of such Guarantor’s obligations
hereunder.
          (d) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
          Section 8.04 Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of its
Obligations under this Guaranty or under any other Loan Document, including,
without limitation,



--------------------------------------------------------------------------------



 



87

any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Secured Party against such other Loan Party or
any other insider guarantor or any Collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such other Loan Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, until such time as all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, all of the Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated and the Commitments shall have expired or terminated.
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of all of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (b) the latest date of expiration or termination of all Letters
of Credit and all Secured Hedge Agreements, and (c) the Termination Date, such
amount shall be held in trust for the benefit of the Administrative Agent and
the other Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Loan Documents, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) any Guarantor shall pay to the Administrative Agent all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, (iii) all Letters of Credit and all Secured Hedge Agreements shall have
expired or been terminated, and (iv) the Termination Date shall have occurred,
the Administrative Agent and the other Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer of subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from the payment made by such Guarantor.
          Section 8.05 Additional Guarantors. Upon the execution and delivery by
any Person of a guaranty joinder agreement in substantially the form of
Exhibit H hereto (each, a “Guaranty Supplement”), (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall include each
such duly executed and delivered Guaranty Supplement.
          Section 8.06 Continuing Guarantee; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (ii) the latest date of
expiration or termination of all Letters of Credit and all Secured Hedge
Agreements, and (iii) the Termination Date, (b) be binding upon each Guarantor
and its successors and assigns and (c) inure to the benefit of, and be
enforceable by, the Administrative Agent and the other Secured Parties and their
respective successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender Party may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement (including, without limitation, all or any portion of its
Commitment or Commitments, the Advances owing to it and the Notes held by it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender Party under this
Article VIII or otherwise, in each case as provided in Section 10.07.



--------------------------------------------------------------------------------



 



88

          Section 8.07 No Reliance. Each Guarantor has, independently and
without reliance upon any Agent or any Lender Party and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
ARTICLE IX
SECURITY
          Section 9.01 Grant of Security. To induce the Lenders to make the
Advances, and the Issuing Banks to issue Letters of Credit, each Loan Party
hereby grants to the Administrative Agent, for itself and for the ratable
benefit of the Secured Parties, as security for the full and prompt payment when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Loan Party under the Loan Documents, all Cash Management
Obligations of such Loan Party, all Obligations of such Loan Party under Secured
Hedge Agreements and all Secured Credit Card Obligations, and each agreement or
instrument delivered by any Loan Party pursuant to any of the foregoing (whether
direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise)
(collectively, the “Secured Obligations”) a continuing first priority Lien and
security interest (subject only to certain Liens permitted pursuant to
Section 5.02(a) and the Carve-Out as set forth in Section 2.17) in accordance
with subsections 364(c)(2) and (3) of the Bankruptcy Code in and to all
Collateral of such Loan Party. “Collateral” means, except as otherwise specified
in the DIP Financing Orders, all of the property and assets of each Loan Party
and its estate, real and personal, tangible and intangible, whether now owned or
hereafter acquired or arising and regardless of where located, including but not
limited to:
     (a) all Equipment;
     (b) all Inventory;
     (c) all Accounts (and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts
being the “Related Contracts”);
     (d) all General Intangibles;
     (e) the following (the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;
     (ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;



--------------------------------------------------------------------------------



 



89

     (iii) all additional shares of stock and other Equity Interests from time
to time acquired by such Loan Party in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto; provided that no Loan Party shall be
required to pledge any Equity Interests in any Foreign Subsidiary (or any Equity
Interests in any entity that is treated as a partnership or a disregarded entity
for United States federal income tax purposes and whose assets are substantially
only Equity Interests in Foreign Subsidiaries (a “Flow-Through Entity”) that own
directly or indirectly through one or more other Flow-Through Entities, Equity
Interests in any Foreign Subsidiaries) owned or otherwise held by such Loan
Party which, when aggregated with all of the other Equity Interests in such
Foreign Subsidiary (or Flow-Through Entity) pledged by any Loan Party, would
result (or would be deemed to result for United States federal income tax
purposes) in more than 66% of the total combined voting power of all classes of
stock in a Foreign Subsidiary entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2) promulgated under the Internal Revenue Code)
(the “Voting Foreign Stock”) being pledged to the Administrative Agent, on
behalf of the Secured Parties, under this Agreement (although all of the shares
of stock in a Foreign Subsidiary not entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2(c)(2) promulgated under the Internal Revenue
Code) (the “Non-Voting Foreign Stock”) shall be pledged by each of the Loan
Parties that owns or otherwise holds any such Non-Voting Foreign Stock therein);
provided further that, if, as a result of any change in the tax laws of the
United States of America after the date of this Agreement, the pledge by such
Loan Party of any additional shares of stock in any such Foreign Subsidiary to
the Administrative Agent, on behalf of the Secured Parties, under this Agreement
would not result in an increase in the aggregate net consolidated tax
liabilities or in the reduction of any loss carryforward, tax basis or other tax
attribute, of the Borrower and its Subsidiaries, then, promptly after the change
in such laws, all such additional shares of stock shall be so pledged under this
Agreement;
     (iv) all additional indebtedness from time to time owed to such Loan Party
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness; and
     (v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Loan Party has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto (the “Pledged Investment Property”);



--------------------------------------------------------------------------------



 



90

     (f) the following (collectively, the “Account Collateral”):
     (i) all deposit and other bank accounts and all funds and financial assets
from time to time credited thereto (including, without limitation, all Cash
Equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing such accounts;
     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Administrative Agent for or on behalf of such Loan Party,
including, without limitation, those delivered or possessed in substitution for
or in addition to any or all of the then existing Account Collateral; and
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;
     (g) the following (collectively, the “Intellectual Property”):
     (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
     (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);
     (iii) all copyrights, including, without limitation, copyrights in Computer
Software, internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”);
     (iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
     (v) all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial



--------------------------------------------------------------------------------



 



91

and intangible property of any type, including, without limitation, industrial
designs and mask works;
     (vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration in the United States (other than patent applications) set forth
in Schedule II hereto (as such Schedule II may be supplemented from time to time
by supplements to the IP Security Agreement, each such supplement being
substantially in the form of Exhibit G hereto (an “IP Security Agreement
Supplement”), executed by such Loan Party to the Administrative Agent from time
to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;
     (vii) all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Loan Party accruing thereunder or pertaining thereto;
     (viii) all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Loan Party, now or hereafter, is a party or a beneficiary, including,
without limitation, the material and key agreements not entered into in the
ordinary course of business set forth in Schedule III hereto (such scheduled
agreements, the “IP Agreements”); and
     (ix) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
     (h) all of the right, title and interest of the Loan Parties in all real
property the title to which is held by the Loan Parties, or the possession of
which is held by the Loan Parties pursuant to leasehold interest, and in all
such leasehold interests, together in each case with all of the right, title and
interest of the Loan Parties in and to all buildings, improvements, and fixtures
related thereto, any lease or sublease thereof, all general intangibles relating
thereto and all proceeds thereof (collectively, the “Real Property Collateral”);
     (i) all proceeds of licenses granted to the Loan Parties by the Federal
Communications Commission;
     (j) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Loan Party pertaining to any of the Collateral; and
     (k) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (j) of this Section 9.01 and this clause
(k)) and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Administrative Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash.



--------------------------------------------------------------------------------



 



92

; provided, however, that Collateral shall not include any Excluded Property.
          Section 9.02 Further Assurances. (a) Each Loan Party agrees that from
time to time, at the expense of such Loan Party, such Loan Party will promptly
execute and deliver, or otherwise authenticate, all further instruments and
documents, and take all further action that may be necessary or desirable, or
that any Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Loan
Party hereunder or to enable such Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Loan Party. Without
limiting the generality of the foregoing, each Loan Party will promptly with
respect to Collateral of such Loan Party: (i) if any such Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, upon
request of the Administrative Agent, deliver and pledge to such Agent hereunder
such note or instrument or chattel paper duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to such Agent; (ii) execute or authenticate and file
such financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as any Agent may
reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such Loan Party hereunder; (iii) at the
request of any Agent, deliver to such Agent for benefit of the Secured Parties
certificates representing Pledged Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank;
(iv) take all action necessary to ensure that such Agent has control of Pledged
Collateral and of Collateral consisting of deposit accounts, electronic chattel
paper, letter-of-credit rights and transferable records as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in Section 16 of the
Uniform Electronics Transactions Act, as in effect in the jurisdiction governing
such transferable record; (v) at the request of any Agent, take all necessary
action to ensure that such Agent’s security interest is noted on any certificate
of ownership related to any Collateral evidenced by a certificate of ownership;
(vi) at the reasonable request of any Agent, take commercially reasonable
efforts to cause such Agent to be the beneficiary under all letters of credit
that constitute Collateral, with the exclusive right to make all draws under
such letters of credit, and with all rights of a transferee under
Section 5-114(e) of the UCC; and (vii) deliver to such Agent evidence that all
other action that such Agent may deem reasonably necessary or desirable in order
to perfect and protect the security interest created by such Loan Party under
this Agreement has been taken. From time to time upon reasonable request by any
Agent, each Loan Party will, at such Loan Party’s expense, cause to be delivered
to such Agent, for the benefit of the Secured Parties, an opinion of counsel,
from outside counsel reasonably satisfactory to such Agent, as to such matters
relating to the transactions contemplated by this Article IX as such Agent may
reasonably request.
          (b) Each Loan Party hereby authorizes each Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Loan Party, in each case without the signature of such Loan
Party, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. Each Loan Party
ratifies its authorization for each Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.
          (c) Each Loan Party will furnish to each Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Loan Party and such other reports in connection with such Collateral as
such Agent may reasonably request, all in reasonable detail.
          (d) Notwithstanding subsections (a) and (b) of this Section 9.02, or
any failure on the part of any Loan Party or any Agent to take any of the
actions set forth in such subsections, the Liens and



--------------------------------------------------------------------------------



 



93

security interests granted herein shall be deemed valid, enforceable and
perfected by entry of the Interim Order and the Final Order, as applicable. No
financing statement, notice of lien, mortgage, deed of trust or similar
instrument in any jurisdiction or filing office need be filed or any other
action taken in order to validate and perfect the Liens and security interests
granted by or pursuant to this Agreement, the Interim Order or the Final Order.
          Section 9.03 Rights of Lender; Limitations on Lenders’ Obligations.
(a) Subject to each Loan Party’s rights and duties under the Bankruptcy Code
(including Section 365 of the Bankruptcy Code), and anything herein to the
contrary notwithstanding, (i) each Loan Party shall remain liable under the
contracts and agreements included in such Loan Party’s Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of the rights hereunder shall not release any Loan
Party from any of its duties or obligations under the contracts and agreements
included in the Collateral and (iii) no Secured Party shall have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Loan Party
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
          (b) Except as otherwise provided in this subsection (b), each Loan
Party will continue to collect, at its own expense, all amounts due or to become
due such Loan Party under the Accounts and Related Contracts. In connection with
such collections, such Loan Party may take (and, upon the occurrence and during
the continuance of an Event of Default, at the Administrative Agent’s direction,
will take) such action as such Loan Party or the Administrative Agent may deem
necessary or advisable to enforce collection of the Accounts and Related
Contracts; provided, however, that, subject to any requirement of notice
provided in the DIP Financing Orders or in Section 6.01, the Administrative
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default, to notify the obligors under any Accounts
and Related Contracts of the assignment of such Accounts and Related Contracts
to the Administrative Agent and to direct such obligors to make payment of all
amounts due or to become due to such Loan Party thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such Loan
Party, to enforce collection of any such Accounts and Related Contracts, to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Loan Party might have done, and to otherwise
exercise all rights with respect to such Accounts and Related Contracts,
including, without limitation, those set forth in Section 9-607 of the UCC. Upon
and during the exercise by the Administrative Agent on behalf of the Lenders of
any of the remedies described in the proviso of the immediately preceding
sentence, (i) any and all amounts and proceeds (including, without limitation,
instruments) received by such Loan Party in respect of the Accounts and Related
Contracts of such Loan Party shall be received in trust for the benefit of the
Administrative Agent hereunder, shall be segregated from other funds of such
Loan Party and shall be forthwith paid over to the Administrative Agent in the
same form as so received (with any necessary endorsement) to be deposited in a
collateral account maintained with the Administrative Agent and applied as
provided in Section 9.07(b) and (ii) such Loan Party will not adjust, settle or
compromise the amount or payment of any Account or amount due on any Related
Contract, release wholly or partly any obligor thereof, or allow any credit or
discount thereon. No Loan Party will permit or consent to the subordination of
its right to payment under any of the Accounts and Related Contracts to any
other indebtedness or obligations of the obligor thereof.
          (c) Each Initial Lender shall have the right to make test verification
of the Accounts (other than Accounts that any Loan Party is required to maintain
as “classified”) in any manner and through any medium that it considers
advisable in its reasonable discretion, and each Loan Party agrees to furnish
all such assistance and information as any Initial Lender may reasonably require
in connection therewith.



--------------------------------------------------------------------------------



 



94

          Section 9.04 Covenants of the Loan Parties with Respect to Collateral.
Each Loan Party hereby covenants and agrees with the Administrative Agent that
from and after the date of this Agreement and until the Secured Obligations
(other than contingent indemnification obligations which are not then due and
payable) are fully satisfied or cash collateralized:
     (a) Delivery and Control of Pledged Collateral.
     (i) All certificates or instruments representing or evidencing Pledged
Collateral shall be delivered to and held by or on behalf of the Administrative
Agent pursuant hereto at the request of the Administrative Agent, and shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Administrative Agent. In addition, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations.
     (ii) With respect to any Pledged Collateral in which any Loan Party has any
right, title or interest and that constitutes an uncertificated security, upon
the request of the Administrative Agent such Loan Party will cause the issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such security or (ii) to agree in an authenticated record with such Loan
Party and the Administrative Agent that such issuer will comply with
instructions with respect to such security originated by the Administrative
Agent without further consent of such Loan Party, such authenticated record to
be in form and substance reasonably satisfactory to the Administrative Agent.
With respect to any Pledged Collateral in which any Loan Party has any right,
title or interest and that is not an uncertificated security, upon the request
of the Administrative Agent, such Loan Party will notify each such issuer of
Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder.
     (iii) Except as provided in Section 9.07, such Loan Party shall be entitled
to receive all cash dividends paid in respect of the Initial Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Initial
Pledged Equity. Any sums paid upon or in respect of any of the Pledged Equity
upon the liquidation or dissolution of any issuer of any of the Initial Pledged
Equity, any distribution of capital made on or in respect of any of the Initial
Pledged Equity or any property distributed upon or with respect to any of the
Initial Pledged Equity pursuant to the recapitalization or reclassification of
the capital of any issuer of Initial Pledged Equity or pursuant to the
reorganization thereof shall be delivered to the Administrative Agent to hold as
collateral for the Secured Obligations.
     (iv) Except as provided in Section 9.07, such Loan Party will be entitled
to exercise all voting, consent and corporate rights with respect to Pledged
Equity; provided, however, that no vote shall be cast, consent given or right
exercised or other action taken by such Loan Party which would impair the
Pledged Collateral or which would be inconsistent in any material respect with
or result in any violation of any provision of this Agreement or any other Loan
Document or, without prior notice to the Administrative Agent, to enable or take
any other action to permit any issuer of Pledged Equity to issue any stock or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any issuer of Pledged Equity other than
issuances, transfers and grants to a Loan Party.
     (v) Such Loan Party shall not grant control over any investment property to
any Person other than the Administrative Agent, except to the extent permitted
pursuant to this Agreement.



--------------------------------------------------------------------------------



 



95

     (vi) In the case of each Loan Party which is an issuer of Pledged Equity,
such Loan Party agrees to be bound by the terms of this Agreement relating to
the Pledged Equity issued by it and will comply with such terms insofar as such
terms are applicable to it.
     (b) Maintenance of Records. Such Loan Party will keep and maintain, at its
own cost and expense, satisfactory and complete records of the Collateral, in
all material respects, including, without limitation, a record of all payments
received and all credits granted with respect to the Collateral and all other
material dealings concerning the Collateral. For the Administrative Agent’s
further security, each Loan Party agrees that the Administrative Agent shall
have a property interest in all of such Loan Party’s books and records
pertaining to the Collateral and, upon the occurrence and during the
continuation of an Event of Default, such Loan Party shall deliver and turn over
any such books and records to the Administrative Agent or to its representatives
at any time on demand of the Administrative Agent.
     (c) Indemnification With Respect to Collateral. In any suit, proceeding or
action brought by the Administrative Agent relating to any Collateral for any
sum owing thereunder or to enforce any provision of any Collateral, such Loan
Party will save, indemnify and keep the Secured Parties harmless from and
against all expense, loss or damage suffered by the Secured Parties by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the obligor thereunder, arising out of a breach by such Loan Party
of any obligation thereunder or arising out of any other agreement, indebtedness
or liability at any time owing to, or in favor of, such obligor or its
successors from such Loan Party, and all such obligations of such Loan Party
shall be and remain enforceable against and only against such Loan Party and
shall not be enforceable against the Administrative Agent.
     (d) Limitation on Liens on Collateral. Such Loan Party will not create,
permit or suffer to exist, and will defend the Collateral against and take such
other action as is necessary to remove, any Lien on the Collateral except Liens
permitted under Section 5.02(a) and will defend the right, title and interest of
the Administrative Agent in and to all of such Loan Party’s rights under the
Collateral against the claims and demands of all Persons whomsoever other than
claims or demands arising out of Liens permitted under Section 5.02(a).
     (e) As to Intellectual Property Collateral.
     (i) Except as set forth in the last sentence of this clause (i), with
respect to each item of its Intellectual Property Collateral, each Loan Party
agrees to take, at its expense, all necessary steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other United States governmental authority, to (A) maintain the validity
and enforceability of such Intellectual Property Collateral and maintain such
Intellectual Property Collateral in full force and effect, and (B) pursue the
registration and maintenance of each patent, trademark, or copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Loan Party, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by the U.S. Patent and Trademark Office, the U.S. Copyright Office or
other governmental authorities, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. Except to the extent permitted
pursuant to this Agreement, no Loan Party shall, without the written consent of
the Administrative Agent,



--------------------------------------------------------------------------------



 



96

discontinue use of or otherwise abandon any Intellectual Property Collateral, or
abandon any right to file an application for patent, trademark, or copyright,
unless such Loan Party shall have previously determined that such use or the
pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of such Loan Party’s business and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect, in which case,
such Loan Party will give notice quarterly of any such abandonment to the
Administrative Agent.
     (ii) Each Loan Party shall take all steps which it or the Administrative
Agent deems reasonable and appropriate under the circumstances to preserve and
protect each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality.
     (iii) Each Loan Party agrees that should it obtain a material ownership
interest in any item of the type set forth in Section 9.01(g) that is not on the
date hereof a part of the Intellectual Property Collateral (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement with respect thereto. At the end of each quarter,
each Loan Party shall give prompt written notice to the Administrative Agent
identifying the After-Acquired Intellectual Property (other than patent
applications and trade secrets, the disclosure of which shall not be required
until a patent is issued) acquired during such quarter, and such Loan Party
shall execute and deliver to the Administrative Agent with such written notice,
or otherwise authenticate, an IP Security Agreement Supplement covering such
After-Acquired Intellectual Property and any newly issued patents, which IP
Security Agreement Supplement may be recorded with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authorities
necessary to perfect the security interest hereunder in such After-Acquired
Intellectual Property.
          Section 9.05 Performance by Agent of the Loan Parties’ Obligations.
(a) Administrative Agent Appointed Attorney-in-Fact. Each Loan Party hereby
irrevocably appoints the Administrative Agent such Loan Party’s attorney-in-fact
after the occurrence and during the continuance of an Event of Default, with
full authority in the place and stead of such Loan Party and in the name of such
Loan Party or otherwise, from time to time, in the Administrative Agent’s
discretion, to take any action and to execute any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation:
     (i) to obtain and adjust insurance required to be paid to the
Administrative Agent pursuant to this Agreement,
     (ii) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (iii) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (i) or (ii) above, and



--------------------------------------------------------------------------------



 



97

     (iv) to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral.
          (b) Administrative Agent May Perform. If any Loan Party fails to
perform any agreement contained herein, the Administrative Agent may, as the
Administrative Agent deems necessary to protect the security interest granted
hereunder in the Collateral or to protect the value thereof, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Loan Party under Section 10.04.
          (c) Performance of such Loan Party’s agreements as permitted under
this Section 9.05 shall in no way constitute a violation of the automatic stay
provided by Section 362 of the Bankruptcy Code and each Loan Party hereby waives
applicability thereof. Moreover, the Administrative Agent shall in no way be
responsible for the payment of any costs incurred in connection with preserving
or disposing of Collateral pursuant to Section 506(c) of the Bankruptcy Code and
the Collateral may not be charged for the incurrence of any such cost.
          Section 9.06 The Administrative Agent’s Duties. (a) The powers
conferred on the Administrative Agent hereunder are solely to protect the
Secured Parties’ interest in the Collateral and shall not impose any duty upon
it to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Administrative Agent shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.
          (b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Loan Party
hereunder shall be deemed for purposes of this Security Agreement to have been
made to such Subagent, in addition to the Administrative Agent, for the ratable
benefit of the Secured Parties, as security for the Secured Obligations of such
Loan Party, (ii) such Subagent shall automatically be vested, in addition to the
Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder with respect to such Collateral,
and (iii) the term “Administrative Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Administrative Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Administrative Agent.
          Section 9.07 Remedies. If any Event of Default shall have occurred and
be continuing:
     (a) Subject to and in accordance with the DIP Financing Orders, the
Administrative Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default



--------------------------------------------------------------------------------



 



98

under the UCC (whether or not the UCC applies to the affected Collateral) and
also may: (i) require each Loan Party to, and each Loan Party hereby agrees that
it will at its expense and upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place and time to be
designated by the Administrative Agent that is reasonably convenient to both
parties; (ii) without notice except as specified below or in the DIP Financing
Orders, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable; (iii) occupy any premises
owned or leased by any of the Loan Parties where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such Loan
Party in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Loan Parties under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of such Loan Party to demand or otherwise require payment of
any amount under, or performance of any provision of, the Accounts, the Related
Contracts and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral and (C) exercise
all other rights and remedies with respect to the Accounts, the Related
Contracts and the other Collateral, including, without limitation, those set
forth in Section 9-607 of the UCC. Each Loan Party agrees that, to the extent
notice of sale shall be required by law, at least 10 days’ notice to such Loan
Party of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
     (b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 9.08) in whole or in part by the Administrative Agent for
the ratable benefit of the Secured Parties against, all or any part of the
Secured Obligations, in the following manner:
     (i) first, paid ratably to each Agent for any amounts then owing to such
Agent pursuant to Section 10.04 or otherwise under the Loan Documents; and
     (ii) second:
(A) in the case of the Revolving Credit Collateral, first ratably (1) paid to
the Revolving Credit Lenders for any amounts then owing to them, in their
capacities as such, in respect of the Obligations under the Revolving Credit
Facility ratably in accordance with such respective amounts then owing to such
Revolving Credit Lenders, (2) paid to each Lender Party (or its applicable
Affiliate) for any amounts then owing to such Lender Party (or such Affiliate)
in respect of Secured Credit Card Obligations in an aggregate amount for all
such obligations not to exceed $25,000,000, (3) paid to each Lender Party (or
its applicable Affiliate) for any amounts then owing to such Lender Party (or
such Affiliate) in respect of Cash Management Obligations and Secured Hedge
Agreements in an aggregate amount for all such obligations not to exceed the sum
of $25,000,000



--------------------------------------------------------------------------------



 



99

plus the unused amount, if any, under the foregoing clause (2) and (4) deposited
as Collateral in the L/C Cash Collateral Account up to an amount equal to 105%
of the aggregate Available Amount of all outstanding Letters of Credit, provided
that in the event that any such Letter of Credit is drawn, the Administrative
Agent shall pay to the Issuing Bank that issued such Letter of Credit the amount
held in the L/C Cash Collateral Account in respect of such Letter of Credit,
provided further that, to the extent that any such Letter of Credit shall expire
or terminate undrawn and as a result thereof the amount of the Collateral in the
L/C Cash Collateral Account shall exceed 105% of the aggregate Available Amount
of all then outstanding Letters of Credit, such excess amount of such Collateral
shall be applied in accordance with the remaining order of priority set out in
this Section 9.07(b) and second ratably paid to the Term Lenders for any amounts
then owing to them, in their capacities as such, in respect of the Obligations
under the Term Facility; and
(B) in the case of the Term Collateral, first ratably paid to the Term Lenders
for any amounts then owing to them, in their capacities as such, in respect of
the Obligations under the Term Facility and second ratably (1) paid to the
Revolving Credit Lenders for any amounts then owing to them, in their capacities
as such, in respect of the Obligations under the Revolving Credit Facility
ratably in accordance with such respective amounts then owing to such Revolving
Credit Lenders, (2) paid to each Lender Party (or its applicable Affiliate) for
any amounts then owing to such Lender Party (or such Affiliate) in respect of
Secured Credit Card Obligations in an aggregate amount for all such obligations
not to exceed $25,000,000, (3) paid to each Lender Party (or its applicable
Affiliate) for any amounts then owing to such Lender Party (or such Affiliate)
in respect of Cash Management Obligations and Secured Hedge Agreements in an
aggregate amount for all such obligations not to exceed the sum of $25,000,000
plus the unused amount, if any, under the foregoing clause (2) and (4) deposited
as Collateral in the L/C Cash Collateral Account up to an amount equal to 105%
of the aggregate Available Amount of all outstanding Letters of Credit, provided
that in the event that any such Letter of Credit is drawn, the Administrative
Agent shall pay to the Issuing Bank that issued such Letter of Credit the amount
held in the L/C Cash Collateral Account in respect of such Letter of Credit,
provided further that, to the extent that any such Letter of Credit shall expire
or terminate undrawn and as a result thereof the amount of the Collateral in the
L/C Cash Collateral Account shall exceed 105% of the aggregate Available Amount
of all then outstanding Letters of Credit, such excess amount of such Collateral
shall be applied in accordance with the remaining order of priority set out in
this Section 9.07(b); and
     (iii) third, ratably to each Lender Party (or its applicable Affiliate) for
any amounts then owing to such Lender Party (or such Affiliate), to the extent
not included in clause (ii) above, in respect of all remaining Cash Management
Obligations, obligations under Secured Hedge Agreements and Secured Credit Card
Obligations.
     (c) All payments received by any Loan Party under or in connection with the
Collateral shall be received in trust for the benefit of the Administrative
Agent, and after the occurrence, continuance and declaration of an Event of
Default, shall be segregated from other funds of such Loan Party and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary endorsement).



--------------------------------------------------------------------------------



 



100

     (d) The Administrative Agent may, without notice to any Loan Party except
as required by law or by the DIP Financing Orders and at any time or from time
to time, charge, set off and otherwise apply all or any part of the Secured
Obligations against any funds held with respect to the Account Collateral or in
any other deposit account.
     (e) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Loan Party, the goodwill symbolized by
any Trademarks subject to such sale or other disposition shall be included
therein, and such Loan Party shall supply to the Administrative Agent or its
designee such Loan Party’s know-how and expertise, and documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Loan Party’s customer lists and other records and
documents relating to such Intellectual Property Collateral and to the
manufacture, distribution, advertising and sale of products and services of such
Loan Party.
     (f) The Administrative Agent is authorized, in connection with any sale of
the Pledged Collateral pursuant to this Section 9.07, to deliver or otherwise
disclose to any prospective purchaser of the Pledged Collateral any information
in its possession relating to such Pledged Collateral.
     (g) To the extent that any rights and remedies under this Section 9.07
would otherwise be in violation of the automatic stay of section 362 of the
Bankruptcy Code, such stay shall be deemed modified, as set forth in the Interim
Order or Final Order, as applicable, to the extent necessary to permit the
Administrative Agent to exercise such rights and remedies.
          Section 9.08 Modifications. (a) Except as specifically contemplated in
the Interim Order in respect of collateral arrangements between the Revolving
Credit Facility and the Term Facility upon and following entry of the Final
Order, the Liens, lien priority, administrative priorities and other rights and
remedies granted to the Administrative Agent for the benefit of the Lenders
pursuant to this Agreement and the DIP Financing Orders (specifically,
including, but not limited to, the existence, perfection and priority of the
Liens provided herein and therein and the administrative priority provided
herein and therein) shall not be modified, altered or impaired in any manner by
any other financing or extension of credit or incurrence of Debt by any of the
Loan Parties (pursuant to Section 364 of the Bankruptcy Code or otherwise), or
by any dismissal or conversion of any of the Cases, or by any other act or
omission whatsoever (other than in connection with any disposition permitted
hereunder). Without limitation, notwithstanding any such order, financing,
extension, incurrence, dismissal, conversion, act or omission:
     (i) except for the Carve-Out having priority over the Secured Obligations,
no costs or expenses of administration which have been or may be incurred in any
of the Cases or any conversion of the same or in any other proceedings related
thereto, and no priority claims, are or will be prior to or on a parity with any
claim of the Administrative Agent or the Lenders against the Loan Parties in
respect of any Obligation;
     (ii) the liens and security interests granted herein and in the DIP
Financing Orders shall constitute valid and perfected first priority liens and
security interests (subject only to (A) the Carve-Out, (B) valid and perfected
liens, (C) Permitted Liens in existence on the Petition Date and junior to such
valid and perfected Liens and Liens permitted pursuant to Section 5.02(a), and
(D) only to the extent such post-petition perfection is expressly permitted by
the Bankruptcy Code, valid, nonavoidable and enforceable Liens existing as of
the Petition Date, but perfected after the Petition Date, in accordance with
subsections 364(c)(2) and (3) and 364(d) of the Bankruptcy Code, and shall be
prior to all other Liens and security interests (other than those set



--------------------------------------------------------------------------------



 



101

forth in sub-clauses (A) through (D) herein), now existing or hereafter arising,
in favor of any other creditor or any other Person whatsoever (except that the
execution and delivery of local law governed pledge or analogous documentation
with respect to Equity Interests in Subsidiaries of the Borrower organized in
jurisdictions outside the United States, and the filing, notarization,
registration or other publication thereof, and the taking of other actions, if
any, required under local law of the relevant jurisdictions of organization for
the effective grant and perfection of a Lien on such Equity Interests under laws
of such jurisdictions or organization outside the United States, may be required
in order to fully grant, perfect and protect such security interests under such
local laws); and
     (iii) the liens and security interests granted hereunder shall continue
valid and perfected without the necessity that financing statements be filed or
that any other action be taken under applicable nonbankruptcy law.
          (b) Notwithstanding any failure on the part of any Loan Party or the
Administrative Agent or the Lenders to perfect, maintain, protect or enforce the
liens and security interests in the Collateral granted hereunder, the Interim
Order and the Final Order (when entered) shall automatically, and without
further action by any Person, perfect such liens and security interests against
the Collateral.
          Section 9.09 Release; Termination. (a) Upon any sale, lease, transfer
or other disposition of any item of Collateral of any Loan Party in accordance
with the terms of the Loan Documents (other than sales of Inventory in the
ordinary course of business), the Administrative Agent will, at such Loan
Party’s expense, execute and deliver to such Loan Party such documents as such
Loan Party shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) such Loan Party shall have delivered to
the Administrative Agent, at least 5 Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Loan Party to the effect
that the transaction is in compliance with the Loan Documents and as to such
other matters as the Administrative Agent may request, and (iii) the proceeds of
any such sale, lease, transfer or other disposition required to be applied, or
any payment to be made in connection therewith, in accordance with Section 2.06
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Administrative Agent when and as required under
Section 2.06, and (iv) in the case of Collateral sold or disposed of, the
release of a Lien created hereby will not be effective until the receipt by the
Administrative Agent of the Net Cash Proceeds arising from the sale or
disposition of such Collateral.
          (b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations which are not
then due and payable), (ii) the Termination Date and (iii) the termination or
expiration of all Letters of Credit, the pledge and security interest granted
hereby shall terminate and all rights to the Collateral shall revert to the
applicable Loan Party. Upon any such termination, the Administrative Agent will,
at the applicable Loan Party’s expense, execute and deliver to such Loan Party
such documents as such Loan Party shall reasonably request to evidence such
termination.
          Section 9.10 Certain Provisions in Respect of Mexican Inventory.
(a) For purposes of perfecting the first priority Lien and security interest on
any Collateral held from time to time by any Mexican Depository in connection
with the manufacture in Mexico of finished products by such Mexican Depository
(the “Mexican Collateral”), each Loan Party hereby pledges to the Administrative
Agent, for



--------------------------------------------------------------------------------



 



102

itself and for the ratable benefit of the Secured Parties, as security for the
full and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, the Mexican Collateral in accordance with
paragraph IV of Article 334 of the Mexican General Law of Negotiable Instruments
and Credit Transactions (Ley General de Títulos y Operaciones de Crédito).
          (b) Each Loan Party and the Administrative Agent hereby appoints each
Mexican Depository as depository of the Mexican Collateral. The parties hereto
agree that each Mexican Depository may from time to time in the ordinary course
of business receive and maintain possession of the Mexican Collateral for the
purpose of manufacturing finished products for sale by such Loan Party and shall
act as depository for the benefit of the Administrative Agent, on behalf of
itself and the Secured Parties, with respect to such Mexican Collateral, which
shall at all times remain subject to the first priority Lien and security
interest created hereunder. Each Loan Party acknowledges and agrees that each
Mexican Depository shall hold any and all Mexican Collateral in its control or
possession for the benefit of Administrative Agent, on behalf of itself and the
Secured Parties, and that each Mexican Depository shall act upon the
instructions of the Administrative Agent without the further consent of such
Loan Party. The Administrative Agent agrees with the Loan Parties that it shall
not give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by any Loan Party
with respect to any Mexican Depository.
          (c) If an Event of Default has occurred and is continuing, the
Administrative Agent shall be entitled, without the consent of any Loan Party,
to remove any Mexican Depository as depository and appoint a different
depository. No Mexican Depository shall be released from its obligations
hereunder, unless a replacement depository has been appointed in accordance with
this Agreement and such replacement depository has assumed the obligations of
such Mexican Depository hereunder, including without limitation, taking physical
possession of the Mexican Collateral and executing the letter referred to in
subsection (d) below.
          (d) Upon the request of the Administrative Agent, each Loan Party
shall deliver to the Administrative Agent, a letter from each Mexican Depository
or any other entity acting as depository, acceptable to the Administrative Agent
in substantially in the form of Exhibit J hereto.
ARTICLE X
MISCELLANEOUS
          Section 10.01 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or the Initial Lenders, as applicable)
and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 3.01(a) without the written
consent of each Initial Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.05 or Section 6.01) without the
written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them)



--------------------------------------------------------------------------------



 



103

hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Advance, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
     (e) change (i) Section 2.02(a) in a manner that would alter the pro rata
nature of Borrowings required thereby, (ii) Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby or (iii) Section 9.07(b)
in a manner that would alter the pro rata sharing of cash and cash proceeds
required thereby, in each case with respect to clauses (i), (ii) and (iii) of
this Section 10.01(e), without the written consent of each Lender;
     (f) change the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or grant any consent hereunder, without
the written consent of each Lender;
     (g) amend, restate, supplement or otherwise modify any provision of this
Agreement or the DIP Financing Orders in any manner that would impair the
interests of the Lenders in Priority Collateral under either the Revolving
Credit Facility or the Term Facility, in each case without the consent of
Lenders holding a majority in interest of the Obligations under such Facility;
     (h) except in connection with a transaction permitted under this Agreement,
release all or substantially all of the Guarantors from the Guaranty or release
all or a material portion of the Collateral or release the superpriority claim
without the written consent of each Lender;
     (i) amend, modify or waive the provisions of Section 5.04(b) without the
consent of the Supermajority Lenders; and
     (j) change the definition of any of “Availability”, “Eligible Inventory”,
“Eligible Receivables”, “Initial Lenders”, “Loan Value” or “Reserves”, in each
case, without the written consent of the Initial Lenders; provided that any
change in the definition of “Loan Value” or “Availability” that would result in
an increase in either the Borrowing Base or Availability shall require the
written consent of the Supermajority Revolving Credit Lenders;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender or the Issuing Banks, as the case
may be, in addition to the Lenders required above, affect the rights or duties
of the Swing Line Lender or of the Issuing Banks, as the case may be, under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
          Section 10.02 Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, if to the
Borrower or any Guarantor, at the Borrower’s address at 4500 Dorr Street,
Toledo, Ohio 43615, Attention: Treasurer, as well as to (i) the attention of the
general counsel of



--------------------------------------------------------------------------------



 



104

the Borrower at the Borrower’s address, fax number (419) 535-4544, and
(ii) Jones Day, counsel to the Loan Parties, at its address at 222 East 41st
Street, New York, New York 10017, Attention: Robert L. Cunningham, fax number
(212) 755-7306; if to any Initial Lender or the Initial Issuing Banks, at its
Applicable Lending Office, respectively, specified opposite its name on
Schedule I hereto; if to any other Lender Party, at its Applicable Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender Party; if to the Administrative Agent, at its address at 388 Greenwich
Street, New York, New York 10013, fax number (212) 816-2613, Attention: Hien
Nugent, as well as to Shearman & Sterling, counsel to the Administrative Agent,
at its address at 599 Lexington Avenue, New York, New York 10022, fax number
(212) 848-7179, Attention: Maura O’Sullivan, Esq.; or, as to the Borrower, any
Guarantor or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when mailed, telegraphed or telecopied, be
effective three Business Days after being deposited in the U.S. mails, first
class postage prepaid, delivered to the telegraph company or confirmed as
received when sent by telecopier, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
          (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
Conversion of an existing, Borrowing or other Extension of Credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Extension of Credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent. The Borrower further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).
          (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL,



--------------------------------------------------------------------------------



 



105

INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (d) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
          Section 10.03 No Waiver; Remedies. No failure on the part of any
Lender Party or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
          Section 10.04 Costs, Fees and Expenses. (a) The Borrower agrees (i) to
pay or reimburse the Initial Lenders for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement (which shall be deemed to include any predecessor
transaction contemplated to be entered into with the Initial Lenders) and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby (including the monitoring of,
and participation in, all aspects of the Cases), including all fees, expenses
and disbursements of one joint outside counsel for the Administrative Agent and
the Initial Lenders, and (ii) to pay or reimburse the Initial Lenders
(including, without limitation, CNAI in its capacity as Administrative Agent)
for all reasonable costs and expenses incurred in connection with (A) the
ongoing maintenance and monitoring of Availability and (B) enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all reasonable fees, expenses and disbursements of outside
counsel for the Initial Lenders (including, without limitation, CNAI in its
capacity as Administrative Agent). The foregoing fees, costs and expenses shall
include all search, filing, recording, title insurance, collateral review,
monitoring, and appraisal charges and fees and taxes related thereto, and other
reasonable out-of-pocket expenses incurred by the Initial Lenders and the cost
of independent public accountants and other outside experts retained jointly by
the Initial Lenders. All amounts due under this Section 10.04(a) shall be
payable within ten Business Days after demand therefor accompanied by an
appropriate invoice. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.



--------------------------------------------------------------------------------



 



106

          (b) Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents, advisors, attorneys-in-fact and representatives
(collectively the “Indemnitees”) from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, fees and
disbursements of counsel), joint or several that may be incurred by, or asserted
or awarded against any Indemnitee, in each case arising out of or in connection
with or relating to any investigation, litigation or proceeding or the
preparation of any defense with respect thereto arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower or any other Loan Party, or any
Liability related in any way to the Borrower or any other Loan Party in respect
of Environmental Laws, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claim, damage, loss, liability or expense is
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower or any of its Subsidiaries, any security
holders or creditors of the foregoing an Indemnitee or any other Person, or an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. No Indemnitee shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its Subsidiaries for or in connection with the transactions contemplated
hereby, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s gross negligence or willful misconduct. In no event,
however, shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement. All amounts
due under this Section 10.04(b) shall be payable within two Business Days after
demand therefor. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may



--------------------------------------------------------------------------------



 



107

reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including, without limitation, any actual
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Advance.
          Section 10.05 Right of Set-off. Subject to the DIP Financing Orders,
upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.01, each Lender Party and each
of its respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender Party or
such Affiliate to or for the credit or the account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured. Each Lender
Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.
          Section 10.06 Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower, the Guarantors, each Agent,
the Initial Issuing Banks and the Initial Swing Line Lender and the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.
          Section 10.07 Successors and Assigns. (a) Each Lender may assign all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment or Commitments, the
Advances owing to it and the Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a uniform, and not a varying, percentage of
all rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 or, in the case of an assignment of the Revolving Credit
Facility, $5,000,000 under each Facility for which a Commitment is being
assigned, (iii) each such assignment shall be to an Eligible Assignee, and
(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes (if any) subject to
such assignment and a processing and recordation fee of $3,500.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and



--------------------------------------------------------------------------------



 



108

obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 10.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender or Issuing Bank, as the
case may be.
          (d) The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 10.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender Party
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Agent or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof and a
copy of such Assignment and Acceptance to the Borrower and each other Agent. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment assumed by it



--------------------------------------------------------------------------------



 



109

under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender that had a Note or Notes prior to such assignment has retained
a Commitment hereunder under such Facility, a new Note to the order of such
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A-1 or
A-2 hereto, as the case may be.
          (f) Each Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500.
          (g) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agents and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest (other
than default interest) on, the Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or release a substantial portion of the value of the
Collateral or the value of the Guaranties and (vi) the participating banks or
other entities shall be entitled to the benefit of Section 2.12 to the same
extent as if they were a Lender Party but, with respect to any particular
participant, to no greater extent than the Lender Party that sold the
participation to such participant and only if such participant agrees to comply
with Section 2.12(e) as though it were a Lender Party.
          (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party in accordance with Section 10.09 hereof.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time (and without the consent of the Administrative
Agent or the Borrower) create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System
          (j) Notwithstanding anything to the contrary contained herein, any
Lender that is a fund that invests in bank loans may create a security interest
in all or any portion of the Advances owing to it and the Note or Notes held by
it to the trustee for holders of obligations owed, or securities issued, by such
fund as security for such obligations or securities, provided, however, that
unless and until such



--------------------------------------------------------------------------------



 



110

trustee actually becomes a Lender in compliance with the other provisions of
this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
          (k) Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, however, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.10 and
2.12 (or any other increased costs protection provision) and (iii) the Granting
Lender shall for all purposes, including, without limitation, the approval of
any amendment or waiver of any provision of any Loan Document, remain the Lender
Party of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrower and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC. This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment.
          Section 10.08 Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          Section 10.09 Confidentiality; Press Releases and Related Matters.
(a) No Agent or Lender Party shall disclose any Confidential Information to any
Person without the consent of the Borrower, other than (i) to such Agent’s or
such Lender Party’s Affiliates and their officers, directors, employees, agents
and advisors and to actual or prospective Eligible Assignees and participants,
and then only on a confidential, need-to-know basis, (ii) as requested or
required by any law, rule or regulation or judicial process or (iii) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking.
          (b) Each of the parties hereto and each party joining hereafter agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or



--------------------------------------------------------------------------------



 



111

unless (and only to the extent that) such party or Affiliate is required to do
so under law and then, in any event, such party or Affiliate will consult with
the Borrower, the Administrative Agent and such Lender before issuing such press
release or other public disclosure. Each party consents to the publication by
the Agents or any Lender Party of a tombstone or similar advertising material
relating to the financing transactions contemplated by this Agreement. The
Agents reserve the right to provide to industry trade organizations such
necessary and customary information needed for inclusion in league table
measurements.
          Section 10.10 Patriot Act Notice.(a) Each Lender Party and each Agent
(for itself and not on behalf of any Lender Party) hereby notifies the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender Party or such Agent, as applicable, to
identify such Loan Party in accordance with the Patriot Act. The Borrower shall,
and shall cause each of its Subsidiaries to, provide the extent commercially
reasonable, such information and take such actions as are reasonably requested
by any Agents or any Lender Party in order to assist the Agents and the Lender
Parties in maintaining compliance with the Patriot Act.
          Section 10.11 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          Section 10.12 Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New York
and, to the extent applicable, the Bankruptcy Code.
[The remainder of this page left intentionally blank]



--------------------------------------------------------------------------------



 



112

          Section 10.13 Waiver of Jury Trial. Each of the Guarantors, the
Borrower, the Agents and the Lender Parties irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to any of the Loan
Documents, the Advances or the actions of the Administrative Agent or any Lender
Party in the negotiation, administration, performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            DANA CORPORATION, a debtor and a
debtor-in-possession, as Borrower
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer     

                  By:   /s/ Michael L. DeBacker         Name:   Michael L.
DeBacker        Title:   Vice President-General Counsel & Secretary   



--------------------------------------------------------------------------------



 



113

         

            BRAKE SYSTEMS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            BWDAC, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            COUPLED PRODUCTS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            DAKOTA NEW YORK CORP.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer     

            DANA ATLANTIC LLC FKA GLACIER DAIDO AMERICA, LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President   



--------------------------------------------------------------------------------



 



114

         

            DANA AUTOMOTIVE AFTERMARKET, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer     

            DANA BRAZIL HOLDINGS LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            DANA BRAZIL HOLDINGS I LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
President     

            DANA INFORMATION TECHNOLOGY LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            DANA INTERNATIONAL FINANCE, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
President   



--------------------------------------------------------------------------------



 



115

         

            DANA INTERNATIONAL HOLDINGS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer     

            DANA RISK MANAGEMENT SERVICES, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President     

            DANA TECHNOLOGY INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer     

            DANA WORLD TRADE CORPORATION
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer     

            DANDORR L.L.C.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President   



--------------------------------------------------------------------------------



 



116

         

            DORR LEASING CORPORATION
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            DTF TRUCKING INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            ECHLIN-PONCE, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            EFMG LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            EPE, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer   



--------------------------------------------------------------------------------



 



117

         

            ERS LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            FLIGHT OPERATIONS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President     

            FRICTION INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            FRICTION MATERIALS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            GLACIER VANDERVELL INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer   



--------------------------------------------------------------------------------



 



118

         

            HOSE AND TUBING PRODUCTS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            LIPE CORPORATION
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            LONG AUTOMOTIVE LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            LONG COOLING LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            LONG USA LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer   



--------------------------------------------------------------------------------



 



119

         

            MIDLAND BRAKE, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            PRATTVILLE MFG., INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            REINZ WISCONSIN GASKET LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President     

            SPICER HEAVY AXLE & BRAKE, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            SPICER HEAVY AXLE HOLDINGS, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:  
Treasurer   



--------------------------------------------------------------------------------



 



120

         

            SPICER OUTDOOR POWER EQUIPMENT COMPONENTS LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President     

            TORQUE-TRACTION INTEGRATION TECHNOLOGIES, INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            TORQUE-TRACTION MANUFACTURING TECHNOLOGIES LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            TORQUE-TRACTION TECHNOLOGIES LLC
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer     

            UNITED BRAKE SYSTEMS INC.
As a debtor and a debtor-in-possession, and as a Guarantor
      By:   /s/ Teresa Mulawa         Name:   Teresa Mulawa        Title:   Vice
President & Treasurer   



--------------------------------------------------------------------------------



 



121

         

            CITICORP NORTH AMERICA, INC., as Administrative Agent
      By:   /s/ Shapleigh B. Smith         Name:   Shapleigh B. Smith       
Title:   Managing Director     

            CITICORP NORTH AMERICA, INC., as Initial Issuing Bank
      By:   /s/ Shapleigh B. Smith         Name:   Shapleigh B. Smith       
Title:   Managing Director     

            CITICORP NORTH AMERICA, INC., as Initial Swing Line Lender
      By:   /s/ Shapleigh B. Smith         Name:   Shapleigh B. Smith       
Title:   Managing Director     

            CITICORP NORTH AMERICA, INC., as Initial Lender
      By:   /s/ Shapleigh B. Smith         Name:   Shapleigh B. Smith       
Title:   Managing Director   



--------------------------------------------------------------------------------



 



122

         

            BANK OF AMERICA, N.A., as Initial Issuing Bank
      By:   /s/ Brian J. Wright         Name:   Brian J. Wright        Title:  
SVP     

            BANK OF AMERICA, N.A., as Initial Lender
      By:   /s/ Brian J. Wright         Name:   Brian J. Wright        Title:  
SVP   



--------------------------------------------------------------------------------



 



123

         

            JPMORGAN CHASE BANK, N.A., as Initial Issuing
Bank
      By:   /s/ Richard W. Duker         Name:   Richard W. Duker       
Title:   Managing Director     

            JPMORGAN CHASE BANK, N.A., as Initial Lender
      By:   /s/ Richard W. Duker         Name:   Richard W. Duker       
Title:   Managing Director     